


Exhibit 10.1




Execution Version
__________________________________________________________________________________________________
CREDIT AGREEMENT
dated as of
October 28, 2013,
among
PDL BIOPHARMA, INC.,
as Borrower,
THE LENDERS PARTY HERETO
and
ROYAL BANK OF CANADA,
as Administrative Agent
___________________________


RBC CAPITAL MARKETS* 
and
WELLS FARGO SECURITIES, LLC
as Joint Lead Arrangers and Joint Bookrunners
________________________________________________________________________________________


























______________________________
* RBC Capital Markets is a brand name for the capital markets activities of
Royal Bank of Canada and its affiliates.



-1-

--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
 
 
Page


ARTICLE I DEFINITIONS
1


 
Section 1.01
Defined Terms
1


 
Section 1.02
Terms Generally
26


 
Section 1.03
Accounting Terms; GAAP
27


 
Section 1.04
Currency Translation
27


 
Section 1.05
Pro Forma Calculations
28


ARTICLE II THE CREDITS
28


 
Section 2.01
Loans
28


 
Section 2.02
Borrowing, etc
28


 
Section 2.03
Request for Borrowings
28


 
Section 2.04
Funding of Borrowings
29


 
Section 2.05
Interest Elections
30


 
Section 2.06
Repayment of Loans; Evidence of Debt
31


 
Section 2.07
Prepayment of Loans
32


 
Section 2.08
Fees
32


 
Section 2.09
Interest
32


 
Section 2.10
Alternate Rate of Interest
33


 
Section 2.11
Increased Costs
33


 
Section 2.12
Break Funding Payments
34


 
Section 2.13
Taxes
35


 
Section 2.14
Payments Generally; Pro Rata Treatment; Sharing of Setoffs
39


 
Section 2.15
Mitigation Obligations; Replacement of Lenders
41


 
Section 2.16
Illegality
42


ARTICLE III REPRESENTATIONS AND WARRANTIES
42


 
Section 3.01
Organization; Powers
42


 
Section 3.02
Authorization; Enforceability
42


 
Section 3.03
Governmental Approvals; No Conflicts
43


 
Section 3.04
Financial Condition; No Material Adverse Effect
43


 
Section 3.05
Properties
43


 
Section 3.06
Litigation and Environmental Matters
44


 
Section 3.07
Compliance with Laws and Agreements
44


 
Section 3.08
Investment Company Status
44


 
Section 3.09
Taxes
44


 
Section 3.10
ERISA; Labor Matters
44






--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
 
Page


 
Section 3.11
Disclosure; No Undisclosed Liabilities
45


 
Section 3.12
Subsidiaries; Immaterial Subsidiaries
45


 
Section 3.13
Intellectual Property; Licenses, Etc
45


 
Section 3.14
Solvency
46


 
Section 3.15
Federal Reserve Regulations
46


 
Section 3.16
PATRIOT ACT; FCPA
46


 
Section 3.17
Security Interests
47


 
Section 3.18
Insurance
47


 
Section 3.19
OFAC
47


ARTICLE IV CONDITIONS
47


 
Section 4.01
Effective Date
47


ARTICLE V AFFIRMATIVE COVENANTS
50


 
Section 5.01
Financial Statements and Other Information
50


 
Section 5.02
Notices of Material Events
52


 
Section 5.03
Information Regarding Collateral
52


 
Section 5.04
Existence; Conduct of Business
53


 
Section 5.05
Payment of Taxes, etc
53


 
Section 5.06
Maintenance of Properties
53


 
Section 5.07
Insurance
53


 
Section 5.08
Books and Records; Inspection and Audit Rights
54


 
Section 5.09
Compliance with Laws
54


 
Section 5.10
Use of Proceeds
54


 
Section 5.11
Additional Subsidiaries
54


 
Section 5.12
Further Assurances
55


 
Section 5.13
Certain Post-Closing Obligations
55


 
Section 5.14
Compliance with Environmental Laws
55


 
Section 5.15
Compliance with ERISA
56


ARTICLE VI NEGATIVE COVENANTS
56


 
Section 6.01
Indebtedness; Certain Equity Securities
56


 
Section 6.02
Liens
59


 
Section 6.03
Fundamental Changes; Sale-Leasebacks
61


 
Section 6.04
Investments, Loans, Advances, Guarantees and Acquisitions
62


 
Section 6.05
Asset Sales
64


 
Section 6.06
Restricted Payments; Certain Payments of Indebtedness
65




-ii-

--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
 
Page


 
Section 6.07
Transactions with Affiliates
68


 
Section 6.08
Restrictive Agreements
69


 
Section 6.09
Amendment of Junior Financing and Organizational Documents
70


 
Section 6.10
Debt Service Coverage Ratio
70


 
Section 6.11
Total Leverage Ratio
70


 
Section 6.12
Changes in Fiscal Periods
70


ARTICLE VII EVENTS OF DEFAULT
70


 
Section 7.01
Events of Default
70


ARTICLE VIII ADMINISTRATIVE AGENT
73


 
Section 8.01
Appointment and Authority
73


 
Section 8.02
Rights as a Lender
73


 
Section 8.03
Exculpatory Provisions
73


 
Section 8.04
Reliance by Administrative Agent
74


 
Section 8.05
Delegation of Duties
74


 
Section 8.06
Resignation of Administrative Agent
75


 
Section 8.07
Non-Reliance on Administrative Agent and Other Lenders
75


 
Section 8.08
No Other Duties, Etc
76


 
Section 8.09
Administrative Agent May File Proofs of Claim
76


 
Section 8.10
No Waiver; Cumulative Remedies; Enforcement
76


 
Section 8.11
Withholding Taxes
77


ARTICLE IX MISCELLANEOUS
77


 
Section 9.01
Notices
77


 
Section 9.02
Waivers; Amendments
79


 
Section 9.03
Expenses; Indemnity; Damage Waiver
82


 
Section 9.04
Successors and Assigns
83


 
Section 9.05
Survival
87


 
Section 9.06
Counterparts; Integration; Effectiveness
87


 
Section 9.07
Severability
88


 
Section 9.08
Right of Setoff
88


 
Section 9.09
Governing Law; Jurisdiction; Consent to Service of Process
88


 
Section 9.10
WAIVER OF JURY TRIAL
89


 
Section 9.11
Headings
89


 
Section 9.12
Confidentiality
89


 
Section 9.13
USA Patriot Act
90




-iii-

--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
 
Page


 
Section 9.14
Release of Liens and Guarantees
91


 
Section 9.15
No Advisory or Fiduciary Responsibility
91


 
Section 9.16
Interest Rate Limitation
92




-iv-

--------------------------------------------------------------------------------




SCHEDULES:
SCHEDULE 1.01(a)    -    Existing Third Party Loans
SCHEDULE 1.01(b)    -    Queen Patents
SCHEDULE 2.01    -    Term Commitments
SCHEDULE 3.03    -    Governmental Approvals
SCHEDULE 3.06    -    Litigation and Environmental Matters
SCHEDULE 3.12    -    Subsidiaries
SCHEDULE 3.13    -    Intellectual Property Claims
SCHEDULE 5.13    -    Certain Post-Closing Obligations
SCHEDULE 6.01    -    Existing Indebtedness
SCHEDULE 6.02    -    Existing Liens
SCHEDULE 6.04(d)    -    Existing Investments
SCHEDULE 6.07    -    Existing Affiliate Transactions
SCHEDULE 6.08    -    Existing Restrictions
SCHEDULE 9.01    -    Notices


EXHIBITS:
EXHIBIT A    -    Form of Assignment and Assumption
EXHIBIT B    -    Form of Guarantee Agreement
EXHIBIT C    -    Form of Perfection Certificate
EXHIBIT D    -    Form of Collateral Agreement
EXHIBIT E-1    -    Form of Closing Certificate
EXHIBIT E-2    -    Form of Solvency Certificate
EXHIBIT F    -    Form of United States Tax Compliance Certificate
EXHIBIT G    -    Form of Borrowing Request
EXHIBIT H    -    Form of Prepayment Notice



-v-

--------------------------------------------------------------------------------




CREDIT AGREEMENT dated as of October 28, 2013 (this “Agreement”), among PDL
BIOPHARMA, INC., a Delaware corporation (the “Borrower”), the LENDERS party
hereto and ROYAL BANK OF CANADA, as Administrative Agent.
STATEMENT OF PURPOSE
The Borrower has requested, and, subject to the terms and conditions hereof, the
Administrative Agent and the Lenders have agreed, to extend a senior secured
term loan credit facility to the Borrower on the terms and conditions of this
Agreement.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:


Article I
Definitions


Section 1.01    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“ABR” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Acquired Royalty Payments” means the royalty payments tied to certain patents
owned by Depomed Inc., which royalty payments were acquired by the Borrower
through the Acquisition.
“Acquisition” means the acquisition of the Acquired Royalty Payments by the
Borrower from Depomed Inc. pursuant to the terms of the Acquisition Agreement.
“Acquisition Agreement” means that certain Royalty Purchase and Sale Agreement
dated as of October 18, 2013, among the Borrower, Depomed Inc. and other parties
party thereto.
“Adjusted Eurodollar Rate” means, with respect to any Eurodollar Borrowing
denominated in dollars for any Interest Period, an interest rate per annum equal
to (i) the Eurodollar Rate for such Interest Period multiplied by (ii) the
Statutory Reserve Rate.
“Administrative Agent” means Royal Bank of Canada, in its capacity as
administrative agent and collateral agent hereunder and under the other Loan
Documents, and its successors in such capacity as provided in Article VIII.
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly Controls or is Controlled by or is under common Control
with the Person specified.
“Agent Parties” has the meaning given to such term in Section 9.01(c).
“Agreement” has the meaning given to such term in the preliminary statements
hereto.
“Agreement Currency” has the meaning assigned to such term in Section 9.14(b).

-1-

--------------------------------------------------------------------------------






“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1% and (c) the Adjusted Eurodollar Rate
determined on such date (or if such day is not a Business Day, the immediately
preceding Business Day) for a deposit in dollars with a maturity of one month
plus 1%. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted Eurodollar Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted Eurodollar Rate,
respectively.
“Applicable Account” means, with respect to any payment to be made to the
Administrative Agent hereunder, the account specified by the Administrative
Agent from time to time for the purpose of receiving payments of such type.
“Applicable Creditor” has the meaning assigned to such term in Section 9.14(b).
“Applicable Rate” means, for purposes of calculating the applicable interest
rate for any day for any Loan, (a) 1.00% per annum, in the case of Alternate
Base Rate Loans and (b) 2.00% per annum, in the case of Adjusted Eurodollar
Loans.
“Approved Bank” has the meaning assigned to such term in the definition of the
term “Cash Equivalents.”
“Approved Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or investing in commercial loans and
similar extensions of credit in the ordinary course of its activities and that
is administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c)
an entity or an Affiliate of an entity that administers or manages a Lender.
“Assigned Agreements” has the meaning assigned to such term in the Collateral
Agreement.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any Person whose consent is
required by Section 9.04), substantially in the form of Exhibit A or any other
form reasonably approved by the Administrative Agent.
“Audited Financial Statements” means the audited consolidated balance sheets of
the Borrower as of December 31, 2010, 2011 and 2012 and the related consolidated
statements of earnings and cash flows of the Borrower for each year in the three
year period ended December 31, 2012, including the notes thereto.
“Bankruptcy Code” means Title 11 of the United State Code, as amended, or any
similar federal or state law for the relief of debtors.
“Board of Directors” means the board of directors of the Borrower or any
committee thereof duly authorized to act on behalf of such board.
“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.
“Borrower” has the meaning assigned to such term in the preamble.

-2-

--------------------------------------------------------------------------------






“Borrower Materials” has the meaning assigned to such term in Section 5.01.
“Borrowing” means a borrowing hereunder consisting of Loans made on the same day
by the Lenders to or for the benefit of the Borrower.
“Borrowing Request” means the request by the Borrower on the Effective Date,
substantially in the form of Exhibit G, for a Borrowing in accordance with
Section 2.03.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with a Eurodollar Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.
“Capital Expenditures” means, for any period, the aggregate of all expenditures
(whether paid in cash or other consideration or accrued as a liability
(including that portion of Capital Lease Obligations which is capitalized on a
consolidated balance sheet in accordance with GAAP, but excluding any amount
representing capitalized interest)), by the Borrower and Subsidiaries during
that period that, in conformity with GAAP, are or should be included in
“purchases of property and equipment”, “capital expenditures” or comparable
items reflected in the consolidated statement of cash flows of the Borrower and
Subsidiaries, but excluding interest capitalized during such period.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP. For
purposes of Section 6.02, a Capital Lease Obligation shall be deemed to be
secured by a Lien on the property being leased and such property shall be deemed
to be owned by the lessee.
“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases; provided that for all purposes
hereunder the amount of obligations under any Capitalized Lease shall be the
amount thereof accounted for as a liability in accordance with GAAP.
“Cash Equivalents” means any of the following, to the extent owned by the
Borrower and any Subsidiary Guarantor:
(a)U.S. dollars or other currencies held by it from time to time in the ordinary
course of business;
(b)readily marketable obligations issued or directly and fully guaranteed or
insured by the government or any agency or instrumentality of (i) the United
States or (ii) any member nation of the European Union (other than Greece,
Portugal, Ireland or Spain), having average maturities of not more than 12
months from the date of acquisition thereof; provided that the full faith and
credit of the United States or a member nation of the European Union (other than
Greece, Portugal, Ireland or Spain) is pledged in support thereof;
(c)time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) is a Lender or (ii) has combined
capital and surplus of at least $250,000,000 (any such bank in the foregoing
clauses (i) or (ii) being an

-3-

--------------------------------------------------------------------------------




“Approved Bank”), in each case with average maturities of not more than 12
months from the date of acquisition thereof;
(d)commercial paper and variable or fixed rate notes issued by an Approved Bank
(or by the parent company thereof) or any variable or fixed rate note issued by,
or guaranteed by, a corporation rated A-2 (or the equivalent thereof) or better
by S&P or P-2 (or the equivalent thereof) or better by Moody’s, in each case
with average maturities of not more than 12 months from the date of acquisition
thereof;
(e)repurchase agreements entered into by any Person with an Approved Bank, a
bank or trust company (including any of the Lenders) or recognized securities
dealer, in each case, having capital and surplus in excess of $250,000,000 for
direct obligations issued by or fully guaranteed or insured by the government or
any agency or instrumentality of (i) the United States or (ii) any member nation
of the European Union (other than Greece, Portugal, Ireland or Spain), in which
such Person shall have a perfected first priority security interest (subject to
no other Liens) and having, on the date of purchase thereof, a fair market value
of at least 100% of the amount of the repurchase obligations;
(f)marketable short-term money market and similar highly liquid funds either
(i) having assets in excess of $250,000,000 or (ii) having a rating of at least
A-2 or P-2 from either S&P or Moody’s (or, if at any time neither S&P nor
Moody’s shall be rating such obligations, an equivalent rating from another
nationally recognized rating service);
(g)securities with average maturities of 12 months or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory having a rating of at least A from S&P or
A2 from Moody’s (or the equivalent thereof);
(h)investments with average maturities of 12 months or less from the date of
acquisition in mutual funds rated AAA- (or the equivalent thereof) or better by
S&P or Aaa3 (or the equivalent thereof) or better by Moody’s;
(i)instruments equivalent to those referred to in clauses (a) through (h) above
denominated in any foreign currency comparable in credit quality and tenor to
those referred to above and customarily used by corporations for cash management
purposes in any jurisdiction outside the United States to the extent reasonably
required in connection with any business conducted by any Subsidiary organized
in such jurisdiction; and
(j)investments, classified in accordance with GAAP as current assets of the
Borrower and its Subsidiaries, in money market investment programs that are
registered under the Investment Company Act of 1940 or that are administered by
financial institutions having capital of at least $250,000,000, and, in either
case, the portfolios of which are limited such that substantially all of such
investments are of the character, quality and maturity described in clauses (a)
through (i) of this definition.
“Cash Management Obligations” means obligations of the Borrower or any of its
Subsidiaries in respect of any overdraft and related liabilities arising from
treasury, depository, credit card, purchasing card and cash management services
or any automated clearing house transfers of funds.

-4-

--------------------------------------------------------------------------------






“Casualty Event” means any event that gives rise to the receipt by the Borrower
or any its Subsidiaries of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.
“Change in Control” means:
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act, but excluding any employee benefit plan of such
person or its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that a person or group shall be deemed to have “beneficial ownership” of
all Equity Interests that such person or group has the right to acquire, so long
as such right is exercisable immediately (such right, an “option right”)),
directly or indirectly of more than thirty-five percent (35%) of the voting
Equity Interests of the Borrower; or
(b)    the occurrence of a “Change in Control” or similar event, however
denominated, as defined in the documentation governing any Material Indebtedness
if the effect of such event is to permit the holders of such Material
Indebtedness to require such Indebtedness to be repaid or repurchased.
“Change in Law” means: (a) the adoption of any rule, regulation, treaty or other
Requirement of Law after the date of this Agreement, (b) any change in any rule,
regulation, treaty or other Requirement of Law or in the administration,
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the date of this Agreement; provided that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Collateral” means any and all assets of the Loan Parties, whether tangible or
intangible, on which Liens are, or are purported to be, granted pursuant to the
Security Documents as security for the Secured Obligations. Notwithstanding the
foregoing or any contrary provision herein or in any other Loan Document,
Collateral shall not include any asset which would subject any Loan Party to any
adverse tax consequence due to the application of Section 956 of the Code.
“Collateral Agreement” means the Collateral Agreement among the Borrower, each
other Loan Party and the Administrative Agent, substantially in the form of
Exhibit D.
“Collateral and Guarantee Requirement” means, at any time, the requirement that:
(a)the Administrative Agent shall have received from (i) the Borrower and each
Subsidiary Loan Party (other than any Excluded Subsidiary), in the case of any
Person that becomes a Loan Party after the Effective Date (including by ceasing
to be an

-5-

--------------------------------------------------------------------------------




Excluded Subsidiary) either (x) a counterpart of the Guarantee Agreement duly
executed and delivered on behalf of such Person or (y)  a supplement to the
Guarantee Agreement, in the form specified therein, duly executed and delivered
on behalf of such Person, (ii) the Borrower and each Subsidiary Loan Party
either (x) a counterpart of the Collateral Agreement duly executed and delivered
on behalf of such Person or (y) in the case of any Person that becomes a Loan
Party after the Effective Date (including by ceasing to be an Excluded
Subsidiary), a supplement to the Collateral Agreement, in the form specified
therein, duly executed and delivered on behalf of such Person, in each case
under this clause (a) together with, at the reasonable request of the
Administrative Agent for any Material Subsidiary, opinions of the type referred
to in Section 4.01(c) and (iii) the Borrower, a completed Perfection
Certificate, duly executed and delivered by the Borrower; and
(b)all certificates, agreements, documents and instruments, including Uniform
Commercial Code financing statements, required by the Security Documents,
Requirements of Law or reasonably requested by the Administrative Agent to be
filed, delivered, registered or recorded to create the Liens intended to be
created by the Security Documents and perfect such Liens to the extent required
by, and with the priority required by, the Security Documents and the other
provisions of the term “Collateral and Guarantee Requirement,” shall have been
filed, registered or recorded or delivered to the Administrative Agent for
filing, registration or recording.
Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, (a) the foregoing
provisions of this definition shall not require the creation or perfection of
pledges of or security interests in, or the obtaining of legal opinions or other
deliverables with respect to, particular assets of the Loan Parties, or the
provision of Guarantees by any Subsidiary of the Borrower, if, and for so long
as the Administrative Agent and the Borrower reasonably agree in writing that,
the cost of creating or perfecting such pledges or security interests in such
assets, or obtaining such legal opinions or other deliverables in respect of
such assets, or providing such Guarantees, shall be excessive in view of the
benefits to be obtained by the Lenders therefrom, (b) Liens required to be
granted from time to time pursuant to the term “Collateral and Guarantee
Requirement” shall be subject to exceptions and limitations set forth in the
Security Documents and Liens permitted hereunder, (c) in no event shall any Loan
Party be required to complete any filings or other action with respect to the
perfection of security interests in any jurisdiction outside of the United
States, (d) in no event shall the Collateral include any Excluded Assets, or for
the avoidance of doubt, any Equity Interests owned by any Loan Party. The
Administrative Agent may grant extensions of time for the creation and
perfection of security interests in or the obtaining of legal opinions or other
deliverables with respect to particular assets or the provision of any Guarantee
by any Subsidiary (including extensions beyond the Effective Date or in
connection with assets acquired, or Subsidiaries formed or acquired, after the
Effective Date) where it determines that such action cannot be accomplished
without undue effort or expense by the time or times at which it would otherwise
be required to be accomplished by this Agreement or the Security Documents.
“Commercialization Arrangements” means a collaborative arrangement, licensing,
joint venture, partnership, royalty agreement or similar agreements or
arrangements, in each case in respect of the research, development,
manufacturing or other commercial exploitation of intellectual property rights
with persons with a primary line of business in the development,
commercialization or manufacture of pharmaceuticals, biopharmaceuticals,
diagnostic tools or medical devices.

-6-

--------------------------------------------------------------------------------






“Compliance Certificate” means a Compliance Certificate required to be delivered
pursuant to Section 5.01(c).
“Consolidated Amortization Expense” means, for any period, the amortization
expenses of the Borrower and its Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP, including the amortization of
long-term contingent consideration.
“Consolidated Cash Interest Expense” means, for any period, without duplication,
Consolidated Interest Expense payable in cash during such period, including with
respect to (a) borrowed money (including capitalized interest) or in connection
with the deferred purchase price of assets, in each case to the extent treated
as interest in accordance with GAAP, plus (b) the portion of rent expense with
respect to such period under Capital Leases that is treated as interest in
accordance with GAAP plus (c) the implied interest component of Synthetic Leases
with respect to such period.
“Consolidated Depreciation Expense” means, for any period, the depreciation
expenses of the Borrower and its Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP.
“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, adjusted by:
(a)adding thereto, in each case only to the extent (and in the same proportion)
deducted in determining such Consolidated Net Income and without duplication:
(i)Consolidated Interest Expense for such period;
(ii)Consolidated Tax Expense for such period;
(iii)Consolidated Amortization Expense for such period;
(iv)Consolidated Depreciation Expense for such period;
(v)fees, expenses, financing costs, restructuring charges (certified by a
Financial Officer (including a reasonably detailed calculation thereof) as
identifiable and factually supportable in the good faith judgment of the
Borrower) and severance costs incurred or paid in connection with any business
restructuring to the extent included in a footnote or as a separate line item on
the financial statements of the Borrower and, in either case, required to be
expensed under GAAP; provided that the aggregate amount added to Consolidated
EBITDA pursuant to this clause (v) shall not exceed 5.0% of Consolidated EBITDA
for any period of four fiscal quarters (prior to giving effect to any such
add-back);
(vi)the aggregate amount of all other non-cash charges, expenses or losses
reducing Consolidated Net Income (excluding any non-cash charge, expense or loss
that results in an accrual of a reserve for cash charges in any future period
and any non-cash charge, expense or loss relating to write-offs, write-downs or
reserves with respect to accounts) for such period;
(vii)any amortization or write-down of intangible assets;
(viii)non-cash expenses related to equity-based compensation;

-7-

--------------------------------------------------------------------------------






(ix)expenses attributable to non-controlling or minority interests (except to
the extent actually paid in cash by the Borrower and its Subsidiaries in such
period);
(x)extraordinary losses and unusual or non-recurring losses; provided that the
aggregate amount added to Consolidated EBITDA pursuant to this clause (x) shall
not exceed 5.0% of Consolidated EBITDA for any period of four fiscal quarters
(prior to giving effect to any such add-back);
(xi)losses from the sale of assets (other than sales of inventory in the
ordinary course of business) permitted by Section 6.05;
(xii)purchase accounting adjustments resulting from Permitted Acquisitions;
(xiii)fees, expenses and other transaction costs with respect to actual or
proposed Permitted Acquisitions and other Investments permitted by Section 6.04,
Dispositions permitted by Section 6.05, Indebtedness incurrence permitted by
Section 6.01 and issuance of Equity Interests by the Borrower;
(xiv)charges or losses that could reasonably be expected to be reimbursed or
covered by insurance policies or contractual indemnities and not disputed by the
insurer or contractual indemnitor thereunder; and
(xv)    fees, expenses and other transaction costs incurred in connection with
the Transactions:
(b)and subtracting therefrom, in each case only to the extent (and in the same
proportion) included in determining such Consolidated Net Income and without
duplication:
(i)the aggregate amount of all non-cash income or gains increasing Consolidated
Net Income (other than the accrual of revenue or recording of receivables in the
ordinary course of business or any non-cash income or gains to be received in
cash in any future period) for such period;
(ii)income created by or relating to contingent consideration in connection with
a business or asset sold, transferred or otherwise disposed of to the extent
recognized as revenue under GAAP;
(iii)extraordinary gains and unusual or non-recurring gains; and
(iv)income attributable to non-controlling or minority interests (except to the
extent actually received in cash by the Borrower and its Subsidiaries in such
period):
in each case, as determined on a consolidated basis for the Borrower and its
Subsidiaries in accordance with GAAP.
“Consolidated Interest Expense” means, without duplication, for any period, for
the Borrower and its Subsidiaries on a consolidated basis, an amount equal to
the sum of all interest,

-8-

--------------------------------------------------------------------------------




premium payments, debt discount, fees, charges and related expenses in
connection with Indebtedness (including capitalized interest) (but not including
debt issuance costs and other financing fees and expenses directly related to
the Acquisition and the borrowing of the Loans hereunder) or in connection with
the net losses under Swap Agreements with respect to interest rate risk, in each
case to the extent treated as interest in accordance with GAAP, including (a)
the portion of rent expense with respect to such period under Capital Leases
that is treated as interest in accordance with GAAP and (b) the implied interest
component of Synthetic Leases with respect to such period, but minus (x) solely
to the extent otherwise included therein, consolidated net gains for such period
under interest rate Swap Agreements and (y) consolidated interest income for
such period.
“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries, net income (excluding (a) income or loss from discontinued
operations that have been sold and (b) extraordinary items) for such period,
determined on a consolidated basis in accordance with GAAP.
“Consolidated Tax Expense” means, for any period, the tax expense of the
Borrower and its Subsidiaries, for such period, determined on a consolidated
basis in accordance with GAAP.
“Consolidated Total Assets” means, the consolidated total assets of the Borrower
and its Subsidiaries as set forth on the consolidated balance sheet of the
Borrower as of the most recent period for which financial statements were
required to have been delivered pursuant to Sections 5.01(a) and (b).
“Consolidated Total Debt” means, as of any date of determination, the aggregate
principal amount of Indebtedness of the Borrower and its Subsidiaries
outstanding on such date, determined on a consolidated basis in accordance with
GAAP, consisting only of Indebtedness for borrowed money, unreimbursed
obligations under drawn letters of credit, obligations in respect of Capitalized
Leases, Guarantees, to the extent they appear as a liability on the balance
sheet of the Borrower and debt obligations evidenced by bonds, debentures, notes
or similar instruments.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, or the dismissal or
appointment of the management, of a Person, whether through the ability to
exercise voting power, by contract or otherwise. “Controlling” and “Controlled”
have meanings correlative thereto.
“Core Assets” has the meaning assigned to such term in the Collateral Agreement
and for the avoidance of doubt, shall include the Acquired Royalty Payments and
the Queen Patents.
“Debt Service Coverage Ratio” means, for any period, the ratio of
(a)(x)Consolidated EBITDA for such period minus (y) the aggregate amount of (i)
all Capital Expenditures paid in cash during such period, (ii) all taxes
(whether federal, state, local or otherwise) paid in cash during such period
(net of tax refunds received by the Borrower in cash during such period) and
(iii) the aggregate amount of all Restricted Payments by the Borrower paid
during such period, except to the extent paid with Qualified Equity Interests,
to (b) the sum of (i) the Consolidated Cash Interest Expense for such period and
(ii) the aggregate amount of all principal payments required to be made on
Indebtedness of the Borrower and its Subsidiaries (other than payments of the
Existing Notes at their respective maturities) in the 12 months next succeeding
the last day of such period.
“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement,

-9-

--------------------------------------------------------------------------------




receivership, insolvency, reorganization, or similar debtor relief Laws of the
United States or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally.
“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.
“Defaulting Lender” means any Lender that has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any Debtor
Relief Law, (ii) had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, or (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment, unless, the Borrower and the
Administrative Agent are reasonably satisfied that such Lender will remain
capable of performing its obligations hereunder.
“Disposition” has the meaning assigned to such term in Section 6.05.
“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable, either mandatorily or
at the option of the holder thereof), or upon the happening of any event or
condition:
(a)matures or is mandatorily redeemable (other than solely for Equity Interests
in such Person that do not constitute Disqualified Equity Interests and cash in
lieu of fractional shares of such Equity Interests), whether pursuant to a
sinking fund obligation or otherwise;
(b)is convertible or exchangeable, either mandatorily or at the option of the
holder thereof, for Indebtedness or Equity Interests (other than solely for
Equity Interests in such Person that do not constitute Disqualified Equity
Interests and cash in lieu of fractional shares of such Equity Interests); or
(c)is redeemable (other than solely for Equity Interests in such Person that do
not constitute Disqualified Equity Interests and cash in lieu of fractional
shares of such Equity Interests) or is required to be repurchased by such Person
or any of its Affiliates, in whole or in part, at the option of the holder
thereof;
in each case, on or prior to the date 180 days after the Maturity Date;
provided, however, that (i) an Equity Interest in any Person that would not
constitute a Disqualified Equity Interest but for terms thereof giving holders
thereof the right to require such Person to redeem or purchase such Equity
Interest upon the occurrence of an “asset sale” or a “change of control” shall
not constitute a Disqualified Equity Interest if any such requirement becomes
operative only after repayment in full of all the Loans and all other Loan
Document Obligations that are accrued and payable and (ii) if an Equity Interest
in any Person is issued pursuant to any plan for the benefit of employees of the
Borrower (or any direct or indirect parent thereof) or any of its Subsidiaries
or by any such plan to such employees, such Equity Interest shall not constitute
a Disqualified Equity Interest solely because it may be required to be
repurchased by the Borrower (or any direct or indirect parent company thereof)
or any of its Subsidiaries in order to satisfy applicable statutory or
regulatory obligations of such Person.
“dollars” or “$” refers to lawful money of the United States of America.

-10-

--------------------------------------------------------------------------------






“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.
“Effective Date” means the date of this Agreement.
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than the Borrower, any Affiliate
of the Borrower or any of their subsidiaries), other than, in each case, a
natural person.
“Environmental Laws” means all applicable treaties, rules, regulations, codes,
ordinances, judgments, orders, decrees and other applicable Requirements of Law,
and all applicable injunctions or binding agreements issued, promulgated or
entered into by or with any Governmental Authority, in each instance relating to
the protection of the environment, to preservation or reclamation of natural
resources, to Release or threatened Release of any Hazardous Material or to the
extent relating to exposure to Hazardous Materials, to health or safety matters.
“Environmental Liability” means any liability, obligation, loss, claim, action,
order or cost, contingent or otherwise (including any liability for damages,
costs of medical monitoring, costs of environmental remediation or restoration,
administrative oversight costs, consultants’ fees, fines, penalties and
indemnities), of the Borrower or any of its Subsidiaries directly or indirectly
resulting from or based upon (a) any actual or alleged violation of any
Environmental Law or permit, license or approval issued thereunder,
(b) Environmental Laws and the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the Release or threatened Release of any Hazardous
Materials or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with a Loan Party, is treated as a single employer under
Section 414(b) or 414(c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is also treated as a single employer under
Section 414(m) and (o) of the Code.
“ERISA Event” means (a) a “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which notice is waived); (b) the failure by any Plan to satisfy the
minimum funding standard (within the meaning of Section 412 of the Code or
Section 302 of ERISA) applicable to such Plan, whether or not waived (unless
such failure is corrected by the final due date for the plan year for which such
failure occurred); (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) a determination that a Plan is, or is
expected to be, in “at-risk” status (as defined in Section 303(i)(4) of ERISA or
Section 430(i)(4) of the Code); (e) the incurrence by a Loan Party or any ERISA
Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Plan; (f) the receipt by a Loan Party or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; (g)
the incurrence by a Loan Party or any of its ERISA

-11-

--------------------------------------------------------------------------------




Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; or (h) the receipt by a Loan Party or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from a
Loan Party or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA or, in “endangered status” or “critical status”, within the meaning of
Section 305(b) of ERISA.
“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted Eurodollar Rate.
“Eurodollar Rate” means,
(a)for any Interest Period with respect to a Eurodollar Borrowing, the rate of
interest per annum, expressed on the basis of a year of 360 days, determined by
the Administrative Agent, which is equal to the offered rate that appears on the
page of the Reuters LIBOR01 screen (or any successor thereto as may be
reasonably selected by the Administrative Agent) that displays an average
British Bankers Association Interest Settlement Rate (or any successor index)
for deposits in dollars with a term equivalent to such Interest Period,
determined as of approximately 11:00 a.m. (London time) two (2) Business Days
prior to the first day of such Interest Period, or
(b)if the rates referenced in the preceding subsection (a) are not available,
the rate per annum determined by the Administrative Agent as the rate of
interest, expressed on a basis of 360 days at which deposits in Dollars for
delivery on the first day of such Interest Period in same day funds in the
approximate amount of the Eurodollar Rate Loan being made, continued or
converted by the Administrative Agent and with a term and amount comparable to
such Interest Period and principal amount of such Eurodollar Rate Loan as would
be offered by the Administrative Agent’s London Branch to major banks in the
offshore Dollar market at their request at approximately 11:00 a.m. (London
time) two (2) Business Days prior to the first day of such Interest Period.
“Event of Default” has the meaning assigned to such term in Section 7.01.
“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended from time to time.
“Excluded Assets” has the meaning specified in the Collateral Agreement.
“Excluded Subsidiary” means (a)(i) any Foreign Subsidiary that is a controlled
foreign corporation as defined by Section 957 of the Code and Treasury
regulations promulgated thereunder, (ii) any Subsidiary that is owned directly
or indirectly by any Foreign Subsidiary described in (i) above, and (iii) and
any Subsidiary substantially all of the assets of which constitute Equity
Interests in controlled foreign corporations, (b) any Immaterial Subsidiary, (c)
any Subsidiary that is prohibited by applicable Law or material contractual
obligation existing on the Effective Date (or, in the case of any future
Permitted Acquisition as in effect as of the closing date of such Permitted
Acquisition and not entered into in contemplation thereof) from providing a
Guarantee or if such Guarantee would require governmental (including regulatory)
consent, approval, license or authorization to grant such Guarantee or third
party consent to grant such Guarantee for so long as such prohibition remains in
effect, and (d) any other Subsidiary excused from becoming a Loan Party pursuant
to the last paragraph of the definition of the term “Collateral and Guarantee
Requirement”.

-12-

--------------------------------------------------------------------------------






“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of any Loan Party hereunder or under any other Loan Document, (a) any Taxes
imposed on or measured by net income (however denominated), franchise Taxes and
branch profits Taxes, in each case (i) imposed by the laws of the United States
of America, (ii) imposed by the jurisdiction under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable lending office is located, or (iii)
that are Other Connection Taxes; (b) any Tax that is attributable to a
recipient’s failure to comply with Section 2.13(e); (c) any U.S. federal
withholding Taxes imposed under FATCA; and (d) any Tax that is (or would be)
imposed on amounts payable to or for the account of such Person due to a
Requirement of Law in effect at the time the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of any Loan Party hereunder or under any other Loan Document becomes a party
hereto (except in the case of an assignee pursuant to a request by the Borrower
under Section 2.15 hereto) or designates a new lending office, except to the
extent that such recipient (or its assignor, if any) was entitled, at the time
of designation of a new lending office (or assignment), to receive additional
amounts with respect to such withholding Tax under Section 2.13(a).
“Existing Notes” means the Borrower’s (i) 2.875% Series 2012 Convertible Senior
Notes due February 15, 2015 and (ii) 3.75% Senior Convertible Notes due May
2015.


“Existing Third Party Loans” means the loans made or to be made by the Borrower
to a Person other than an Affiliate of the Borrower in the ordinary course of
business pursuant to the credit agreements listed on Schedule 1.01(a) on the
Effective Date.
“fair market value” means with respect to any asset or liability, the fair
market value of such asset or liability as determined in good faith by a
Responsible Officer of the Borrower.
“FATCA” means Sections 1471 through 1474 of the Code, as in effect on the date
hereof (or any amended version that is substantially comparable), and any
applicable Treasury regulation promulgated thereunder or published
administrative guidance implementing such Sections whether such Treasury
regulation or published administrative guidance is in existence on the date
hereof or promulgated or published thereafter, and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided, that (a), if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
immediately preceding Business Day as so published on the next succeeding
Business Day and (b) if no such rate is so published on such next succeeding
Business Day, the Federal Funds Rate for such day shall be the average rate
charged to the Administrative Agent on such day on such transactions as
determined by the Administrative Agent.
“Fee Letter” means the Fee and Engagement Letter, dated as of October 12, 2013,
between Royal Bank of Canada and the Borrower.
“Financial Officer” means the chief financial officer, treasurer, controller or
similar officer of the Borrower or any applicable Subsidiary.

-13-

--------------------------------------------------------------------------------






“Financial Performance Covenants” means the covenants set forth in Sections 6.10
and 6.11.
“Financing Transactions” means the execution, delivery and performance by each
Loan Party of the Loan Documents to which it is to be a party, the borrowing of
Loans and the use of the proceeds thereof.
“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.
“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time but subject to Section 1.03.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any such group or body charged with setting financial accounting or regulatory
capital rules or standards (including the Bank for International Settlements and
the Basel Committee on Banking Supervision) and any supra-national bodies such
as the European Union or the European Central Bank).
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof for the purpose of assuring the owner of such Indebtedness
of the payment thereof, (b) to purchase or lease property, securities or
services for the purpose of assuring the owner of such Indebtedness of the
payment thereof, (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness; provided that the term Guarantee shall not include endorsements
for collection or deposit in the ordinary course of business or customary and
reasonable indemnity obligations in effect on the Effective Date or entered into
in connection with any acquisition or disposition of assets permitted under this
Agreement (other than such obligations with respect to Indebtedness). The amount
of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined in
good faith by a Financial Officer. The term “Guarantee” as a verb has a
corresponding meaning.
“Guarantee Agreement” means the Master Guarantee Agreement among each Guarantor,
the Borrower and the Administrative Agent, substantially in the form of
Exhibit B.
“Guarantor” means each Subsidiary (other than an Excluded Subsidiary).
“Hazardous Materials” means all explosive, radioactive, hazardous or toxic
substances, wastes or other pollutants, including petroleum or petroleum
by-products or distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical

-14-

--------------------------------------------------------------------------------




wastes and all other substances or wastes of any nature regulated as hazardous
or toxic, or any other term of similar import, pursuant to any Environmental
Law.
“Immaterial Subsidiary” means any Subsidiary other than a Material Subsidiary.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services (excluding (i) trade accounts payable in the
ordinary course of business, (ii) any earn-out obligation until such obligation
is not paid after becoming due and payable or such obligation is reflected on
the balance sheet in accordance with GAAP and (iii) accruals for payroll in the
ordinary course of business), (e) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
(f) all Guarantees by such Person of Indebtedness of others, (g) all Capital
Lease Obligations of such Person, (h) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of guaranty, (i) all net obligations of such Person under Swap Agreements,
(j) all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances and (k) all obligations of such Person with respect to the
redemption, repurchase, repayment, return of capital or other similar
obligations in respect of Disqualified Equity Interests; provided that the term
“Indebtedness” shall not include deferred or prepaid revenue. The Indebtedness
of any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor. The amount of
Indebtedness of any Person shall for purposes of clause (e) above (unless such
Indebtedness has been assumed by such Person) be deemed to be equal to the
lesser of (A) the aggregate unpaid amount of such Indebtedness and (B) the fair
market value of the property encumbered thereby as determined by such Person in
good faith.
“Indemnified Taxes” means Taxes other than Excluded Taxes.
“Indemnitee” has the meaning assigned to such term in Section 9.03(b).
“Information” has the meaning assigned to such term in Section 9.12(a).
“Intellectual Property” has the meaning assigned to such term in the Collateral
Agreement.
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05.
“Interest Payment Date” means (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December and (b) with respect to
any Eurodollar Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period.

-15-

--------------------------------------------------------------------------------






“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date such Borrowing is disbursed or converted to or continued
as a Eurodollar Borrowing, as applicable, and ending on the date that is one,
two, three or six months thereafter as selected by the Borrower in its Borrowing
Request; provided that
(a)if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day,
(b)any Interest Period that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month at the end of such Interest Period, and
(c)no Interest Period shall extend beyond the Maturity Date.
For purposes hereof, the date of the initial Borrowing shall be the Effective
Date and thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person, or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of all or substantially all of
the property and assets or business of another Person or assets constituting a
business unit, line of business or division of such Person. The amount, as of
any date of determination, of (a) any Investment in the form of a loan or an
advance shall be the principal amount thereof outstanding on such date, but
without any adjustment for write-downs or write-offs (including as a result of
forgiveness of any portion thereof) with respect to such loan or advance after
the date thereof, (b) any Investment in the form of a Guarantee shall be equal
to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof,
as determined in good faith by a Financial Officer, (c) any Investment in the
form of a transfer of Equity Interests or other non-cash property by the
investor to the investee, including any such transfer in the form of a capital
contribution, shall be the fair market value of such Equity Interests or other
property as of the time of the transfer, minus any payments actually received by
such investor representing a return of capital of, or dividends or other
distributions in respect of, such Investment (to the extent such payments do not
exceed, in the aggregate, the original amount of such Investment), but without
any other adjustment for increases or decreases in value of, or write-ups,
write-downs or write-offs with respect to, such Investment after the date of
such Investment, and (d) any Investment (other than any Investment referred to
in clause (a), (b) or (c) above) by the specified Person in the form of a
purchase or other acquisition for value of any Equity Interests, evidences of
Indebtedness or other securities of any other Person shall be the original cost
of such Investment (including any Indebtedness assumed in connection therewith),
plus (i) the cost of all additions thereto and minus (ii) the amount of any
portion of such Investment that has been repaid to the investor in cash as a
repayment of principal or a return of capital and of any cash payments actually
received by such investor representing dividends or other distributions in
respect of such Investment (to the extent the amounts referred to in clause (ii)
do not, in the aggregate, exceed the original cost of such Investment

-16-

--------------------------------------------------------------------------------




plus the costs of additions thereto), but without any other adjustment for
increases or decreases in value of, or write-ups, write-downs or write-offs with
respect to, such Investment after the date of such Investment. For purposes of
Section 6.04, if an Investment involves the acquisition of more than one Person,
the amount of such Investment shall be allocated among the acquired Persons in
accordance with GAAP; provided that pending the final determination of the
amounts to be so allocated in accordance with GAAP, such allocation shall be as
reasonably determined by a Financial Officer.
“IP Collateral” has the meaning specified in the Collateral Agreement.
“IRS” means the United States Internal Revenue Service.
“Junior Financing” means any unsecured, junior secured or subordinated Material
Indebtedness incurred under Section 6.01(vii) and any Permitted Refinancing
thereof.
“Lead Arranger” means RBC Capital Markets and Wells Fargo Securities, LLC, in
their respective capacities as Joint Lead Arrangers and Co-Bookrunners.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, in
each case, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.
“Liquidity” means, on any date, the sum of all cash and other Cash Equivalents
of the Loan Parties that are not subject to a Lien (except for Liens permitted
under the Collateral Agreement, under Section 6.02(xiv)(A) and under clauses (a)
and (f) of the definition of “Permitted Encumbrances”).
“Loan Document Obligations” has the meaning assigned to such term in the
Collateral Agreement.
“Loan Documents” means (i) this Agreement, (ii) the Guarantee Agreement, (iii)
the Collateral Agreement, (iv) the other Security Documents, (v) solely for
purposes of Article VII, the Fee Letter and (vi) each document or instrument
executed in connection with this Agreement and designated by the Borrower and
the Administrative Agent as a “Loan Document”.
“Loan Parties” means the Borrower and the Subsidiary Loan Parties.
“Loans” has the meaning specified in Section 2.01.
“Material Adverse Effect” means any event, circumstance or condition that has
had, or could reasonably be expected to have, a materially adverse effect on
(a) the business, property, assets, financial condition, or results of
operations of the Borrower and its Subsidiaries, taken as a whole, (b) the
ability of the Borrower and the other Loan Parties, taken as a whole, to perform
their payment obligations under the Loan Documents, (c) the rights and remedies
of the Administrative Agent and the Lenders under the Loan Documents or (d) a
material adverse effect on the Collateral or the Liens in favor of the
Collateral Agent (for its benefit and for the benefit of the other Secured
Parties) on the Collateral or

-17-

--------------------------------------------------------------------------------




the priority of such Liens.
“Material Indebtedness” means Indebtedness (other than the Loan Document
Obligations), or net obligations in respect of one or more Swap Agreements, of
one or more of the Borrower and its Subsidiaries in an aggregate principal
amount exceeding $25,000,000. For purposes of determining Material Indebtedness,
the “principal amount” of the obligations in respect of any Swap Agreement at
any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that the Borrower or such Subsidiary would be required to pay if
such Swap Agreement were terminated at such time.
“Material Subsidiary” means each Subsidiary of the Borrower that, as of the last
day of the fiscal quarter of the Borrower most recently ended for which
financial statements have been delivered pursuant to Section 5.01(a) or (b), had
(i) total assets in an amount greater than or equal to 2.5% of the amount of
Consolidated Total Assets of the Borrower and its Subsidiaries or
(ii) Consolidated EBITDA for the Test Period ending on such date in an amount
greater than or equal to 2.5% of the amount of total Consolidated EBITDA of the
Borrower and its Subsidiaries; provided that no Subsidiary shall be excluded as
a Material Subsidiary until, and for so long as, the Borrower shall have
designated such Subsidiary’s status as such in writing to the Administrative
Agent; and provided further that no Subsidiary shall be excluded as a Material
Subsidiary if the total assets or Consolidated EBITDA of such Subsidiary, taken
together with the total assets and Consolidated EBITDA of all other Subsidiaries
then excluded as Material Subsidiaries, exceeds 5.0% of Consolidated Total
Assets or Consolidated EBITDA, as the case may be, of the Borrower and its
Subsidiaries.
“Maturity Date” means October 28, 2014.
“Maximum Rate” has the meaning assigned to such term in Section 9.16.
“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.
“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, subject to the provisions of Title IV of ERISA to
which a Loan Party or any ERISA Affiliate is an “employer” as defined in Section
3(5) of ERISA.
“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(c).
“Organizational Documents” means, with respect to any Person, the charter,
articles or certificate of organization or incorporation and bylaws or limited
liability company agreement or other organizational or governing documents of
such Person.
“Other Connection Taxes” means with respect to the Administrative Agent, any
Lender or any other recipient, Taxes imposed as a result of a present or former
connection between such recipient and the jurisdiction imposing such Tax (other
than connections arising from such recipient having executed, delivered, become
a party to, performed its obligations under, received payments under, received
or perfected a security interest under, engaged in any other transaction
pursuant to or enforced any Loan Document, or sold or assigned an interest in
any Loan or Loan Document).

-18-

--------------------------------------------------------------------------------






“Other Taxes” means any and all present or future stamp, court or documentary,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document except any such Taxes with respect to or result from (i)
an Assignment and Assumption or grant of a Participation, except in each case to
the extent such change is requested in writing by the Borrower pursuant to
Section 2.15.
“Participant” has the meaning assigned to such term in Section 9.04(c).
“Participant Register” has the meaning assigned to such term in
Section 9.04(c)(ii).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Perfection Certificate” means a certificate substantially in the form of
Exhibit C.
“Permitted Acquisition” means (a) the purchase or other acquisition, by merger
or otherwise, by the Borrower or any of the other Loan Parties of all or at
least a majority of the Equity Interests in, or all or substantially all the
assets of (or all or substantially all the assets constituting a business unit,
division, product line or line of business of) any Person, (b) the acquisition
for fair value of patents and related intellectual property of a Person that is
not an Affiliate of the Borrower or the royalty payments therefrom or (c) the
acquisition of an interest in a joint venture; provided that (i) in the case of
any purchase or other acquisition of Equity Interests in a Person, such Person,
upon the consummation of such acquisition, will become a Subsidiary Guarantor to
the extent required by Section 5.11 (including as a result of a merger,
amalgamation or consolidation between any Subsidiary Loan Party and such
Person), (ii) all transactions related thereto are consummated in accordance in
all material respects with all Requirements of Law and, in the case of any
acquisition of a Person, the board of directors or equivalent governing body of
such acquired Person or its selling equity-holders shall have approved such
purchase or other acquisition, (iii) the business of such Person, or such
assets, as the case may be, constitute a business permitted by Section 6.03(b),
(iv) with respect to each such purchase or other acquisition, all actions
required to be taken with respect to such newly created or acquired Subsidiary
(including each subsidiary thereof) or assets in order to satisfy the
requirements set forth in the definition of the term “Collateral and Guarantee
Requirement” to the extent applicable shall have been taken (or arrangements for
the taking of such actions within 30 days (or by such later date reasonably
satisfactory to the Administrative Agent) shall have been made), (v) as of the
date of such purchase or other acquisition, after giving effect thereto, (A) no
Event of Default shall have occurred and be continuing or shall occur as a
result thereof, (B) the Borrower shall be in compliance, on a Pro Forma Basis,
with the Financial Performance Covenants, (C) the Borrower shall be in
compliance, on a Pro Forma Basis, with a Total Leverage Ratio that is not
greater than 0.25:1.00 less than the maximum Total Leverage Ratio permitted
under Section 6.11 for the most recently ended Test Period and (D) there shall
be at least $15,000,000 of Liquidity on a Pro Forma Basis and (vi) the Borrower
shall have delivered to the Administrative Agent a certificate of a Financial
Officer certifying that all the requirements set forth in this definition have
been satisfied with respect to such purchase or other acquisition, together with
reasonably detailed calculations demonstrating satisfaction of the requirements
set forth in clauses (v)(B), (C) and (D) above.
“Permitted Bond Hedge Transaction” means any call or capped call option (or
substantively equivalent derivative transaction) on the Borrower’s common stock
purchased by the Borrower in connection with the issuance of any convertible
notes permitted under Section 6.01; provided that the purchase price for such
Permitted Bond Hedge Transaction, less the proceeds received by the Borrower
from the sale of any related Permitted Warrant Transaction, does not exceed

-19-

--------------------------------------------------------------------------------




the net proceeds received by the Borrower from the sale of such convertible
notes issued in connection with the Permitted Bond Hedge Transaction; and
provided further that such Permitted Bond Hedge Transaction does not require
that the Borrower or any Subsidiary pay cash or cash equivalents to the
counterparty in connection with a settlement, exercise or early termination of
such Permitted Bond Hedge Transaction or otherwise in connection therewith
(other than the payment of the initial premium to purchase such bond hedge and
any cash paid in lieu of fractional shares).
“Permitted Encumbrances” means:
(a)Liens for Taxes or assessments that are not overdue for a period of more than
45 days or that are being contested in good faith and by appropriate action
diligently pursued, if adequate reserves with respect thereto are maintained on
the books of the applicable Person in accordance with GAAP;
(b)statutory Liens and any Liens arising by operation of law in each case of
landlords, carriers, warehousemen, mechanics, materialmen, repairmen or
construction contractors and other similar Liens imposed by law arising in the
ordinary course of business that secure amounts not overdue for a period of more
than 60 days or, if more than 60 days overdue, are unfiled and no other action
has been taken to enforce such Lien or that are being contested in good faith
and by appropriate actions diligently pursued, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP;
(c)Liens incurred or deposits made in the ordinary course of business (i) in
connection with workers’ compensation, unemployment insurance and other social
security legislation and (ii) securing liability for reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit for the benefit of) insurance carriers providing property, casualty or
liability insurance to the Borrower and its Subsidiaries;
(d)Liens incurred or deposits made to secure the performance of bids, trade
contracts, governmental contracts and leases, statutory obligations, surety,
stay, customs and appeal bonds, performance bonds and other obligations of a
like nature (including those to secure health, safety and environmental
obligations) incurred in the ordinary course of business;
(e)easements, rights-of-way, restrictions (including zoning restrictions),
encroachments, protrusions, covenants, and other similar charges or encumbrances
and minor title defects affecting real property imposed by law or arising in the
ordinary course of business, in each case whether now or hereafter in existence,
that, in the aggregate, do not in any case materially interfere with the
ordinary conduct of the business of the Borrower and its Subsidiaries, taken as
a whole;
(f)Liens securing, or otherwise arising from, judgments not constituting an
Event of Default under Section 7.01(j); and
(g)Liens arising from precautionary Uniform Commercial Code financing statements
or similar filings made in respect of operating leases entered into by the
Borrower or any of its Subsidiaries;

-20-

--------------------------------------------------------------------------------






provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness other than Liens referred to in clauses (c) and (d) above
securing obligations under letters of credit and in clause (g) above.
“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal, replacement, exchange or extension of any
Indebtedness of such Person; provided that (a) the principal amount (or accreted
value, if applicable) thereof does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness so modified, refinanced, refunded,
renewed or extended except by an amount equal to unpaid accrued interest and
premium thereon (including tender premium and any premium offered in connection
with any exchange of Indebtedness) plus other amounts paid, and reasonable and
customary original issue discounts, commissions, fees (including upfront fees)
and expenses incurred, in connection with such modification, refinancing,
refunding, renewal, replacement, exchange or extension and by an amount equal to
any existing commitments unutilized thereunder, (b) other than with respect to a
Permitted Refinancing in respect of Indebtedness permitted pursuant to
Section 6.01(v), Indebtedness resulting from such modification, refinancing,
refunding, renewal, replacement, exchange or extension has a final maturity date
equal to or later than the final maturity date of, and has a weighted average
life to maturity equal to or greater than the weighted average life to maturity
of, the Indebtedness being modified, refinanced, refunded, renewed, replaced,
exchanged or extended, (c) no Event of Default shall have occurred and be
continuing or would result therefrom, (d) if the Indebtedness being modified,
refinanced, refunded, renewed, replaced, exchanged or extended is subordinated
in right of payment to the Loan Document Obligations, Indebtedness resulting
from such modification, refinancing, refunding, renewal, replacement, exchange
or extension is subordinated in right of payment to the Loan Document
Obligations on terms at least as favorable to the Lenders as those contained in
the documentation governing the Indebtedness being modified, refinanced,
refunded, renewed, replaced, exchanged or extended, (e) the terms and conditions
applicable to such Permitted Refinancing (including as to collateral), when
taken as a whole, shall be comparable to, or not materially less favorable to
the Borrower than, either, (x) the terms and conditions of the Indebtedness
being so modified, refinanced, refunded, renewed, replaced, exchanged or
extended or (y) the prevailing market terms and conditions applicable to similar
Indebtedness for similarly-situated issuers at the time of such incurrence;
provided that a certificate of a Responsible Officer delivered to the
Administrative Agent at least five Business Days prior (or such shorter period
as the Administrative Agent may approve in its sole discretion) to such
modification, refinancing, refunding, renewal, replacement, exchange or
extension, together with a reasonably detailed description of the material terms
and conditions of such resulting Indebtedness or drafts of the material
definitive documentation relating thereto, stating that the Borrower has
determined in good faith that such terms and conditions satisfy the foregoing
requirements of this clause (e) shall be conclusive unless the Administrative
Agent provides notice to the Borrower of its reasonable objection during such
five-Business Day period (or such shorter period as the Administrative Agent may
approve in its sole discretion) together with a reasonable description of the
basis upon which it objects, and (f) except as otherwise permitted under Section
6.01, such modification, refinancing, refunding, renewal, replacement, exchange
or extension is incurred by the Person who is the obligor on the Indebtedness
being modified, refinanced, refunded, renewed, replaced, exchanged or extended.
For the avoidance of doubt, it is understood that a Permitted Refinancing may
constitute a portion of an issuance of Indebtedness in excess of the amount of
such Permitted Refinancing; provided that such excess amount is otherwise
permitted to be incurred under Section 6.01.
“Permitted Royalty Acquisitions” means those acquisitions by the Borrower of
royalty payments in existence as of the Effective Date or that constitute
Permitted Acquisitions or Investments consummated after the Effective Date in
accordance with Section 6.04.

-21-

--------------------------------------------------------------------------------






“Permitted Third Party Loan Documents” means any definitive agreements or other
similar documentation in respect of an Existing Third Party Loan or a Permitted
Third Party Loan.
“Permitted Third Party Loans” means loans made by the Borrower and/or any other
Loan Party in the ordinary course of business to one or more Persons that are
not an Affiliate of the Borrower on terms approved by the Board of Directors;
provided that as of the date that the Borrower or any such other Loan Party
enters into Permitted Third Party Loan Documents with respect to any such loan
(a) no Event of Default shall have occurred and be continuing or shall occur as
a result thereof, (b) the Borrower shall be in compliance, on a Pro Forma Basis
(after giving pro forma effect to all loans or tranches of loans permitted to be
made under the applicable Permitted Third Party Loan Documents), with the
Financial Performance Covenants, (c) the Borrower shall be in compliance, on a
Pro Forma Basis (after giving pro forma effect to all loans or tranches of loans
permitted to be made under the applicable Permitted Third Party Loan Documents),
with a Total Leverage Ratio that is not greater than 0.25:1.00 less than the
Total Leverage Ratio immediately prior to such date, (d) there shall be at least
$15,000,000 of Liquidity on a Pro Forma Basis as of such date and (e) the
Borrower shall have delivered to the Administrative Agent a certificate of a
Financial Officer certifying that all the requirements set forth in this
definition have been satisfied with respect to such loans, together with
reasonably detailed calculations demonstrating satisfaction of the requirements
set forth in clauses (b), (c) and (d) above; provided, further, that in the
event the conditions set forth in the immediately preceding proviso are
satisfied as of the date that any Loan Party enters into Permitted Third Party
Loan Documents with respect to a Permitted Third Party Loan, the Borrower or any
other Loan Party may comply with its commitment to extend a subsequent draw of
such Permitted Third Party Loan in accordance with its lending commitment under
such Permitted Third Party Loan Documents regardless of whether the conditions
set forth in the immediately preceding proviso are satisfied as of the date of
such subsequent draw.
“Permitted Warrant Transaction” means any call option, warrant or right to
purchase (or substantively equivalent derivative transaction) on the Borrower’s
common stock sold by the Borrower substantially concurrently with any purchase
by the Borrower of a related Permitted Bond Hedge Transaction with a strike
price higher than the strike price of the Permitted Bond Hedge; provided that
(i) such Permitted Warrant Transaction does not require the Borrower or any
Subsidiary to pay cash or cash equivalents to the counterparty in connection
with a settlement, exercise or early termination of such Permitted Warrant
Transaction or otherwise in connection therewith (other than, in the case of an
early termination of such Permitted Warrant Transaction, pursuant to customary
exceptions (substantially similar to or no more onerous on the Borrower and its
Subsidiaries than such exceptions in the warrants with respect to the Existing
Notes) to the right of an issuer to settle the relevant close-out amount,
cancellation amount or other similar payment obligation in shares, and other
than cash paid in lieu of fractional shares), and (ii) that the Borrower or any
Subsidiary shall not elect to pay cash or cash equivalents to the counterparty
in connection with such Permitted Warrant Transaction prior to the Maturity
Date.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Loan Party or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

-22-

--------------------------------------------------------------------------------






“Platform” has the meaning assigned to such term in Section 5.01.
“Prime Rate” means the rate publicly announced from time to time by Royal Bank
of Canada as its prime commercial lending rate for dollar loans in the United
States. The Prime Rate is based upon various factors including Royal Bank of
Canada’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such rate
announced by Royal Bank of Canada shall take effect at the opening of business
on the day specified in the public announcement of such change.
“Pro Forma Basis,” “Pro Forma Compliance” and “Pro Forma Effect” means, with
respect to compliance with any test or covenant hereunder required by the terms
of this Agreement to be made on a Pro Forma Basis, that (i) all Specified
Transactions shall be deemed to have occurred as of the first day of the
applicable period of measurement in such test or covenant and (ii)(A) income
statement items (whether positive or negative) attributable to the property or
Person subject to such Specified Transaction, (x) in the case of a Disposition
of all or substantially all Equity Interests in any Subsidiary of the Borrower
or any division, product line, or facility used for operations of the Borrower
or any of its Subsidiaries, shall be excluded and (y) in the case of a Permitted
Acquisition or Investment described in the definition of “Specified
Transaction,” shall be included, (B) any retirement of Indebtedness shall be
deemed to have occurred as of the first day of the applicable period of
measurement in such test or covenant, and (C) any Indebtedness incurred or
assumed by the Borrower or any of its Subsidiaries in connection therewith shall
be deemed to have occurred as of the first day of the applicable period of
measurement in such test or covenant and if such Indebtedness has a floating or
formula rate, shall have an implied rate of interest for the applicable period
for purposes of this definition determined by utilizing the rate that is or
would be in effect with respect to such Indebtedness as at the relevant date of
determination (taking into account any hedging obligation applicable to such
Indebtedness); provided that the foregoing pro forma adjustments may be applied
to any such test or covenant solely to the extent that such adjustments are
consistent with the definition of Consolidated EBITDA.
“Proposed Change” has the meaning assigned to such term in Section 9.02(c).
“Public Lender” has the meaning assigned to such term in Section 5.01.
“Qualified Equity Interests” means Equity Interests other than Disqualified
Equity Interests.
“Queen Patents” means those certain Queen et al. patents identified in Schedule
1.01(b) hereto, including any related license agreements and royalties received
in connection therewith.
“Register” has the meaning assigned to such term in Section 9.04(b).
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the partners, directors, officers, employees, trustees, agents,
controlling persons, shareholders, advisors and other representatives of such
Person and of each of such Person’s Affiliates and permitted successors and
assigns.
“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment

-23-

--------------------------------------------------------------------------------




(including ambient air, surface water, groundwater, land surface or subsurface
strata) and including the environment within any building, or any occupied
structure, facility or fixture.
“Required Lenders” means, at any time, (i) when the only two Lenders are the
Lenders party hereto as of the date of this Agreement, both such Lenders and
(ii) at any other time, Lenders having or holding more than 50% of the
outstanding Loans at such time (or, if no Loans are outstanding at such time,
the Term Commitments in effect at such time).
“Requirements of Law” means, with respect to any Person, any statutes, laws,
treaties, rules, regulations, orders, decrees, writs, injunctions or
determinations of any arbitrator or court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.
“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer, or other similar officer, or
manager of a Loan Party and with respect to certain limited liability companies
or partnerships that do not have officers, any manager, sole member, managing
member or general partner thereof. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any of its Subsidiaries, or any payment (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any Equity Interests in the Borrower or any of its Subsidiaries or any
option, warrant or other right to acquire any such Equity Interests in the
Borrower or any of its Subsidiaries.
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor to its rating agency business.
“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.
“Secured Obligations” has the meaning assigned to such term in the Collateral
Agreement.
“Secured Party” has the meaning assigned to such term in the Collateral
Agreement.
“Securities Act” means the Securities Act of 1933, as amended.
“Security Documents” means the Collateral Agreement and each other security
agreement or pledge agreement executed and delivered pursuant to the Collateral
and Guarantee Requirement, Section 5.11 or 5.12 to secure any of the Secured
Obligations.
“Specified Transaction” means, with respect to any period, (i) any Permitted
Acquisition or Permitted Third Party Loan or other similar Investment permitted
under Section 6.04(g), (ii) the Disposition of all or substantially all Equity
Interests in any Subsidiary of the Borrower or any division, product line, or
facility used for operations of the Borrower or any of its Subsidiaries, (iii)
the incurrence or repayment of Indebtedness (other than Indebtedness incurred or

-24-

--------------------------------------------------------------------------------




repaid under any revolving credit facility in the ordinary course of business
for working capital purposes), (iv) any Restricted Payment, or (v) any other
event that by the terms of the Loan Documents requires “Pro Forma Compliance”
with a test or covenant hereunder or requires such test or covenant to be
calculated on a Pro Forma Basis.
“Statutory Reserve Rate” means, with respect to any currency, a fraction
(expressed as a decimal), the numerator of which is the number one and the
denominator of which is the number one minus the aggregate of the maximum
reserve, liquid asset or similar percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by any
Governmental Authority of the United States or of the jurisdiction of such
currency or any jurisdiction in which Loans in such currency are made to which
banks in such jurisdiction are subject for any category of deposits or
liabilities customarily used to fund loans in such currency or by reference to
which interest rates applicable to Loans in such currency are determined. Such
reserve, liquid asset or similar percentages shall include those imposed
pursuant to Regulation D of the Board of Governors. Eurodollar Loans shall be
deemed to be subject to such reserve, liquid asset or similar requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under Regulation D or any other
applicable law, rule or regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP, as well as any other corporation, limited
liability company, partnership, association or other entity (a) of which
securities or other ownership interests representing more than 50% of the equity
or more than 50% of the ordinary voting power or, in the case of a partnership,
more than 50% of the general partnership interests are, as of such date, owned,
controlled or held, or (b) the management of which is, as of such date,
otherwise Controlled, directly or indirectly, through one or more
intermediaries, by such Person.
“Subsidiary” means any subsidiary of the Borrower.
“Subsidiary Loan Party” means each Subsidiary of the Borrower that is a party to
the Guarantee Agreement.
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement or contract involving,
or settled by reference to, one or more rates, currencies, commodities, equity
or debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower or its Subsidiaries shall be a Swap Agreement; provided, further,
any agreements or arrangements related to a Permitted Bond Hedge Transaction or
a Permitted Warrant Transaction shall not be deemed a Swap Agreement.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
“Term Commitment” means, as to any Lender, the obligation of such Lender to make
a Loan to the Borrower in an aggregate original principal amount not to exceed
the amount set forth

-25-

--------------------------------------------------------------------------------




under the heading “Term Commitment” opposite such Lender’s name on Schedule
2.01. The amount of each Lender’s Term Commitment is set forth on Schedule 2.01,
or in the Assignment and Assumption pursuant to which such Lender became a party
hereto, as the same may be changed from time to time pursuant to the terms
hereof. The aggregate Term Commitment of all Lenders on the Effective Date is
$75,000,000.
“Test Period” means the most recent period of four consecutive fiscal quarters
of the Borrower.
“Total Leverage Ratio” means, on any date, the ratio of (a) Consolidated Total
Debt as of such date to (b) Consolidated EBITDA for the most recently ended Test
Period.
“Transaction Costs” means all fees, costs and expenses incurred or payable by
the Borrower or any of its Subsidiaries in connection with the Transactions.
“Transactions” means, collectively, (a) the Financing Transactions, (b) the
consummation of the Acquisition and (c) the payment of the Transaction Costs.
“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted Eurodollar Rate or the Alternate Base
Rate.
“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, as
amended from time to time.
“Wholly Owned Subsidiary” means, with respect to any Person at any date, a
subsidiary of such Person of which securities or other ownership interests
representing 100% of the Equity Interests (other than (a) directors’ qualifying
shares and (b) nominal shares issued to foreign nationals to the extent required
by applicable Requirements of Law) are, as of such date, owned, controlled or
held by such Person or one or more Wholly Owned Subsidiaries of such Person or
by such Person and one or more Wholly Owned Subsidiaries of such Person.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
Section 1.02    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (a) any definition of or reference to any
agreement (including this Agreement and the other Loan Documents), instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, amended and restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns (subject to any restrictions on assignment set forth herein) and, in the
case of any Governmental Authority, any other Governmental Authority that shall
have succeeded to any or all functions thereof, (c) the words “herein,” “hereof”
and “hereunder,” and words of similar import, shall be construed to refer to
this Agreement in its entirety

-26-

--------------------------------------------------------------------------------




and not to any particular provision hereof, (d) all references herein to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement and
(e) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.
Section 1.03    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided, however, that if
the Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision (including any definitions) hereof to eliminate the
effect of any change occurring after the Effective Date in GAAP or in the
application thereof on the operation of such provision; provided, the Borrower
and the Administrative Agent shall negotiate in good faith to amend the
financial definitions and related covenants to preserve the original intent
thereof in light of such change (and such amendments to be subject to the
approval of the Required Lender); (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith (provided, that, in
the case of any amendment arising out of an accounting change described in the
Proposed Accounting Standards Update to Leases (Topic 840) dated August 17,
2010, and the Proposed Accounting Standards Update (Revised) to Revenue
Recognition (Topic 605) dated November 14, 2011 and January 4, 2012, there shall
be no amendment fee). Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Financial Accounting Standards Accounting
Standards Codification No. 825-Financial Instruments, or any successor thereto
(including pursuant to the Accounting Standards Codification), to value any
Indebtedness of the Borrower or any Subsidiary at “fair value” as defined
therein. Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein (including in the definition of
Indebtedness and in Section 6.02) shall be construed, and all computations of
amounts and ratios referred to herein shall be made in a manner such that any
obligations relating to a lease that was accounted for by a Person as an
operating lease as of the Effective Date and any similar lease entered into
after the Effective Date by such Person shall be accounted for as obligations
relating to an operating lease and not as Capital Lease Obligations.
Section 1.04    Currency Translation. For purposes of any determination under
Article V, Article VI (other than Sections 6.10 and 6.11) or Article VII or any
determination under any other provision of this Agreement expressly requiring
the use of a currency exchange rate, all amounts incurred, outstanding or
proposed to be incurred or outstanding in currencies other than dollars shall be
translated into dollars at currency exchange rates in effect on the date of such
determination; provided, however, that for purposes of determining compliance
with Article VI with respect to the amount of any Indebtedness, Investment,
Disposition or Restricted Payment in a currency other than dollars, no Default
or Event of Default shall be deemed to have occurred solely as a result of
changes in rates of exchange occurring after the time such Indebtedness or
Investment is incurred or Disposition or Restricted Payment made. For purposes
of Sections 6.10 and 6.11, amounts in currencies other than dollars shall be
translated into dollars at the currency exchange rates used in preparing the
most recently delivered financial statements pursuant to Section 5.01(a) or (b).

-27-

--------------------------------------------------------------------------------






Section 1.05    Pro Forma Calculations. Notwithstanding anything to the contrary
herein, for the purposes of calculating the Debt Service Coverage Ratio or Total
Leverage Ratio, Specified Transactions that have been made (i) during the
applicable Test Period, or (ii) subsequent to such Test Period and prior to or
simultaneously with the event for which the calculation of any such ratio is
being made shall be calculated on a Pro Forma Basis; provided, that for purposes
of calculating the Financial Performance Covenants for purposes of any
compliance certificate delivered pursuant to Section 5.01(c), any Specified
Transactions that occurred subsequent to the end of the applicable Test Period
shall not be given Pro Forma Effect with respect to such Test Period.


Article II
The Credits


Section 2.01    Loans. Subject to and upon the terms and conditions herein set
forth, each Lender severally agrees to make a loan (each, a “Loan”) to the
Borrower, which Loans (i) shall not exceed, for any such Lender, the Term
Commitment of such Lender, (ii) shall not exceed, in the aggregate, the
aggregate Term Commitments of the Lenders on the Effective Date, (iii) shall be
made on the Effective Date and shall be denominated in U.S. dollars, (iv) may,
at the option of the Borrower, be incurred and maintained as, and/or converted
into, Alternate Base Rate Loans or Adjusted Eurodollar Loans; provided that all
such Loans made by each of the Lenders pursuant to the same Borrowing shall,
unless otherwise provided herein, consist entirely of Loans of the same Type and
(v) may be repaid or prepaid in accordance with the provisions hereof, but once
repaid or prepaid may not be reborrowed. 
Section 2.02    Borrowings, etc.
(a)Each Lender at its option may make any Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the Borrower to repay
such Loan in accordance with the terms of this Agreement.
(b)At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$500,000 and not less than $1,000,000; provided that a Eurodollar Borrowing that
results from a continuation of an outstanding Eurodollar Borrowing may be in an
aggregate amount that is equal to such outstanding Borrowing. At the time that
each ABR Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $500,000 and not less than $1,000,000.
Section 2.03    Request for Borrowings. The Borrower shall notify the
Administrative Agent of its request for the Borrowing on the Effective Date by
written notice, (a) in the case of a Eurodollar Borrowing, not later than
1:00 p.m., New York time, three Business Days before the date of the proposed
Borrowing (or such shorter period of time as may be agreed to by the Required
Lenders), or (b) in the case of an ABR Borrowing, not later than 1:00 p.m., New
York City time, one Business Day before the date of the proposed Borrowing. The
Borrowing Request shall be irrevocable and shall specify the following
information:
(i)the aggregate amount of such Borrowing;
(ii)the date of such Borrowing, which shall be a Business Day;
(iii)whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

-28-

--------------------------------------------------------------------------------






(iv)in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(v)the location and number of the Borrower’s account or such other account or
accounts to which funds are to be disbursed, which shall comply with the
requirements of Section 2.04.
Promptly following receipt of the Borrowing Request in accordance with this
Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.
Section 2.04    Funding of Borrowings.
(a)Each Lender shall make the Loan to be made by it hereunder on the Effective
Date by wire transfer of immediately available funds in dollars by 3:00 p.m.,
New York time (or such earlier time as notified to the Lenders prior to the
Effective Date), to the Applicable Account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
maintained with the Administrative Agent in New York City or such other account
designated by the Borrower in the Borrowing Request.
(b)Unless the Administrative Agent shall have received notice from a Lender
prior to the Effective Date that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section and may, in reliance on such
assumption and in its sole discretion, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the initial Borrowing available to the Administrative Agent, then the
applicable Lender agrees to pay to the Administrative Agent an amount equal to
such share on demand of the Administrative Agent. If such Lender does not pay
such corresponding amount forthwith upon demand of the Administrative Agent
therefor, the Administrative Agent shall promptly notify the Borrower, and the
Borrower agrees to pay such corresponding amount to the Administrative Agent
forthwith on demand. The Administrative Agent shall also be entitled to recover
from such Lender or the Borrower interest on such corresponding amount, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to such Borrowing in accordance with Section 2.09. If such Lender
pays such amount to the Administrative Agent, then such amount shall constitute
such Lender’s Loan included in such Borrowing.
(c)The obligations of the Lenders hereunder to make Loans and to make payments
pursuant to Section 9.03(c) are several and not joint. The failure of any Lender
to make any Loan, to fund any such participation or to make any payment under
Section 9.03(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other

-29-

--------------------------------------------------------------------------------




Lender to so make its Loan, to purchase its participation or to make its payment
under Section 9.03(c).
Section 2.05    Interest Elections.
(a)The initial Borrowing shall be of the Type specified in the Borrowing Request
and, in the case of a Eurodollar Borrowing shall have an initial Interest Period
as specified in such Borrowing Request or designated by Section 2.03.
Thereafter, the Borrower may elect to convert such Borrowing to a different Type
or to continue such Borrowing and, in the case of a Eurodollar Borrowing, may
elect Interest Periods therefor, all as provided in this Section. The Borrower
may elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing. Notwithstanding
anything to the contrary, the Borrower shall not be entitled to request any
conversion or continuation that, if made, would result in more than five (5)
Eurodollar Borrowings outstanding hereunder at any one time.
(b)To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that the
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery,
facsimile or other electronic transmission to the Administrative Agent of a
written Interest Election Request signed by the Borrower.
(c)Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.03:
i.the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
ii.the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
iii.whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and
iv.if the resulting Borrowing is to be a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period.”
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(d)Promptly following receipt of an Interest Election Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of such Lender’s portion of each resulting Borrowing.

-30-

--------------------------------------------------------------------------------






(e)If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period, the Borrower shall be deemed to have selected
an Interest Period of one month’s duration. Notwithstanding any contrary
provision hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrower, then, so long as an Event of Default is continuing, (i) no outstanding
Borrowing may be converted to or continued as a Eurodollar Borrowing and
(ii) unless repaid, each Eurodollar Borrowing shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.
Section 2.06    Repayment of Loans; Evidence of Debt.
(a)The Borrower shall repay to the Administrative Agent for the ratable account
of the Lenders (i) on the dates set forth below, the principal amount of the
Loans equal to the amount set forth below for such date (which payments shall be
reduced as a result of the application of prepayments to the Loans) and (ii) on
the Maturity Date, the aggregate principal amount of all Loans outstanding on
such date, plus all accrued and unpaid interest due thereon:
        
January 31, 2014        $18,750,000
April 30, 2014            $18,750,000
July 31, 2014            $18,750,000
Maturity Date            Any remaining balance
        
(b)Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from the Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.
(c)The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.
(d)The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section 2.06 shall be prima facie evidence of the existence and amounts
of the obligations recorded therein absent manifest error, provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to pay any amounts due hereunder in accordance with the terms of this Agreement.
In the event of any inconsistency between the entries made pursuant to
paragraphs (b) and (c) of this Section 2.06, the accounts maintained by the
Administrative Agent pursuant to paragraph (c) of this Section shall control
absent manifest error. In the event of any conflict between the accounts and
records of any Lender or the Administrative Agent under this Section 2.06, on
the one hand, and the Register, on the other hand, the Register shall control
absent manifest error.
Section 2.07    Prepayment of Loans.

-31-

--------------------------------------------------------------------------------






(a)The Borrower shall have the right at any time and from time to time to prepay
any Borrowing in whole or in part on a pro rata basis, without penalty or
premium.
(b)The Borrower shall notify the Administrative Agent by telephone (confirmed by
facsimile or other electronic transmission in substantially the form of Exhibit
H) of any prepayment hereunder (i) in the case of prepayment of a Eurodollar
Borrowing, not later than 11:00 a.m., New York City time, three Business Days
before the date of prepayment or (ii) in the case of prepayment of an ABR
Borrowing, not later than 11:00 a.m., New York City time, one Business Day
before the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date and principal amount of the Borrowing or portion
thereof to be prepaid; provided that a notice of prepayment may state that such
notice is conditional upon the effectiveness of other credit facilities or the
receipt of the proceeds from the issuance of other Indebtedness or the
occurrence of some other identifiable event or condition, in which case such
notice of prepayment may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified date of prepayment) if such
condition is not satisfied. Promptly following receipt of any such notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of an advance of a Borrowing of the same Type as provided
in Section 2.02. Each prepayment of a Borrowing shall be applied ratably to the
Loans included in the prepaid Borrowing. Prepayments shall be accompanied by
accrued interest to the extent required by Section 2.09 and amounts required
pursuant to Section 2.12.
Section 2.08    Fees.
(a)The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.
Section 2.09    Interest.
(a)The Loans comprising each ABR Borrowing shall bear interest at the Alternate
Base Rate plus the Applicable Rate.
(b)The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted Eurodollar Rate for the Interest Period in effect for such Borrowing
plus the Applicable Rate.
(c)Notwithstanding the foregoing, upon the occurrence of and during the
continuation of an Event of Default, commencing upon written notice from the
Administrative Agent to the Borrower (or at the request of the Required
Lenders), all principal of or interest on any Loan or any fee or other amount
payable by the Borrower hereunder shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of principal of any Loan,
2.00% per annum plus the rate otherwise applicable to such Loan as provided in
the preceding paragraphs of this Section or (ii) in the case of any other
amount, 2.00% per annum plus the rate applicable to ABR Loans as provided in
paragraph (a) of this Section.
(d)Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan, provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or

-32-

--------------------------------------------------------------------------------




prepayment of any Loan, accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurodollar Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.
(e)All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate or
Adjusted Eurodollar Rate shall be determined by the Administrative Agent, and
such determination shall be conclusive absent manifest error.
Section 2.10    Alternate Rate of Interest. If at least two Business Days prior
to the commencement of any Interest Period for a Eurodollar Borrowing:
(a)the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted Eurodollar Rate for such Interest Period; or
(b)the Administrative Agent is advised by the Required Lenders that the Adjusted
Eurodollar Rate for such Interest Period will not adequately and fairly reflect
the cost to such Lenders of making or maintaining their Loans included in such
Borrowing for such Interest Period;
the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, then such
Borrowing shall be made as an ABR Borrowing; provided, however, that, in each
case, the Borrower may revoke any Borrowing Request that is pending when such
notice is received.
Section 2.11    Increased Costs.
(a)If any Change in Law shall:
i.impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted Eurodollar Rate);
ii.impose on any Lender or the London interbank market any other condition, cost
or expense affecting this Agreement or Eurodollar Loans made by such Lender or
participation therein; or
iii.subject any Lender to any Taxes (other than (A) Indemnified Taxes imposed on
or with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document, (B) Other Taxes and (C) Excluded Taxes) on its
loans, loan principal, letters of credit, commitments, or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto;

-33-

--------------------------------------------------------------------------------






and the result of any of the foregoing shall be to increase the cost to such
Lender of making, continuing, converting into or maintaining any Eurodollar Loan
(or of maintaining its obligation to make any such Loan) or to reduce the amount
of any sum received or receivable by such Lender hereunder (whether of
principal, interest or otherwise), then, from time to time upon request of such
Lender, the Borrower will pay to such Lender such additional amount or amounts
as will compensate such Lender for such increased costs actually incurred or
reduction actually suffered; provided, that the Borrower shall not be treated
less favorably with respect to such amounts than how other similarly situated
borrowers of such Lender are generally treated.
(b)If any Lender reasonably determines that any Change in Law regarding capital
or liquidity requirements has the effect of materially reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then, from time to time upon request of such Lender, the
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
actually suffered; provided that the Borrower shall not be treated less
favorably with respect to such amounts than how other similarly situated
borrowers of such Lender are generally treated.
(c)A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company in reasonable detail, as the case
may be, as specified in paragraph (a) or (b) of this Section delivered to the
Borrower shall be presumptively correct absent manifest error. The Borrower
shall pay such Lender the amount shown as due on any such certificate within
15 days after receipt thereof.
(d)Failure or delay on the part of any Lender to demand compensation pursuant to
this Section shall not constitute a waiver of such Lender’s right to demand such
compensation, provided that the Borrower shall not be required to compensate a
Lender pursuant to this Section for any increased costs incurred or reductions
suffered more than 180 days prior to the date that such Lender notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s intention to claim compensation therefor; provided further
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.
Section 2.12    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan prior to the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Loan on the date specified in any notice delivered pursuant hereto or
(d) the assignment of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto as a result of a request by the Borrower
pursuant to Section 2.15 or Section 9.02(c), then, in any such event, the
Borrower shall, after receipt of a written request by any Lender affected by any
such event (which request shall set forth in reasonable detail the basis for
requesting such amount), compensate each Lender for the loss, cost and expense
(other than lost profits) attributable to such event. For purposes of
calculating amounts payable by the Borrower to the Lenders under this
Section 2.12, each Lender shall be deemed to have funded each Eurodollar Loan
made by it at the Adjusted Eurodollar Rate, as

-34-

--------------------------------------------------------------------------------




applicable, for such Loan by a matching deposit or other borrowing in the
applicable interbank eurodollar market for a comparable amount and for a
comparable period, whether or not such Eurodollar Loan was in fact so funded. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section delivered to the Borrower shall
be presumptively correct absent manifest error. The Borrower shall pay such
Lender the amount shown as due on any such certificate within 15 days after
receipt of such demand.
Section 2.13    Taxes.
(a)Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made free and clear of and without deduction
for any Taxes, provided that if the Borrower, Guarantor, the Administrative
Agent or other applicable withholding agent (as the case may be) shall be
required by applicable Requirements of Law (as determined in the good faith
discretion of the Borrower, Guarantor, the Administrative Agent or other
applicable withholding agent (as the case may be)) to deduct any Taxes from such
payments, then (i) if such Tax is an Indemnified Tax or an Other Tax, the amount
payable by the applicable Loan Party shall be increased as necessary so that
after all such required deductions have been made (including such deductions
applicable to additional amounts payable under this Section) the Administrative
Agent or Lender (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Borrower,
Guarantor, the Administrative Agent or other applicable withholding agent (as
the case may be) shall make such deductions and (iii) the Borrower, Guarantor,
the Administrative Agent or other applicable withholding agent (as the case may
be) shall timely pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable Requirements of Law.
(b)Without limiting the provisions of paragraph (a) above, the Borrower shall
timely pay any Other Taxes (without duplication of Section 2.13(a)) to the
relevant Governmental Authority in accordance with Requirements of Law.
(c)The Borrower shall indemnify the Administrative Agent and each Lender, within
30 days after written demand therefor, for the full amount of any Indemnified
Taxes paid by the Administrative Agent or such Lender, as the case may be, on or
with respect to any payment by or on account of any obligation of any Loan Party
under any Loan Document and any Other Taxes (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by such recipient or required to be withheld or
deducted from a payment to such recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate setting forth in reasonable detail the
basis and calculation of the amount of such payment or liability delivered to
the Borrower by a Lender, or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.
(d)Each Lender shall indemnify the Administrative Agent, within 30 days after
demand therefor, for (i) any Indemnified Taxes attributable to such Lender (but
only to the extent that the Loan Parties has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 9.04 relating to the
maintenance of a Participant Register and (iii) any Excluded Taxes attributable

-35-

--------------------------------------------------------------------------------




to such Lender, in each case, that are payable or paid by the Administrative
Agent in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this paragraph
(d).
(e)As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Loan Party to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(f)Status of Lenders
(i)The Administrative Agent and each Lender shall, (i) on or before the date on
which it becomes a party to this Agreement, and (ii) at such times as are
reasonably requested by the Borrower or the Administrative Agent, provide the
Borrower and the Administrative Agent with two original copies of any properly
completed and executed documentation certification or providing information
reasonably requested by the Borrower or the Administrative Agent that may or
will establish, an entitlement of such Person to an exemption from, or reduction
in, any withholding Tax with respect to any payments to be made to such Person
under the Loan Documents (including any documentation necessary to establish an
exemption from, or reduction of, any Taxes that may be imposed under FATCA).
Each such Person shall, whenever a lapse in time or change in circumstances
renders such documentation expired, obsolete or inaccurate in any respect,
deliver promptly to the Borrower and the Administrative Agent updated or other
appropriate documentation (including any new documentation reasonably requested
by the applicable withholding agent) or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so. In addition,
any Person, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable Law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Person
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding three sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in (ii)(1) and (ii)(2) and (ii)(4) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii)Without limiting the generality of the foregoing:
(1)Each Administrative Agent and Lender that is a United States person (as
defined in Section 7701(a)(30) of the Code) shall deliver to the Borrower and
the Administrative Agent (i) on or before the date

-36-

--------------------------------------------------------------------------------




on which it becomes a party to this Agreement, (ii) on or before the date that
such form expires or becomes obsolete or inaccurate in any material respect,
(iii) after the occurrence of a change in such Person’s circumstances requiring
a change in the most recent form previously delivered by it to the Borrower and
the Administrative Agent, and (iv) from time to time thereafter when required by
Law or upon the reasonable request of the Borrower or the Administrative Agent,
two properly completed and duly signed original copies of IRS Form W-9 (or any
successor form) certifying that such Lender is exempt from U.S. federal backup
withholding.
(2)Each Administrative Agent and Lender that is not a United States person (as
defined in Section 7701(a)(30) of the Code) shall deliver to the Borrower and
the Administrative Agent (i) on or before the date on which it becomes a party
to this Agreement, (ii) on or before the date that such form expires or becomes
obsolete or inaccurate in any material respect, (iii) after the occurrence of a
change in such Person’s circumstances requiring a change in the most recent form
previously delivered by it to the Borrower and the Administrative Agent, and
(iv) from time to time thereafter when required by Law or upon the reasonable
request of the Borrower or the Administrative Agent, whichever of the following
is applicable:
(A)    two properly completed and duly signed original copies of IRS Form W-8BEN
(or any successor forms) claiming eligibility for benefits of an income tax
treaty to which the United States of America is a party,
(B)    two properly completed and duly signed original copies of IRS Form W-8ECI
(or any successor forms) certifying that the income receivable pursuant to any
Loan Document is effectively connected with the conduct of a trade or business
in the United States,
(C)     in the case of a Person claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a properly completed
and duly signed certificate, in substantially the form of Exhibit G (any such
certificate a “United States Tax Compliance Certificate”), or any other form
approved by the Administrative Agent and the Borrower, establishing that such
Lender is not (1) a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, (2) a “10 percent shareholder” of a Borrower within the meaning of Section
881(c)(3)(B) of the Code, or (3) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code, and that no payments in connection with the
Loan Documents are effectively connected with such Lender’s conduct of a U.S.
trade or business and (y) two properly completed and duly signed original copies
of IRS Form W-8BEN (or any successor forms), and/or
(D)    to the extent a Person is not the beneficial owner (for example, where
the Person is a partnership), IRS Form W-

-37-

--------------------------------------------------------------------------------




8IMY (or any successor forms) of the Person, accompanied, to the extent required
to obtain an exemption from or reduction of Tax, by a Form W-8ECI, W-8BEN,
United States Tax Compliance Certificate, Form W-9, Form W-8IMY, (or other
successor forms) or any other required information from each beneficial owner,
as applicable (provided that, if the Person is a partnership and one or more
beneficial owners are claiming the portfolio interest exemption, the United
States Tax Compliance Certificate shall be provided by such Person on behalf of
such beneficial owners).
(3)Each Administrative Agent and Lender that is not a United States person (as
defined in Section 7701(a)(30) of the Code) shall, to the extent it is legally
entitled to do so, deliver to the Borrower and the Administrative Agent (i) on
or prior to the date on which it becomes a party to this Agreement, (ii) on or
before the date that such form expires or becomes obsolete or inaccurate in any
material respect, (iii) after the occurrence of a change in such Person’s
circumstances requiring a change in the most recent form previously delivered by
it to the Borrower and the Administrative Agent, and (iv) from time to time
thereafter when required by Law or upon the reasonable request of the Borrower
or the Administrative Agent, two properly completed and duly signed originals of
any other form prescribed by applicable law as a basis for claiming exemption
from or a reduction in U.S. federal withholding Tax, duly completed, together
with such supplementary documentation as may be prescribed by applicable law to
permit the Borrower or the Administrative Agent to determine the withholding or
deduction required to be made;
(4)If a payment made to the Administrative Agent or a Lender under any Loan
Document would be subject to U.S. federal withholding tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Person shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by applicable Laws and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable Laws (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Person has complied with such Person’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (4), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
Notwithstanding any other provision of this clause (e), neither the
Administrative Agent, nor any Lender, shall be required to deliver any form
pursuant to this clause (e) that the Administrative Agent or such Lender is not
legally eligible to deliver.

-38-

--------------------------------------------------------------------------------






(g)If the Administrative Agent or a Lender determines, in its reasonable
discretion, that it has received a refund in respect of any Indemnified Taxes or
Other Taxes as to which it has been indemnified by the Borrower or any
Guarantor, as the case may be, or with respect to which the Borrower or any
Guarantor, as the case may be, has paid additional amounts pursuant to this
Section, it shall promptly pay over such refund to the Borrower or Guarantor, as
the case may be, (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower or any Guarantor, as the case may be,
under this Section 2.13 with respect to the Indemnified Taxes or Other Taxes
giving rise to such refund), net of all reasonable out-of-pocket expenses of the
Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower or such Guarantor, as the case may be, upon
the request of the Administrative Agent or such Lender, agrees promptly to repay
the amount paid over to the Borrower or such Guarantor, as the case may be (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. The Administrative Agent or such Lender, as the case may
be, shall, at the Borrower’s request, provide the Borrower or such Guarantor, as
the case may be, with a copy of any notice of assessment or other evidence of
the requirement to repay such refund received from the relevant Governmental
Authority (provided that the Administrative Agent or such Lender may delete any
information therein that the Administrative Agent or such Lender deems
confidential in its reasonable discretion). If the Borrower or any Guarantor
pays any additional amounts under this Section 2.13 with respect to Indemnified
Taxes or Other Taxes and such Person reasonably believes that such additional
amounts or portion thereof are attributable to Taxes that were not correctly or
legally asserted, the Administrative Agent or Lender, as applicable, shall
cooperate with Borrower or Guarantor (at the Borrower’s expense) in a reasonable
challenge of such Taxes or to obtain a refund of such Taxes so long as such
efforts would not, in the reasonable determination of such Administrative Agent
or Lender result in any non-reimbursable additional costs, expenses or risks or
any other material adverse effects for such Lender or the Administrative Agent.
Notwithstanding anything to the contrary in this paragraph (f), in no event will
the Administrative Agent or any Lender be required to pay any amount to the
Borrower or any Guarantor pursuant to this paragraph (f) the payment of which
would place the Administrative Agent or such Lender in a less favorable net
after-Tax position than the Administrative Agent or such Lender would have been
in if the indemnification payments or additional amounts giving rise to such
refund had never been paid. This subsection shall not be construed to require
the Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to Borrower
or any other Person.
(h)For the avoidance of doubt, nothing in this Agreement shall preclude the
Borrower, any Guarantor, and the Administrative Agent from deducting and
withholding any Taxes required by any Laws to be deducted and withheld from any
payment under any of the Loan Documents, subject to the provisions of this
Section 2.13.
Section 2.14    Payments Generally; Pro Rata Treatment; Sharing of Setoffs.
(a)The Borrower shall make each payment required to be made by it under any Loan
Document (whether of principal, interest or fees, or of amounts payable under
Section 2.11, 2.12 or 2.13, or otherwise) prior to the time expressly required
hereunder or under such other Loan Document for such payment (or, if no such
time is expressly

-39-

--------------------------------------------------------------------------------




required, prior to 2:00 p.m., New York City time), on the date when due, in
immediately available funds, without condition or deduction for any
counterclaim, recoupment or setoff. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to such account as may be
specified by the Administrative Agent shall be made as expressly provided herein
and except that payments pursuant to Sections 2.11, 2.12, 2.13 and 9.03 shall be
made directly to the Persons entitled thereto and payments pursuant to other
Loan Documents shall be made to the Persons specified therein. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment (other than payments on the Eurodollar Loans)
under any Loan Document shall be due on a day that is not a Business Day, the
date for payment shall be extended to the next succeeding Business Day. If any
payment on a Eurodollar Loan becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such payment
into another calendar month, in which event such payment shall be made on the
immediately preceding Business Day. In the case of any payment of principal
pursuant to the preceding two sentences, interest thereon shall be payable at
the then applicable rate for the period of such extension. All payments under
each Loan Document shall be made in dollars except as otherwise expressly
provided herein.
(b)If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.
(c)If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and participations and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans of other Lenders to the extent necessary so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to (A) any payment
made by the Borrower pursuant to and in accordance with the express terms of
this Agreement or (B) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant. The Borrower consents to the foregoing and agrees, to the extent it
may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

-40-

--------------------------------------------------------------------------------






(d)Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption and in its sole discretion, distribute to the Lenders the amount due.
In such event, if the Borrower has not in fact made such payment, then each of
the Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.
Section 2.15    Mitigation Obligations; Replacement of Lenders.
(a)If any Lender requests compensation under Section 2.11, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.13 or any event
gives rise to the operation of Section 2.16, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder affected by such event, or to assign and delegate
its rights and obligations hereunder to another of its offices, branches or
Affiliates, if, in the judgment of such Lender, such designation or assignment
and delegation (i) would eliminate or reduce amounts payable pursuant to Section
2.11 or 2.13 or mitigate the applicability of Section 2.16, as the case may be,
and (ii) would not subject such Lender to any unreimbursed cost or expense
reasonably deemed by such Lender to be material and would not be inconsistent
with the internal policies of, or otherwise be disadvantageous in any material
economic, legal or regulatory respect to, such Lender. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
(b)If (i) any Lender requests compensation under Section 2.11 or gives notice
under Section 2.16, (ii) the Borrower is required to pay any additional amount
to any Lender or to any Governmental Authority for the account of any Lender
pursuant to Section 2.13 or (iii) any Lender is a Defaulting Lender, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement
and the other Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment and delegation); provided that (A) the Borrower shall have received
the prior written consent of the Administrative Agent to the extent such consent
would be required under Section 9.04(b) for an assignment of Loans or Term
Commitments, as applicable, which consents, in each case, shall not unreasonably
be withheld or delayed, (B) such Lender shall have received payment of an amount
equal to the outstanding principal of its Loans, accrued but unpaid interest
thereon, accrued but unpaid fees and all other amounts payable to it hereunder
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts), (C) the
Borrower or such assignee shall have paid (unless waived) to the Administrative
Agent the processing and recordation fee specified in Section 9.04(b)(ii) and
(D) in the case of any such assignment resulting from a claim for compensation
under Section 2.12, or payments required to be made pursuant to Section 2.13

-41-

--------------------------------------------------------------------------------




or a notice given under Section 2.16, such assignment will result in a material
reduction in such compensation or payments. A Lender shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise (including as a result of any action taken by
such Lender under paragraph (a) above), the circumstances entitling the Borrower
to require such assignment and delegation cease to apply. Each party hereto
agrees that an assignment required pursuant to this paragraph may be effected
pursuant to an Assignment and Assumption executed by the Borrower, the
Administrative Agent and the assignee and that the Lender required to make such
assignment need not be a party thereto.
Section 2.16    Illegality. If any Lender determines that any law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender to make, maintain or fund Loans whose interest is determined by
reference to the Adjusted Eurodollar Rate, or to determine or charge interest
rates based upon the Adjusted Eurodollar Rate, then, on notice thereof by such
Lender to the Borrower through the Administrative Agent, (i) any obligation of
such Lender to make or continue Eurodollar Loans or to convert ABR Loans to
Eurodollar Loans shall be suspended, and (ii) if such notice asserts the
illegality of such Lender making or maintaining ABR Loans the interest rate on
which is determined by reference to the Adjusted Eurodollar Rate component of
the Alternate Base Rate, the interest rate on such ABR Loans of such Lender
shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Adjusted Eurodollar Rate component
of the Alternate Base Rate, in each case until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, (x) the Borrower
shall, upon three Business Days’ notice from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all Eurodollar Loans of
such Lender to ABR Loans (the interest rate on which ABR Loans of such Lender
shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Adjusted Eurodollar Rate component
of the Alternate Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Loans
to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Loans, and (y) if such notice asserts the illegality of
such Lender determining or charging interest rates based upon the Adjusted
Eurodollar Rate, the Administrative Agent shall during the period of such
suspension compute the Alternate Base Rate applicable to such Lender without
reference to the Adjusted Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Adjusted Eurodollar Rate. Each Lender agrees to notify the Administrative Agent
and the Borrower in writing promptly upon becoming aware that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Adjusted Eurodollar Rate. Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted.


Article III
Representations and Warranties


The Borrower represents and warrants to the Lenders that:
Section 3.01    Organization; Powers. Each of the Borrower and its Subsidiaries
are duly organized, validly existing and in good standing (to the extent such
concept exists in the relevant jurisdictions) under the laws of the jurisdiction
of its organization, except in the case of any Subsidiary of the Borrower, where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, has the corporate or other
organizational power and

-42-

--------------------------------------------------------------------------------




authority to carry on its business as now conducted and to execute, deliver and
perform its obligations under each Loan Document to which it is a party and to
effect the Transactions and, except where the failure to do so, individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect, is qualified to do business in, and is in good standing in,
every jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification.
Section 3.02    Authorization; Enforceability. The Transactions to be entered
into by each Loan Party have been duly authorized by all necessary corporate or
other organizational action and, if required, action by the holders of such Loan
Party’s Equity Interests. This Agreement has been duly executed and delivered by
the Borrower and constitutes, and each other Loan Document to which any Loan
Party is to be a party, when executed and delivered by such Loan Party, will
constitute, a legal, valid and binding obligation of the Borrower or such Loan
Party, as the case may be, enforceable against it in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law, and implied covenants of good faith and fair dealing.
Section 3.03    Governmental Approvals; No Conflicts. The Transactions
(a) except as described on Schedule 3.03, do not require any consent or approval
of, registration or filing with, or any other action by, any Governmental
Authority, except such as have been obtained or made and are in full force and
effect and except filings necessary to perfect Liens created under the Loan
Documents, (b) will not violate (i) the Organizational Documents of, or (ii) any
Requirements of Law applicable to the Borrower or any of its Subsidiaries,
(c) will not violate or result in a default under any loan agreement, indenture
or other material agreement or instrument binding upon the Borrower or any of
its Subsidiaries or their respective assets, or give rise to a right thereunder
to require any payment, repurchase or redemption to be made by the Borrower or
any of its Subsidiaries, or give rise to a right of, or result in, termination,
cancellation or acceleration of any obligation thereunder, and (d) will not
result in the creation or imposition of any Lien on any asset of the Borrower or
any of its Subsidiaries, except Liens created under the Loan Documents.
Section 3.04    Financial Condition; No Material Adverse Effect.
(a)The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein and (ii) fairly present in all material respects the
financial condition of the Borrower as of the date thereof and its results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein.
(b)The unaudited consolidated balance sheet of the Borrower dated August 31,
2013, and the related consolidated statements of earnings and cash flows of the
Borrower for the eight-month period ended August 31, 2013 (A) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein, and (B) fairly present in all
material respects the financial condition of the Borrower as of the date thereof
and its results of operations for the period covered thereby, subject to the
absence of footnotes and to normal year-end audit adjustments.
(c)Since December 31, 2012, there has been no Material Adverse Effect.

-43-

--------------------------------------------------------------------------------






Section 3.05    Properties.
(a)The Borrower and each of its Subsidiaries has good title to, or valid
leasehold interests in, all its property material to its business, (i) free and
clear of all Liens except for Liens permitted by Section 6.02 and (ii) except
for immaterial defects in title that do not interfere with its ability to
conduct its business as currently conducted or as proposed to be conducted or to
utilize such properties for their intended purposes.
(b)As of the Effective Date after giving effect to the Transactions, none of the
Borrower or any of its Subsidiaries owns any real property.
Section 3.06    Litigation and Environmental Matters.
(a)Except as set forth in Schedule 3.06, there are no actions, suits or
proceedings by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of the Borrower, threatened in writing against or
affecting the Borrower or any of its Subsidiaries that could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect.
(b)Except as could not, individually or in the aggregate, reasonably be expected
to result in a Material Adverse Effect, none of the Borrower nor any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has, to the knowledge of the Borrower, become subject to
any Environmental Liability, (iii) has received written notice of any claim with
respect to any Environmental Liability or (iv) has, to the knowledge of the
Borrower, any basis to reasonably expect that the Borrower or any of its
Subsidiaries will become subject to any Environmental Liability.
Section 3.07    Compliance with Laws and Agreements. Each of the Borrower and
its Subsidiaries is in compliance in all material respects with (a) its
Organizational Documents, (b) all Requirements of Law applicable to it or its
property and (c) all loan agreements, indentures and other material agreements
and instruments binding upon it or its property, except with respect to clause
(b) and (c) in such instances in which (i) such Requirement of Law or the
obligations under such loan agreements, indentures or other material agreements
or instruments is or are being contested in good faith by appropriate
proceedings diligently conducted and (ii) the failure to comply therewith,
either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.
Section 3.08    Investment Company Status. None of the Borrower or any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended from time to time.
Section 3.09    Taxes. Except as would not, either individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, the
Borrower and each of its Subsidiaries (a) have timely filed or caused to be
filed all Tax returns and reports required to have been filed and (b) have paid
or caused to be paid all Taxes required to have been paid (whether or not shown
on a Tax return) including in their capacity as Tax withholding agents, except
any Taxes that are being contested in good faith by appropriate actions,
provided that the Borrower or such Subsidiary, as the case may be, has set aside
on its books adequate reserves therefore in accordance with GAAP.
Section 3.10    ERISA; Labor Matters.

-44-

--------------------------------------------------------------------------------






(a)Except as could not, individually or in the aggregate, reasonably be expected
to result in a Material Adverse Effect, each Plan is in compliance with the
applicable provisions of ERISA, the Code and other federal or state laws.
(b)Except as could not reasonably be expected, individually or in the aggregate,
to result in a Material Adverse Effect, (i) no ERISA Event has occurred or, to
the knowledge of the Borrower is reasonably expected to occur, (ii) neither a
Loan Party nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability under Title IV of ERISA with respect to any Plan (other than
premiums due and not delinquent under Section 4007 of ERISA), (iii) neither a
Loan Party nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 or
4243 of ERISA with respect to a Multiemployer Plan and (iv) neither a Loan Party
nor any ERISA Affiliate has engaged in a transaction that could reasonably be
expected to be subject to Section 4069 or 4212(c) of ERISA.
(c)There are no collective bargaining agreements covering the employees of the
Borrower or any of its Subsidiaries and, except as could not reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect, there are no strikes, walk-outs, work stoppages or other labor disputes
against the Borrower or any Subsidiary pending, or, to the knowledge of the
Borrower, threatened.
Section 3.11    Disclosure; No Undisclosed Liabilities.
(a)No reports, financial statements, certificates, projections or other written
information (other than information of a general economic or industry nature)
furnished by or on behalf of any Loan Party to the Administrative Agent or any
Lender in connection with any Loan Document or delivered thereunder (as modified
or supplemented by other information so furnished), when taken as a whole,
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading; provided that, with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed by
it to be reasonable at the time delivered and, if such projected financial
information was delivered prior to the Effective Date, as of the Effective Date,
it being understood that any such projected financial information may vary from
actual results and such variations could be material.
(b)The Borrower and its Subsidiaries have no material obligations or
liabilities, matured or unmatured, fixed or contingent, other than (i) those set
forth or adequately provided for in the financial statements delivered to the
Agent pursuant to this Agreement, (ii) those incurred in the ordinary course of
business and not required to be set forth in the financial statements under
GAAP, (iii) those incurred in the ordinary course of business since the date of
the most recently delivered balance sheet and consistent with past practice, and
(iv) those incurred in connection with the execution of this Agreement.
Section 3.12    Subsidiaries; Immaterial Subsidiaries. As of the Effective Date,
Schedule 3.12 sets forth the name of, and the ownership interest of the Borrower
and each Subsidiary in, each Subsidiary. As of the Effective Date, the only
Subsidiaries of the Borrower are QHP Royalty Sub LLC, a Delaware limited
liability company, BTI Acquisition I Corp., a Delaware corporation, and

-45-

--------------------------------------------------------------------------------




BioTransplant Incorporated, a Delaware corporation, and such Subsidiaries,
individually and considered as a whole, constitute Immaterial Subsidiaries.
Section 3.13    Intellectual Property; Licenses, Etc. Except with respect to
immaterial defects, the Borrower and its Subsidiaries own, license or possess
the right to use, all of the trademarks, service marks, trade names, domain
names, copyrights, works of authorship, patents, patent rights, licenses,
technology, software, know-how database rights, design rights and other rights
and all registrations and applications therefor, to Intellectual Property that
are used in or are reasonably necessary for the operation of their businesses as
currently conducted, free and clear of all Liens (other than Permitted
Encumbrances or existing licenses), and, without conflict with the rights of any
Person. To the Borrower’s knowledge, no Intellectual Property, advertising,
product, process, method, substance, part or other material used by the Borrower
or any of its Subsidiaries in the operation of its business as currently
conducted infringes upon any rights held by any Person. Except as disclosed on
Schedule 3.13, (i) no claim or litigation regarding any of the Intellectual
Property is pending or, to the knowledge of the Borrower or any of its
Subsidiaries, threatened in writing against the Borrower or any of its
Subsidiaries and (ii) neither the Borrower nor any of its Subsidiaries has
received a written notice disputing such Person’s ownership, license or
possession of such Intellectual Property. No holding, injunction, decision or
judgment has been rendered by any Governmental Authority, and the Borrower and
its Subsidiaries have not entered into any settlement stipulation or other
agreement (except license agreements in the ordinary course of business) which
would limit, cancel, or question the validity of the Borrower’s or any
Subsidiary’s rights in any Intellectual Property. Each application or
registration for such Intellectual Property has been maintained so as to
preserve the value thereof from the date of creation or acquisition thereof
except for such maintenance that has not been pursued using reasonable business
judgment. The Borrower has contractual full audit inspection and enforcement
rights with respect to the Queen Patents, including without limitation, the
right to select an independent accounting firm not objectionable to the Queen
Patent licensees to examine the books records of said licensee and to be
informed of the existence of any deficiency, the right to receive royalty
reports and other information from the licensees thereunder, the right to
inspect or otherwise review the records of any licensee and to receive any
related audit reports, the right to enforce the terms of the license against a
breaching licensee, the right to disapprove or withhold its consent to consent
to an assignment or transfer (by operation of law or otherwise) pursuant to a
license agreement other than where a licensee’s portion of its business to which
the license pertains is acquired by a third party, whether by merger, sale of
assets or otherwise, the right to make indemnification claims and receive
indemnity and reimbursements in respect of any infringement of the Queen Patents
to a licensee related to any claim, proceeding, loss, expense, and liability of
any kind whatsoever arising from (a) any claim of patent infringement or
inducing patent infringement with respect to the activities of a licensee, and
(b) the development, manufacture, holding, use, testing, advertisement, sale or
other disposition by a licensee of any product licensed under the Queen Patents
and the right to bring any action, demand, proceeding or claim, in law or in
equity, with respect to the enforcement of any rights under or relating to any
license agreement to receive royalty payments.
Section 3.14    Solvency. From and after the consummation of the Transactions to
occur on the Effective Date, after taking into account all applicable rights of
indemnity and contribution, (a) the fair value of the assets of the Borrower and
its Subsidiaries, on a consolidated basis, exceeds their debts and liabilities,
subordinated, contingent or otherwise, (b) the present fair saleable value of
the property of the Borrower and its Subsidiaries, on a consolidated basis, is
greater than the amount that will be required to pay the probable liability, on
a consolidated basis, of their debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured, (c) the Borrower and its Subsidiaries, on a consolidated basis, are
able

-46-

--------------------------------------------------------------------------------




to pay their debts and liabilities, subordinated, contingent or otherwise, as
such liabilities become absolute and matured, and (d) the Borrower and its
Subsidiaries are not engaged in, and are not about to engage in, business for
which they have unreasonably small capital on a consolidated basis. For purposes
of this Section 3.14, the amount of any contingent liability at any time shall
be computed as the amount that would reasonably be expected to become an actual
or matured liability.
Section 3.15    Federal Reserve Regulations. None of the Borrower or any of its
Subsidiaries is engaged or will engage, principally or as one of its important
activities, in the business of purchasing or carrying margin stock (within the
meaning of Regulation U of the Board of Governors), or extending credit for the
purpose of purchasing or carrying margin stock. No part of the proceeds of the
Loans will be used, directly or indirectly, to purchase or carry any margin
stock or to refinance any Indebtedness originally incurred for such purpose or
for any other purpose that, in each case, entails a violation (including on the
part of any Lender) of the provisions of Regulations U or X of the Board of
Governors.
Section 3.16    PATRIOT ACT; FCPA.
(a)To the extent applicable, each of the Borrower and its Subsidiaries is in
compliance, in all material respects, with (i) the Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 C.F.R. Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto and (ii) the
PATRIOT Act. No part of the proceeds of the Loans will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.
(b)The use of the proceeds of the Loans will not violate the Trading with the
Enemy Act, as amended or any of the foreign assets control regulations of the
United States Treasury Department (31 C.F.R. Subtitle B, Chapter V, as amended)
or any enabling legislation or executive order relating thereto.
Section 3.17    Security Interests. Each of the Security Documents creates, as
security for the Secured Obligations purported to be secured thereby, a valid
and enforceable (and, to the extent perfection thereof can be accomplished
pursuant to the filings or other actions required by the Security Documents and
such filings or other actions are required to have been made or taken,
perfected) security interest in and Lien on all of the Collateral subject
thereto, superior to and prior to the rights of all third Persons (subject to
Liens permitted by Section 6.02) and subject to no other Liens (except that the
Collateral may be subject to Liens permitted by Section 6.02), in favor of the
Administrative Agent for the benefit of the Lenders. No filings or recordings
are required in order to perfect the security interests created under any
Security Document that are required by the Security Documents to be perfected
except for filings or recordings which shall have been made, or for which
satisfactory arrangements have been made or which are not yet required to have
been made, upon or prior to the execution and delivery thereof.
Section 3.18    Insurance.
The properties of the Borrower and its Subsidiaries are insured with reputable
insurance companies not Affiliates of the Borrower, in such amounts, with such
deductibles

-47-

--------------------------------------------------------------------------------




and covering such risks as the Borrower believes (in the good faith judgment of
management of the Borrower) is reasonable and prudent in light of the size and
nature of its business.
Section 3.19    OFAC. No Loan Party (a) is a person whose property or interest
in property is blocked or subject to blocking pursuant to Section 1 of Executive
Order 13224 of September 23, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)), (b) engages in any dealings or transactions prohibited by Section
2 of such executive order, or is otherwise associated with any such person in
any manner violative of Section 2, or (c) is a person on the list of Specially
Designated Nationals and Blocked Persons or subject to the limitations or
prohibitions under any other U.S. Department of Treasury’s Office of Foreign
Assets Control regulation or executive order.


Article IV
Conditions


Section 4.01    Effective Date. The obligations of the Lenders to make Loans
hereunder shall not become effective until the first date on which each of the
following conditions shall be satisfied (or waived in accordance with
Section 9.02):
(a)The Administrative Agent (or its counsel) shall have received from the
Borrower and each of the Lenders either (i) a counterpart of this Agreement
signed on behalf of such party or (ii) written evidence satisfactory to the
Administrative Agent (which may include facsimile or other electronic
transmission of a signed counterpart of this Agreement) that such party has
signed a counterpart of this Agreement.
(b)The Acquisition shall have been consummated or shall be consummated
substantially simultaneously with the initial funding of Loans on the Effective
Date in all material respects in accordance with the Acquisition Agreement. No
provision of the Acquisition Agreement has been waived, amended, supplemented or
otherwise modified in a manner material and adverse to the Administrative Agent
or the Lenders without the consent of the Lead Arrangers (such consent not to be
unreasonably withheld, delayed or conditioned). The Acquired Royalty Payments
have been obtained free and clear of any material claims or encumbrances by any
third party.
(c)The Administrative Agent shall have received a written opinion (addressed to
the Administrative Agent and the Lenders and dated the Effective Date) of Gibson
Dunn & Crutcher LLP, counsel for the Loan Parties, in customary form and
substance.
(d)The Administrative Agent shall have received a certificate of each Loan
Party, dated the Effective Date, substantially in the form of Exhibit E-1 or
such other form acceptable to the Administrative Agent with appropriate
insertions, executed by any Responsible Officer of such Loan Party, and
including or attaching the documents referred to in paragraph (e) of this
Section.
(e)The Administrative Agent shall have received a copy of (i) each
Organizational Document of each Loan Party certified, to the extent applicable,
as of a recent date by the applicable Governmental Authority, (ii) signature and
incumbency certificates of the Responsible Officers of each Loan Party executing
the Loan Documents to which it is a party, (iii) resolutions of the board of
directors or equivalent governing body of each Loan Party approving and
authorizing the execution, delivery and performance of Loan Documents

-48-

--------------------------------------------------------------------------------




to which it is a party, certified as of the Effective Date by its secretary, an
assistant secretary or a Responsible Officer as being in full force and effect
without modification or amendment, and (iv) a good standing certificate (to the
extent such concept exists) from the applicable Governmental Authority of each
Loan Party’s jurisdiction of incorporation, organization or formation.
(f)The Administrative Agent and the Lenders shall have received all fees and
other amounts previously agreed in writing by the Lead Arranger and the Borrower
to be due and payable on or prior to the Effective Date (including payment of
all reasonable and documented out-of-pocket expenses (including reasonable fees,
charges and disbursements of one counsel) required to be reimbursed or paid by
any Loan Party under any Loan Document), which amounts may be offset against the
proceeds of the initial Loans made on the Effective Date.
(g)The Collateral and Guarantee Requirement shall have been satisfied; provided
that if, notwithstanding the use by the Borrower of commercially reasonable
efforts, without undue burden or expense, to cause the Collateral and Guarantee
Requirement to be satisfied on the Effective Date, the requirements thereof
(other than (a) the execution and delivery of the Collateral Agreement by the
Loan Parties and (b)  delivery of Uniform Commercial Code financing statements
with respect to perfection of security interests in other assets of the Loan
Parties that may be perfected by the filing of a financing statement under the
Uniform Commercial Code) are not satisfied as of the Effective Date, the
satisfaction of such requirements shall not be a condition to the availability
of the Loans on the Effective Date, but shall be required to be satisfied within
the period specified therefor in Schedule 5.13 or such later date as the
Administrative Agent may reasonably agree.
(h)Certificates of insurance shall be delivered to the Administrative Agent
evidencing the existence of insurance maintained by the Borrower and its
Subsidiaries pursuant to Section 5.07 and, if applicable, the Administrative
Agent shall be designated as an additional insured (on behalf of itself and the
Lenders) thereunder (provided that if such endorsement as additional insured
cannot be delivered by the Effective Date, such endorsement may be delivered at
such later date as is set forth on Schedule 5.13).
(i)The Lead Arranger shall have received (i) the Audited Financial Statements
and (ii) the unaudited consolidated and combined balance sheet of the Borrower
as at August 31, 2013 and the related consolidated statements of earnings and
cash flows of the Borrower for the eight-month period ended August 31, 2013.
(j)The representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects (or if qualified by
“materiality”, “Material Adverse Effect” or similar language, in all respects)
on and as of the Effective Date.
(k)At the time of and immediately after giving effect to the initial Borrowing,
no Default or Event of Default shall have occurred and be continuing.
(l)The Lenders shall have received a certificate, substantially in the form of
Exhibit E-2, from the chief financial officer or chief accounting officer or
other officer with equivalent duties of the Borrower certifying as to the
solvency of the Borrower and its Subsidiaries on a consolidated basis after
giving effect to the Transactions.

-49-

--------------------------------------------------------------------------------






(m)The Administrative Agent and the Lead Arranger shall have received all
documentation and other information about the Loan Parties as shall have been
reasonably requested in writing at least 5 days prior to the Effective Date by
the Administrative Agent or the Lead Arranger required by regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation the USA Patriot Act.
(n)The Loan Parties shall have received all material governmental, shareholder
and third party consents and approvals necessary (or any other material consents
as determined in the reasonable discretion of the Administrative Agent) in
connection with the transactions contemplated by this Agreement and the other
Loan Documents and the other transactions contemplated hereby and all applicable
waiting periods shall have expired without any action being taken by any Person
that could reasonably be expected to restrain, prevent or impose any material
adverse conditions on any of the Loan Parties or such other transactions or that
could seek or threaten any of the foregoing, and no law or regulation shall be
applicable which in the reasonable judgment of the Administrative Agent could
reasonably be expected to have such effect.
(o)    The Borrower shall have provided the notice required under Section 9.4 of
the Acquisition Agreement, notifying the selling parties thereunder of the
security interest and assignment of its interest thereunder to the Secured
Parties as Collateral under the Loan Documents.


Article V
Affirmative Covenants


Until the Term Commitments shall have expired or been terminated and the
principal of and interest on each Loan and all fees, expenses and other amounts
(other than contingent indemnification obligations as to which no claim has been
made) payable under any Loan Document shall have been paid in full, the Borrower
covenants and agrees with the Lenders that:
Section 5.01    Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent (for distribution to each Lender through the
Administrative Agent):
(a)on or before the date that is the later of (i) 90 days after the end of each
fiscal year of the Borrower and (ii) the date of required delivery to the SEC
after giving effect to any permitted extensions of time (but in any event no
later than 105 days after the end of each fiscal year of the Borrower), an
audited consolidated balance sheet and audited consolidated statements of
operations and comprehensive income and cash flows of the Borrower and its
Subsidiaries as of the end of and for such fiscal year, in each case with all
consolidating information regarding the Borrower and its Subsidiaries required
of a registrant under Regulation S-X, together with related notes thereto and
customary management’s discussion and analysis describing results of operations,
setting forth in each case in comparative form the figures for the previous
fiscal year, all reported on by Ernst & Young or other independent public
accountants of recognized national standing (without a “going concern” or like
qualification or exception, or any exception as to the scope of such audit), to
the effect that such consolidated financial statements present fairly in all
material respects the financial condition as of the end of and for such year and
results of operations and cash flows

-50-

--------------------------------------------------------------------------------




of the Borrower and its Subsidiaries (as applicable) on a consolidated basis (as
applicable) in accordance with GAAP consistently applied;
(b)with respect to each of the first three fiscal quarters of each fiscal year,
on or before the date that is the later of (i) 45 days after the end of each
such fiscal quarter and (ii) the date of required delivery to the SEC after
giving effect to any permitted extensions of time (but in any event no later
than 50 days after the end of such fiscal quarter), an unaudited consolidated
balance sheet and unaudited consolidated statements of operations and
comprehensive income and cash flows of the Borrower and its Subsidiaries as of
the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, in each case with all consolidating information regarding the
Borrower and its Subsidiaries required of a registrant under Regulation S-X,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year; all certified by a Financial Officer as presenting
fairly in all material respects, as applicable, the financial condition as of
the end of and for such fiscal quarter and such portion of the fiscal year and
results of operations and cash flows of the Borrower and its Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes; together with
customary management’s discussion and analysis describing results of operations;
(c)together with each delivery of financial statements under paragraph (a) or
(b) above, a certificate of a Financial Officer (i) certifying as to whether a
Default has occurred and, if a Default has occurred and is continuing,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto and (ii) setting forth reasonably detailed calculations
demonstrating compliance on a Pro Forma Basis, with the Financial Performance
Covenants;
(d)within 5 days after the same become publicly available, copies of all
periodic and other reports, proxy statements and registration statements (other
than amendments to any registration statement (to the extent such registration
statement, in the form it became effective, is delivered to the Administrative
Agent), exhibits to any registration statement and, if applicable, any
registration statement on Form S-8) filed by the Borrower or any of its
Subsidiaries with the SEC or with any national securities exchange, or
distributed by the Borrower or any of its Subsidiaries to the holders of its
Equity Interests generally, as the case may be; and
(e)promptly following any request therefor, such other information regarding the
operations, business affairs and financial condition of the Borrower and its
Subsidiaries, or compliance with the terms of any Loan Document, as the
Administrative Agent on its own behalf or on behalf of any Lender may reasonably
request in writing.
Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 5.01 (including with respect to management’s discussion and analysis)
may be satisfied with respect to financial information of the Borrower and its
Subsidiaries by furnishing the Form 10-K or 10-Q (or the equivalent), as
applicable, of the Borrower (or a parent company thereof) filed with the SEC;
provided that (i) to the extent such information relates to a parent of the
Borrower, such information is accompanied by consolidating information, which
may be unaudited, that explains in reasonable detail the differences between the
information relating to such parent, on the one hand, and the information
relating to the Borrower and its Subsidiaries on a standalone basis, on the
other hand, and (ii) to the extent such information is in lieu of information
required to be provided under

-51-

--------------------------------------------------------------------------------




Section 5.01(a), such materials are accompanied by a report and opinion of Ernst
& Young or any other independent registered public accounting firm of nationally
recognized standing, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit, in each case other than a qualification
related solely to the scheduled or accelerated maturity of the Loans.
Documents required to be delivered pursuant to Section 5.01(a), (b), (d) or (e)
may be delivered electronically and if so delivered, shall be deemed to have
been delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at the website
address listed on Schedule 9.01 (or otherwise notified pursuant to Section
9.01(d)); or (ii) on which such documents are posted on the Borrower’s behalf on
an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (i) the Borrower
shall deliver paper copies of such documents to the Administrative Agent upon
its reasonable request until a written notice to cease delivering paper copies
is given by the Administrative Agent and (ii) the Borrower shall notify the
Administrative Agent (by telecopier or electronic mail) of the posting of any
such documents and upon its reasonable request, provide to the Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents. The Administrative Agent shall have no obligation to request the
delivery of or maintain paper copies of the documents referred to above, and
each Lender shall be solely responsible for timely accessing posted documents
and maintaining its copies of such documents.
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Lead Arranger will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (w) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof; (x)
by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Lead Arranger and the Lenders to treat
such Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 9.12); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information”; and (z) the
Administrative Agent and the Lead Arranger shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.”
Notwithstanding the foregoing, the Borrower shall be under no obligation to mark
any Borrower Materials “PUBLIC.”
Section 5.02    Notices of Material Events. Promptly after any Responsible
Officer of the Borrower obtains actual knowledge thereof, the Borrower will
furnish to the Administrative Agent (for distribution to each Lender through the
Administrative Agent) written notice of the following:

-52-

--------------------------------------------------------------------------------






(a)the occurrence of any Default;
(b)the filing or commencement of any action, suit or proceeding by or before any
arbitrator or Governmental Authority against the Borrower and its Subsidiaries
or the receipt of a notice of an Environmental Liability, in each case, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect;
(c)the occurrence of any event that is not a matter of general public knowledge
that could reasonably be expected, individually or in the aggregate, to result
in a Material Adverse Effect; and
(d)promptly after the furnishing thereof, copies of any statement or report
furnished to any holder (or in the case of any indebtedness under an indenture,
to the trustee thereunder) of Material Indebtedness of any Loan Party or any
Subsidiary thereof pursuant to the terms of any indenture or loan or credit or
similar agreement, to the extent such statement or report has not already been
delivered pursuant to this Agreement.
Each notice delivered under this Section shall be accompanied by a written
statement of a Responsible Officer of the Borrower setting forth the details of
the event or development requiring such notice and any action taken or proposed
to be taken with respect thereto.
Section 5.03    Information Regarding Collateral.
(a)The Borrower will furnish to the Administrative Agent prompt (and in any
event within ten days or such longer period as reasonably agreed to by the
Administrative Agent) written notice of any change (i) in any Loan Party’s legal
name (as set forth in its certificate of organization or like document), (ii) in
the jurisdiction of incorporation or organization of any Loan Party or in the
form of its organization or (iii) in any Loan Party’s organizational
identification number.
(b)Not later than five days after delivery of financial statements pursuant to
Section 5.01(a), the Borrower shall deliver to the Administrative Agent a
certificate executed by a Responsible Officer of the Borrower (i) setting forth
the information required pursuant to Sections 1(a), 1(b) and 2 of the Perfection
Certificate or confirming that there has been no change in such information
since the date of the Perfection Certificate delivered on the Effective Date or
the date of the most recent certificate delivered pursuant to this Section, (ii)
identifying any Subsidiary of the Borrower that has become, or ceased to be, a
Material Subsidiary during the most recently ended fiscal quarter and
(iii) certifying that all notices required to be given prior to the date of such
certificate by this Section 5.03 have been given.
Section 5.04    Existence; Conduct of Business. The Borrower will, and will
cause each of its Subsidiaries to, do or cause to be done all things necessary
to obtain, preserve, renew and keep in full force and effect its legal existence
and the rights, licenses, permits, privileges, franchises, patents, copyrights,
trademarks and trade names material to the conduct of its business, except to
the extent that the failure to do so could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect; provided
that the foregoing shall not prohibit any merger, consolidation, amalgamation,
liquidation or dissolution permitted under Section 6.03 or any Disposition
permitted by Section 6.05.

-53-

--------------------------------------------------------------------------------






Section 5.05    Payment of Taxes, etc. The Borrower will, and will cause each of
its Subsidiaries to, pay its obligations in respect of federal, state and other
material Taxes before the same shall become delinquent, except, in each case, to
the extent any such Tax which is being contested in good faith and by
appropriate proceedings if it has maintained adequate reserves (in the good
faith judgment of the management of the Borrower) with respect thereto in
accordance with GAAP.
Section 5.06    Maintenance of Properties. The Borrower will, and will cause
each of its Subsidiaries to, keep and maintain all material property necessary
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted and fire, casualty or condemnation excepted.
Section 5.07    Insurance. The Borrower will, and will cause each of its
Subsidiaries to, maintain, with insurance companies that the Borrower believes
(in the good faith judgment of the management of the Borrower) are financially
sound and responsible at the time the relevant coverage is placed or renewed,
insurance in at least such amounts (after giving effect to any self-insurance
which the Borrower believes (in the good faith judgment of management of the
Borrower) is reasonable and prudent in light of the size and nature of its
business) and against at least such risks (and with such risk retentions) as the
Borrower believes (in the good faith judgment of the management of the Borrower)
are reasonable and prudent in light of the size and nature of its business and
in any event, substantially consistent with the coverage in effect on the
Effective Date, and will furnish to the Administrative Agent, upon written
request from the Administrative Agent, information presented in reasonable
detail as to the insurance so carried. Each such policy of insurance shall in
the case of general liability and product liability insurance, name the
Administrative Agent, on behalf of the Lenders, as an additional insured
thereunder as its interests may appear.
Section 5.08    Books and Records; Inspection and Audit Rights. The Borrower
will, and will cause each of its Subsidiaries to, maintain proper books of
record and account in which entries that are full, true and correct in all
material respects and are in all material respects in conformity with GAAP
consistently applied shall be made of all material financial transactions and
matters involving the assets and business of the Borrower or its Subsidiaries,
as the case may be. The Borrower will, and will cause each of its Subsidiaries
to, permit any representatives designated by the Administrative Agent or any
Lender, upon reasonable prior notice, to visit and inspect its properties, to
examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers and independent accountants,
all at such reasonable times and as often as reasonably requested; provided
that, excluding any such visits and inspections during the continuation of an
Event of Default, only the Administrative Agent on behalf of the Lenders may
exercise visitation and inspection rights of the Administrative Agent and the
Lenders under this Section 5.08 and the Administrative Agent shall not exercise
such rights more often than one time during any calendar year absent the
existence of an Event of Default (each of which shall be at the Borrower’s
expense); provided further that (a) when an Event of Default exists, the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Borrower at any time during normal business hours and upon reasonable advance
notice and (b) the Administrative Agent and the Lenders shall give the Borrower
the opportunity to participate in any discussions with the Borrower’s
independent public accountants. Notwithstanding anything to the contrary in this
Section 5.08, none of the Borrower or any of its Subsidiaries shall be required
to disclose, permit the inspection, examination or making copies or abstracts
of, or discussion of, any document, information or other matter in respect of
which disclosure to the Administrative Agent or any Lender (or their respective
representatives or contractors) is prohibited by applicable law or contract or
that would reasonably be expected to result in the waiver of attorney-client or
similar privilege.

-54-

--------------------------------------------------------------------------------






Section 5.09    Compliance with Laws. (a) The Borrower will, and will cause each
of its Subsidiaries to, comply with its Organizational Documents and all
Requirements of Law with respect to it, its property and operations, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
(b)Without limitation of clause (a) above, the Borrower will, and will cause
each of its Subsidiaries to: (i) comply with all applicable Environmental Laws
and Environmental Permits; (ii) obtain and renew all Environmental Permits
necessary for its operations and properties; and (iii) to the extent required
under Environmental Laws, conduct any investigation, mitigation, study, sampling
and testing, and undertake any clean-up, removal or remedial, corrective or
other action necessary to remove and clean up all Hazardous Materials from any
of its properties, in accordance with the requirements of all Environmental
Laws, except, in each case of clauses (i), (ii) and (iii), to the extent that
the failure to do so, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.
Section 5.10    Use of Proceeds. The proceeds of the Loans will be used to
reimburse the Borrower for amounts expended to finance the Transactions and to
provide liquidity to the Borrower and its Subsidiaries to finance from time to
time on and after the Effective Date working capital needs and other corporate
purposes permitted under the Loan Documents.
Section 5.11    Additional Subsidiaries.
(a)If (i) any additional Subsidiary (other than an Excluded Subsidiary) of the
Borrower is formed or acquired after the Effective Date or (ii) if any
Subsidiary ceases to be an Excluded Subsidiary (other than by ceasing to be an
Immaterial Subsidiary, which shall be subject to clause (b) below), the Borrower
will, within 30 days (or such longer period as the Administrative Agent shall
reasonably agree) after such newly formed or acquired Subsidiary is formed or
acquired or such Subsidiary ceases to be an Excluded Subsidiary, notify the
Administrative Agent thereof (unless such Subsidiary is an Excluded Subsidiary),
and will cause such Subsidiary (unless such Subsidiary is an Excluded
Subsidiary) to satisfy the Collateral and Guarantee Requirement with respect to
such Subsidiary within 30 days after such notice (or such longer period as the
Administrative Agent shall reasonably agree and the Administrative Agent shall
have received a completed Perfection Certificate with respect to such Subsidiary
signed by a Responsible Officer, together with all attachments contemplated
thereby). Notwithstanding anything contained in this Agreement (including this
Section 5.11) or any other Loan Document to the contrary, (i) no Excluded
Subsidiary shall guarantee or support any Obligation herein and (ii) no security
or similar interest shall be granted in any Excluded Assets or the assets of any
Excluded Subsidiary, which security or similar guarantees or supports any
Obligation herein.
(b)Within 30 days (or such longer period as the Administrative Agent may
reasonably agree) after the Borrower identifies any new Material Subsidiary
pursuant to Section 5.03(b), all actions (if any) required to be taken with
respect to such Subsidiary in order to satisfy the Collateral and Guarantee
Requirement shall have been taken with respect to such Subsidiary.
Section 5.12    Further Assurances.The Borrower will, and will cause each Loan
Party to, execute any and all further documents, financing statements,
agreements and instruments, and take all such further actions (including the
filing and recording of financing statements and other documents), that may be
required under any applicable law and that the Administrative Agent or the

-55-

--------------------------------------------------------------------------------




Required Lenders may reasonably request, to cause the Collateral and Guarantee
Requirement to be and remain satisfied, all at the expense of the Loan Parties.
Section 5.13    Certain Post-Closing Obligations. As promptly as practicable,
and in any event within the time periods after the Effective Date specified in
Schedule 5.13 or such later date as the Administrative Agent agrees to in
writing, including to reasonably accommodate circumstances unforeseen on the
Effective Date, the Borrower and each other Loan Party shall deliver the
documents or take the actions specified on Schedule 5.13, in each case except to
the extent otherwise agreed by the Administrative Agent pursuant to its
authority as set forth in the definition of the term “Collateral and Guarantee
Requirement”.
Section 5.14    Compliance with Environmental Laws. The Borrower and each of its
Subsidiaries shall conduct their respective businesses in compliance with all
Environmental Laws applicable to it or them, except where noncompliance could
not reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect. The Borrower and its Subsidiaries shall take prompt and
appropriate action to respond to any non-compliance or alleged non-compliance
with Environmental Laws.
Section 5.15    Compliance with ERISA. The Borrower and each of its Subsidiaries
shall and shall cause its ERISA Affiliates to maintain each Plan which is
subject to or governed under ERISA, the Code or other federal or state law in
compliance in all material respects with the applicable provisions of ERISA,
except where noncompliance could not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect or cause a Lien on the assets
of the Borrower or any Subsidiary.


Article VI
Negative Covenants


Until the Term Commitments shall have expired or been terminated and the
principal of and interest on each Loan and all fees, expenses and other amounts
(other than contingent indemnification obligations as to which no claim has been
made) payable under any Loan Document shall have been paid in full, the Borrower
covenants and agrees with the Lenders that:
Section 6.01    Indebtedness; Certain Equity Securities. The Borrower will not,
and will not permit any of its Subsidiaries to, create, incur, assume or permit
to exist any Indebtedness, except:
(i)(A) Indebtedness of the Borrower and any of its Subsidiaries under the Loan
Documents and (B) any Permitted Refinancing of any Indebtedness set forth in the
immediately foregoing clause (A);
(ii)Indebtedness outstanding on the date hereof and listed on Schedule 6.01 and
any Permitted Refinancing thereof;
(iii)Guarantees by the Borrower and its Subsidiaries in respect of Indebtedness
of the Borrower or any of its Subsidiaries otherwise permitted hereunder;
provided that such Guarantee is otherwise permitted by Section 6.04; provided
further that (A) no Guarantee by any Subsidiary Loan Party of any Junior
Financing shall be permitted unless such Subsidiary Loan Party shall have also
provided a Guarantee of the Loan Document Obligations pursuant to the Guarantee
Agreement and (B) if the Indebtedness being Guaranteed is subordinated to the
Loan

-56-

--------------------------------------------------------------------------------




Document Obligations, such Guarantee shall be subordinated to the Guarantee of
the Loan Document Obligations on terms at least as favorable to the Lenders as
those contained in the subordination of such Indebtedness;
(iv)Indebtedness of the Borrower owing to any of its Subsidiaries or of any
Subsidiary owing to any other Subsidiary or to the Borrower, to the extent
permitted by Section 6.04; provided that (A) all such Indebtedness of any Loan
Party owing to any Subsidiary that is not a Loan Party shall be subordinated to
the Loan Document Obligations on terms reasonably acceptable to the
Administrative Agent and (B) all such Indebtedness owing by a Subsidiary that is
not a Loan Party to any Loan Party shall be evidenced by a note and pledged as
Collateral for the Secured Obligations;
(v)(A) Indebtedness (including Capital Lease Obligations) of the Borrower or any
of its Subsidiaries financing the acquisition, construction, repair, replacement
or improvement of fixed or capital assets, other than software; provided that
such Indebtedness is incurred concurrently with or within 270 days after the
applicable acquisition, construction, repair, replacement or improvement, and
(B) any Permitted Refinancing of any Indebtedness set forth in the immediately
preceding clause (A); provided further that the aggregate principal amount of
Indebtedness that is outstanding in reliance on this clause (v) shall not, at
any time outstanding, exceed $1,000,000;
(vi)Indebtedness in respect of Swap Agreements entered into in the ordinary
course of business (and not for speculative purposes) in order to (A)
effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of the Borrower or any
of its Subsidiaries or (B) hedge foreign currency or commodity supply
transactions of the Borrower and its Subsidiaries;
(vii)Indebtedness of the Borrower and any of its Subsidiaries consisting of
notes or loans under credit agreements, indentures or other similar instruments
or agreements and any Permitted Refinancing thereof; provided that (A) any
issuer of such Indebtedness shall be the Borrower or a Foreign Subsidiary,
(B) such Indebtedness is unsecured, (C) such Indebtedness does not mature prior
to the date that is 91 days after the Maturity Date in effect at the time of
incurrence thereof, (D) except with respect to customary bridge financing
intended to be replaced by long-term Indebtedness, such Indebtedness has no
mandatory (other than customary provisions relating to asset sales, a change of
control or fundamental change) or scheduled amortization or payments,
repurchases or redemptions of principal in cash or Disqualified Equity Interests
prior to the date that is 91 days after the Maturity Date in effect at the time
of incurrence thereof, (E) immediately after giving effect thereto and the use
of the proceeds thereof, (1) no Event of Default shall exist or result therefrom
and (2) the Borrower and its Subsidiaries will be in Pro Forma Compliance with
the Financial Performance Covenants as of the last day of the most recently
ended Test Period, (F) if such Indebtedness is subordinated, the Loan Document
Obligations shall have been, and while the Loan Document Obligations remain
outstanding, no other Indebtedness is or is permitted to be, designated as
“Senior Indebtedness” or its equivalent in respect of such Indebtedness, and (G)
such Indebtedness has terms and conditions (other than interest rate, redemption
premiums

-57-

--------------------------------------------------------------------------------




and subordination terms), taken as a whole, that are not materially less
favorable to the Borrower, its Subsidiaries and the Lenders as the terms and
conditions of this Agreement; provided that a certificate of a Responsible
Officer delivered to the Administrative Agent at least five Business Days prior
to the incurrence of such Indebtedness, together with a reasonably detailed
description of the material terms and conditions of such Indebtedness or drafts
of the documentation relating thereto, stating that the Borrower has determined
in good faith that such terms and conditions satisfy the foregoing requirements
shall be conclusive unless the Administrative Agent provides notice to the
Borrower of its objection during such five Business Day period; provided,
further, that the aggregate principal amount of Indebtedness outstanding in
reliance on this clause (vii) in respect of which the primary obligor or a
guarantor is a Subsidiary that is not a Loan Party, shall not exceed at any time
outstanding, $1,000,000;
(viii)Indebtedness representing deferred compensation or stock-based
compensation to employees of the Borrower and its Subsidiaries incurred in the
ordinary course of business;
(ix)Indebtedness consisting of unsecured (or secured only by the Equity
Interests being purchased or redeemed) promissory notes issued by any Loan Party
to current or former officers, directors and employees or their respective
estates, spouses or former spouses to finance the purchase or redemption of
Equity Interests of the Borrower or any direct or indirect parent thereof
permitted by Section 6.06(a);
(x)Indebtedness constituting indemnification obligations or obligations in
respect of purchase price or other similar adjustments incurred in a Permitted
Acquisition, any other Investment or any Disposition, in each case permitted
under this Agreement;
(xi)Indebtedness consisting of obligations under deferred consideration
(earn-outs, indemnifications, incentive non-competes, milestone payments and
other contingent obligations) or other similar arrangements incurred in
connection with the Transactions or any Permitted Acquisition or other
Investment permitted hereunder;
(xii)Cash Management Obligations and other Indebtedness in respect of netting
services, overdraft protections, cash pooling and similar arrangements, in each
case, in connection with deposit accounts or securities accounts in the ordinary
course of business, and employee credit cards in the ordinary course of
business;
(xiii)Indebtedness incurred by the Borrower or any of its Subsidiaries in
respect of bankers’ acceptances or similar instruments (other than letters of
credit) issued or created in the ordinary course of business, including in
respect of workers compensation claims, health, disability or other employee
benefits or property, casualty or liability insurance or self-insurance or other
reimbursement-type obligations (other than obligations in respect of letters of
credit) regarding workers compensation claims; provided that the reimbursement
obligations in respect thereof are reimbursed within 60 days following the date
thereof;

-58-

--------------------------------------------------------------------------------






(xiv)other Indebtedness of the Borrower and the Subsidiary Guarantors not to
exceed $5,000,000 at any time outstanding;
(xv)to the extent constituting Indebtedness, obligations in respect of any
Permitted Bond Hedge Transaction and any Permitted Warrant Transaction;
(xvi)Obligations in respect of performance, bid appeal and surety bonds and
completion guarantees and similar obligations provided by Borrower or any
Subsidiary in the ordinary course of business;
(xvii)Indebtedness in respect of the financing of insurance premiums in the
ordinary course of business; and
(xviii)all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (i) through (xvii) above.
Section 6.02    Liens. The Borrower will not, nor will it permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, except:
(i)Liens created under the Loan Documents;
(ii)Permitted Encumbrances;
(iii)Liens existing on the date hereof and set forth on Schedule 6.02 and any
modifications, replacements, renewals or extensions thereof; provided that
(A) such modified, replacement, renewal or extension Lien does not extend to any
additional property other than (1) after-acquired property that is affixed or
incorporated into the property covered by such Lien and (2) proceeds and
products thereof, and (B) the obligations secured or benefited by such modified,
replacement, renewal or extension Lien are permitted by Section 6.01;
(iv)Liens securing Indebtedness permitted under Section 6.01(v); provided that
(A) such Liens attach concurrently with or within 270 days after the
acquisition, repair, replacement, construction or improvement (as applicable) of
the property subject to such Liens, (B) such Liens do not at any time encumber
any property other than the property financed by such Indebtedness except for
accessions to such property and the proceeds and the products thereof and
(C) with respect to Capitalized Lease Obligations, such Liens do not at any time
extend to or cover any assets (except for accessions to or proceeds of such
assets) other than the assets subject to such Capitalized Lease Obligations;
provided further that individual financings of equipment provided by one lender
may be cross collateralized to other financings of equipment provided by
such lender;
(v)leases, licenses, subleases or sublicenses granted to others in the ordinary
course of business that do not (A) interfere in any material respect with the
business of the Borrower and its Subsidiaries, taken as a whole, or (B) secure
any Indebtedness for borrowed money;

-59-

--------------------------------------------------------------------------------






(vi)Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;
(vii)Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection;
(viii)Liens (A) on cash advances or escrow deposits in favor of the seller of
any property to be acquired in an Investment permitted pursuant to Section 6.04
to be applied against the purchase price for such Investment or otherwise in
connection with any escrow arrangements with respect to any such Investment or
any Disposition permitted under Section 6.05 (including any letter of intent or
purchase agreement with respect to such Investment or Disposition), or
(B) consisting of an agreement to dispose of any property in a Disposition
permitted under Section 6.05, in each case, solely to the extent such Investment
or Disposition, as the case may be, would have been permitted on the date of the
creation of such Lien;
(ix)Liens on property of any Subsidiary that is not a Loan Party, which Liens
secure Indebtedness of such Subsidiary permitted under Section 6.01;
(x)Liens existing on property at the time of its acquisition or existing on the
property of any Person at the time such Person becomes a Subsidiary, in each
case after the date hereof (other than Liens on the Equity Interests of any
Person that becomes a Subsidiary); provided that (A) such Lien was not created
in contemplation of such acquisition or such Person becoming a Subsidiary,
(B) such Lien does not extend to or cover any other assets or property (other
than the proceeds or products thereof and other than after-acquired property
subject to a Lien securing Indebtedness and other obligations incurred prior to
such time and which Indebtedness and other obligations are permitted hereunder
that require or include, pursuant to their terms at such time, a pledge of
after-acquired property, it being understood that such requirement shall not be
permitted to apply to any property to which such requirement would not have
applied but for such acquisition), and (C) the Indebtedness secured thereby is
permitted under Section 6.01;
(xi)any interest, lien, or title of a lessor or sublessor under leases or
subleases (other than leases constituting Capital Lease Obligations) entered
into by any of the Borrower or any of its Subsidiaries in the ordinary course of
business and covering only the assets so leased;
(xii)Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods by any of the Borrower or any of its
Subsidiaries in the ordinary course of business;
(xiii)Liens deemed to exist in connection with Investments in repurchase
agreements under clause (e) of the definition of the term “Cash Equivalents”;
(xiv)Liens that are contractual rights of setoff (A) relating to the
establishment of depository relations with banks not given in connection with
the incurrence of Indebtedness for borrowed money or (B) relating to purchase
orders and

-60-

--------------------------------------------------------------------------------




other agreements entered into with customers of the Borrower or any of its
Subsidiaries in the ordinary course of business;
(xv)ground leases in respect of real property on which facilities owned or
leased by the Borrower or any of its Subsidiaries are located;
(xvi)Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto and deposits made in the ordinary course of
business to secure liability to insurance carriers;
(xvii)(A) zoning, building, entitlement and other land use regulations by
Governmental Authorities with which the normal operation of the business
complies, and (B) any zoning or similar law or right reserved to or vested in
any Governmental Authority to control or regulate the use of any real property
that does not materially interfere with the ordinary conduct of the business of
the Borrower or any of its Subsidiaries;
(xviii)Liens on the common stock of AxoGen, Inc. owned by the Borrower as of the
Effective Date; and
(xix)Liens not otherwise permitted under this Section 6.02; provided that the
aggregate principal amount of obligations secured by Liens existing in reliance
on this clause (xviii) shall not exceed $2,500,000 at any time outstanding.
Notwithstanding anything in this Section 6.02 to the contrary, (a) no Liens
permitted to be incurred hereunder, other than Liens permitted pursuant to
Sections 6.02(x), (xv) and (xvii) or clauses (a), (b), (e) and (f) of the
definition of “Permitted Encumbrances,” shall encumber any of the real property
owned by the Borrower or any of its Subsidiaries and (b) the Core Assets shall
remain free and clear of all Liens, except for Liens permitted under the
Collateral Agreement and under clauses (a) and (f) of the definition of
“Permitted Encumbrances”.
Section 6.03    Fundamental Changes; Sale-Leasebacks.
(a)The Borrower will not, nor will it permit any of its Subsidiaries to, merge
into or consolidate with any other Person, or permit any other Person to merge
into or consolidate with it, or liquidate or dissolve, or Dispose of all or
substantially all of the assets of the Borrower and its Subsidiaries, except
that:
(i)any Subsidiary may merge with (A) the Borrower; provided that the Borrower
shall be the continuing or surviving Person, or (B) in the case of any
Subsidiary of the Borrower, any one or more other Subsidiaries; provided that
when any Subsidiary Loan Party is merging with another Subsidiary (1) the
continuing or surviving Person shall be a Subsidiary Loan Party or (2) if the
continuing or surviving Person is not a Subsidiary Loan Party, the acquisition
of such Subsidiary Loan Party by such surviving Subsidiary is otherwise
permitted under Section 6.04;
(ii)(A) any Subsidiary that is not a Loan Party may merge, amalgamate or
consolidate with or into any other Subsidiary that is not a Loan Party and
(B) any Subsidiary may liquidate or dissolve or change its legal form if the
Borrower determines in good faith that such action is in the best interests of
the Borrower and its Subsidiaries and is not materially disadvantageous to the
Lenders;

-61-

--------------------------------------------------------------------------------






(iii)any Subsidiary of the Borrower may make a Disposition of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to
another Subsidiary; provided that if the transferor in such a transaction is a
Loan Party, then (A) the transferee must be a Loan Party, (B) to the extent
constituting an Investment, such Investment must be a permitted Investment in a
Subsidiary in accordance with Section 6.04 or (C) to the extent constituting a
Disposition to a Subsidiary that is not a Loan Party, such Disposition is for
fair value and any promissory note or other non-cash consideration received in
respect thereof is a permitted Investment in a Subsidiary that is not a Loan
Party in accordance with Section 6.04;
(iv)the Borrower may merge, amalgamate or consolidate with any other Person;
provided that (A) the Borrower shall be the continuing or surviving Person, (B)
any Investment in connection therewith is permitted under Section 6.04 and (C)
no Default or Event of Default shall have occurred and be continuing;
(v)any Subsidiary of the Borrower may merge, consolidate or amalgamate with any
other Person in order to effect an Investment permitted pursuant to
Section 6.04; provided that the continuing or surviving Person shall be a
Subsidiary, which together with each of its Subsidiaries, shall have complied
with the requirements of Sections 5.11 and 5.12 (or arrangements for the
compliance with such requirements within 30 days (or by such later date
reasonably satisfactory to the Administrative Agent) shall have been made) and
if the other party to such transaction is not a Loan Party, no Default exists
after giving effect to such transaction; and
(vi)any Subsidiary of the Borrower may effect a merger, dissolution, liquidation
consolidation or amalgamation to effect a Disposition permitted pursuant to
Section 6.05; provided that if the other party to such transaction is not a Loan
Party, no Default exists after giving effect to the transaction.
(b)The Borrower will not, and will not permit any of its Subsidiaries to, engage
to any material extent in any business other than businesses of the type
conducted by the Borrower and such Subsidiaries on the Effective Date and
businesses reasonably related or ancillary thereto, or complementary,
synergistic or reasonable extensions thereof.
(c)The Borrower will not, and will not permit any of its Subsidiaries to, enter
into any arrangement with any Person providing for the leasing by any Loan Party
of real or personal property that has been or is to be sold or transferred by
such Loan Party to such Person or to any other Person to whom funds have been or
are to be advanced by such Person on the security of such property or rental
obligations of such Loan Party, other than any such arrangement entered into in
connection with the financing of the acquisition of such property with the
proceeds of purchase money Indebtedness incurred as permitted by Section
6.01(v), any such arrangement involving the sale of property within 270 days
after the purchase thereof if sold for consideration not less than the cost of
the purchase thereof and the lease of which (if a Capitalized Lease) is
permitted by Section 6.01(v).
Notwithstanding anything in this Section 6.03 to the contrary, the Borrower
shall not take any action under this Section 6.03 that would result in the
Disposition of any Core Asset to any Person other than a Loan Party.
Section 6.04    Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower will not, nor will it permit any of its Subsidiaries make or hold any
Investment, except:

-62-

--------------------------------------------------------------------------------






(a)Cash Equivalents and other similar liquid investments approved as part of the
investment policy adopted by the audit committee of the Borrower’s board of
directors;
(b)loans or advances to officers, directors and employees of the Borrower and
its Subsidiaries (i) for reasonable and customary business-related travel,
entertainment, relocation and analogous ordinary business purposes, (ii) to
purchase stock in the Borrower and (iii) for purposes not described in the
foregoing clause (i) or (ii), in an aggregate principal amount outstanding at
any time not to exceed $250,000;
(c)Investments (i) by the Borrower or any of its Subsidiaries in any Loan Party
(excluding any new Subsidiary that becomes a Loan Party pursuant to such
Investment), (ii) by any Subsidiary that is not a Loan Party in any other
Subsidiary that is also not a Loan Party, (iii) by the Borrower or any other
Loan Party in any Subsidiary that is not a Loan Party; provided that the
aggregate amount of such Investments made by Loan Parties after the Effective
Date in Subsidiaries that are not Loan Parties in reliance on this clause (iii)
shall not exceed $1,000,000 at any time or (iv) by the Borrower or any of its
Subsidiaries in Subsidiaries that are not Loan Parties so long as such
Investment is part of a series of simultaneous Investments that result in the
proceeds of the initial Investment being invested in one or more Loan Parties;
(d)Investments existing on the date hereof and set forth on Schedule 6.04(d) and
any modification, replacement, renewal, reinvestment or extension thereof;
provided that the amount of the original Investment is not increased except by
the terms of such Investment to the extent as set forth on Schedule 6.04(d) or
as otherwise permitted by this Section 6.04;
(e)(i) Investments in Swap Agreements permitted under Section 6.01(vi) and (ii)
Guarantees of leases and other obligations that do not constitute Indebtedness;
(f)promissory notes and other non-cash consideration received in connection with
Dispositions permitted by Section 6.05;
(g)Permitted Acquisitions; provided that no Permitted Acquisitions shall be made
by Loan Parties after the Effective Date in Subsidiaries that are not Loan
Parties;
(h)accounts receivable in the ordinary course of business and extensions of
credit and guarantees permitted by Section 6.01 and Restricted Payments
permitted by Section 6.06;
(i)advances of payroll payments to employees in the ordinary course of business;
(j)Investments of a Subsidiary (including Commercialization Arrangements)
acquired after the Effective Date or of a Person merged, amalgamated or
consolidated with any Subsidiary in accordance with this Section and
Section 6.03 after the Effective Date to the extent that such Investments were
not made in contemplation of or in connection with such acquisition, merger,
amalgamation or consolidation and were in existence on the date of such
acquisition, merger, amalgamation or consolidation;

-63-

--------------------------------------------------------------------------------






(k)Investments to the extent that payment for such Investments is made solely by
the issuance of Equity Interests (other than Disqualified Equity Interests) of
the Borrower (or any direct or indirect parent of the Borrower) to the seller of
such Investments;
(l)the forgiveness or conversion to Equity Interests of any Indebtedness owed by
a Loan Party and permitted by Section 6.01;
(m)Subsidiaries of Borrower may be established or created if the Borrower and
such Subsidiary comply with the requirements of Section 5.11, if applicable;
provided that, in each case, to the extent such new Subsidiary is created solely
for the purpose of consummating an acquisition permitted by this Section 6.04,
and such new Subsidiary at no time holds any assets or liabilities other than
any merger consideration contributed to it contemporaneously with the closing of
such transactions, such new Subsidiary shall not be required to take the actions
set forth in Section 5.11, as applicable, until the respective acquisition is
consummated (at which time the surviving entity of the respective transaction
shall be required to so comply in accordance with the provisions thereof);
(n)to the extent that they constitute Investments, purchases and acquisitions of
inventory, supplies, materials and equipment or purchases of contract rights or
licenses or leases of Intellectual Property, in each case in the ordinary course
of business; and
(o)Investments comprised of Permitted Third Party Loans;
(p)Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, borrowers and guarantors
in respect of the Existing Third Party Loans, Permitted Third Party Loans or
sellers in respect of Permitted Royalty Acquisitions (other than Core Assets);
(q)Investments resulting from the foreclosure, assignment for the benefit of
creditors, acceptance of collateral in full or partial satisfaction, purchase at
public or private sale or other exercise of remedies by a Loan Party in respect
of Existing Third Party Loans, Permitted Third Party Loans or Permitted Royalty
Acquisitions (other than Core Assets); and
(r)to the extent constituting an Investment, any Permitted Bond Hedge
Transaction and any Permitted Warrant Transaction.
Notwithstanding anything in this Section 6.04 to the contrary, no Investment
hereunder by the Borrower or any of its Subsidiaries shall result in, or be
comprised of, transfers of ownership or any interests in the Core Assets to any
Person other than a Loan Party.
Section 6.05    Asset Sales. The Borrower will not, nor will it permit any of
its Subsidiaries to, sell, transfer, lease or otherwise dispose of any asset,
including any Equity Interest owned by it, nor will the Borrower permit any of
its Subsidiaries to issue any additional Equity Interest in such Subsidiary
(other than issuing directors’ qualifying shares, nominal shares issued to
foreign nationals to the extent required by applicable Requirements of Law and
other than issuing Equity Interests to the Borrower or its Subsidiaries in
compliance with Section 6.04(c)) (each, a “Disposition”), except:

-64-

--------------------------------------------------------------------------------






(a)Dispositions of property to the Borrower or its Subsidiaries; provided that
(i) to the extent constituting an Investment, such Investment must be a
permitted Investment in accordance with Section 6.04 and (ii) to the extent
constituting a Disposition to a Subsidiary that is not a Loan Party, such
Disposition is for fair value and any promissory note or other non-cash
consideration received in respect thereof is a permitted Investment in a
Subsidiary that is not a Loan Party in accordance with Section 6.04;
(b)Dispositions permitted by Section 6.03, Investments permitted by
Section 6.04, Restricted Payments permitted by Section 6.06 and Liens permitted
by Section 6.02;
(c)Dispositions of Cash Equivalents;
(d)leases, subleases, licenses or sublicenses, in each case in the ordinary
course of business in the life science industry and that do not materially
interfere with the business of the Borrower and its Subsidiaries, taken as a
whole;
(e)Dispositions of property to Persons other than Subsidiaries (including the
sale or issuance of Equity Interests of a Subsidiary) not otherwise permitted
under this Section 6.05; provided that (i) no Event of Default shall exist at
the time of, or would result from, such Disposition, (ii) the aggregate fair
market value of all property disposed of in reliance on this clause (j) shall
not exceed $5,000,000 at any time and (iii) with respect to any Disposition
pursuant to this clause (j), the Borrower or a Subsidiary shall receive not less
than 80% of such consideration in the form of cash or Cash Equivalents;
provided, that Dispositions of the Equity Interests in any Subsidiary shall be
prohibited unless it is for all of the outstanding Equity Interests of such
Subsidiary owned (directly or indirectly) by the Borrower, except to the extent
constituting an Investment in a Subsidiary permitted under Section 6.04;
(f)the lapse or abandonment of any Intellectual Property or registrations (or
applications for registration) with respect thereto which in the good faith
reasonable judgment of the Borrower are no longer used or useful in its
business;
(g)the unwinding of Swap Agreements permitted hereunder pursuant to their terms;
(h)the Disposition of obsolete or worn out property in the ordinary course of
business;
(i)the Disposition of the common stock of AxoGen, Inc. owned by the Borrower as
of the Effective Date;
(j)Dispositions of Equity Interests in joint ventures to the extent required by,
or made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in documents governing the joint venture and similar binding
agreements; and
(k)the assignment of any Existing Third Party Loans, Permitted Third Party Loans
or Permitted Royalty Acquisitions (except to the extent constituting Core
Assets) after the breach by the borrower, the seller or any guarantor thereof,
as applicable, of the

-65-

--------------------------------------------------------------------------------




terms of the applicable Third Party Loan document or documents governing the
applicable Permitted Royalty Acquisition; and
(l)the settlement or early termination of any Permitted Bond Hedge Transaction
and the settlement or early termination of any Permitted Warrant Transaction;
provided that the sole consideration paid in connection with such settlement or
early termination is common stock of the Borrower and cash in lieu of fractional
shares (other than, in the case of an early termination of such Permitted
Warrant Transaction, pursuant to customary exceptions (substantially similar to
or no more onerous on the Borrower and its Subsidiaries than such exceptions in
the warrants with respect to the Existing Notes) to the right of an issuer to
settle the relevant close-out amount, cancellation amount or other similar
payment obligation in shares);
provided that (a) any Disposition of any property pursuant to this Section 6.05
(except pursuant to Section 6.05(b), (h) and (k) and except for Dispositions by
a Loan Party to another Loan Party), shall be for no less than the fair market
value of such property at the time of such Disposition and (b) notwithstanding
anything in this Section 6.05 to the contrary, the Borrower shall not take any
action to Dispose of the Core Assets to any Person other than a Loan Party.
Section 6.06    Restricted Payments; Certain Payments of Indebtedness.
(a)The Borrower will not, nor will it permit any of its Subsidiaries to, declare
or make, directly or indirectly, any Restricted Payment, except:
(i)each Subsidiary may make Restricted Payments to the Borrower or any other
Subsidiary; provided that if such Subsidiary is a Loan Party, then it can only
make a Restricted Payment pursuant to this Section 6.06(a)(i) to another Loan
Party;
(ii)the Borrower and each of its Subsidiaries may declare and make dividend
payments or other distributions payable solely in the Qualified Equity Interests
of such Person; provided that in the case of any such Restricted Payment by a
Subsidiary that is not a Wholly Owned Subsidiary of the Borrower, such
Restricted Payment is made to the Borrower, any Subsidiary and to each other
owner of Equity Interests of such Subsidiary based on their relative ownership
interests of the relevant class of Equity Interests;
(iii)the Borrower and each of its Subsidiaries may (A) repurchase for fair value
Equity Interests held by former directors, officers, employees and consultants;
(B) pay withholding or similar Taxes payable by present or former directors,
officers, employees or consultants in respect of their Equity Interests and (C)
repurchase Equity Interests deemed to occur upon a cashless exercise of options
or warrants;
(iv)Each of the Subsidiaries of the Borrower may make Restricted Payments in
cash to the Borrower:
1.the proceeds of which will be used to pay the Tax liability to the relevant
jurisdiction in respect of consolidated, combined, unitary or affiliated returns
attributable to the income of the Borrower and/or any Subsidiary; provided that
Restricted Payments made pursuant to this

-66-

--------------------------------------------------------------------------------




clause (a)(iv)(1) shall not exceed the Tax liability that the Borrower and/or
the relevant Subsidiaries (as applicable) would have incurred were such Taxes
determined as if such entity(ies) were a stand-alone taxpayer or a stand-alone
group;
2.the proceeds of which shall be used to pay (1) its operating expenses incurred
in the ordinary course of business and other corporate overhead costs and
expenses (including administrative, legal, accounting and similar expenses) that
are reasonable and customary and incurred in the ordinary course of business,
and customary indemnification claims made by directors or officers of the
Borrower (or any parent thereof), in each case to the extent attributable to the
ownership or operations of the Borrower and its Subsidiaries, (2) fees and
expenses (x) due and payable by any of the Subsidiaries and (y) otherwise
permitted to be paid by such Subsidiary under this Agreement and (3) amounts due
and payable pursuant to Section 6.07(v);
3.the proceeds of which shall be used to pay franchise or similar Taxes and
other fees, Taxes and expenses required to maintain its corporate or legal
existence or to maintain and protect its interest in each and every item of such
IP Collateral in full force and effect;
4.the proceeds of which shall be used to make Restricted Payments permitted by
Section 6.06(a)(iii);
5.the proceeds of which shall be used to make payments permitted by clause
(b)(i) of this Section 6.06;
6.the proceeds of which are applied to the purchase or other acquisition of all
or substantially all of the property and assets or business of any Person, or of
assets constituting a business unit, a line of business or division of such
Person, or of all the Equity Interests in a Person, provided that such purchase
or other acquisition would have constituted a “Permitted Acquisition” permitted
to be made pursuant to Section 6.04; provided, further, that (A) such Restricted
Payment shall be made concurrently with the closing of such purchase or other
acquisition, (B) the recipient of such Restricted Payment shall, immediately
following the closing thereof, cause (1) all property acquired (whether assets
or Equity Interests) to be contributed to the Borrower or one of its
Subsidiaries or (2) the merger (to the extent permitted in Section 6.03) of the
Person formed or acquired into the Borrower or one of its Subsidiaries in order
to consummate such purchase or other acquisition and (C) such Investment shall
be deemed to be made by the Borrower or such Subsidiary pursuant to Section
6.04(g); and
7.the proceeds of which shall be used to pay fees and expenses related to any
unsuccessful debt or equity offering or proposed Permitted Acquisition, other
Investment or Disposition; and
(v)the Borrower may make Restricted Payments to the extent of the net cash
proceeds received by the Borrower (and in the case of Restricted Payments by the
Borrower, to the extent contributed to the Borrower as cash common

-67-

--------------------------------------------------------------------------------




equity) from any issuance of Equity Interests (other than Disqualified Equity
Interests) of the Borrower, so long as such Restricted Payment is made within 90
days of the receipt of such net cash proceeds and, with respect to any such
Restricted Payments, no Event of Default shall have occurred and be continuing
or would result therefrom;
(vi)to the extent constituting Restricted Payments, the Borrower and its
Subsidiaries may enter into transactions expressly permitted by Sections 6.03
and 6.04;
(vii)the Borrower or any of its Subsidiaries may (1) pay cash in lieu of
fractional shares in connection with any dividend, split or combination thereof
or any Permitted Acquisition and (2) (a) honor any conversion request by a
holder of convertible Indebtedness (including any payment of cash in connection
with such conversion pursuant to the terms of such convertible Indebtedness in
an amount not to exceed the sum of (x) the principal amount of such convertible
Indebtedness plus (y) any payments received by the Borrower or any of its
Subsidiaries pursuant to the exercise, settlement or termination of any related
Permitted Bond Hedge Transaction or Permitted Warrant Transaction) and make cash
payments in lieu of fractional shares in connection with any such conversion and
(b) make payments in connection with a Permitted Bond Hedge Transaction and the
settlement of any related Permitted Warrant Transaction (x) by delivery of
shares of the Borrower’s common stock upon net share settlement thereof or (y)
by set-off against the related Permitted Bond Hedge Transaction and payment of
an early termination amount thereof in common stock upon any early termination
thereof;
(viii)the Borrower or any of its Subsidiaries may make Restricted Payments in
order to effectuate payments that at such time are permitted to be made pursuant
to Section 6.07(iii), (v), (vi) and (vii);
(ix)the Borrower may declare and pay dividends and distributions within 60 days
after the record date therefor, if at the record date, no Event of Default under
Section 7.01(a), (b), (h) or (i) shall exist at the time of, or would result
from, the making of such payment;
(x)the Borrower may redeem in whole or in part of any of its Equity Interests
for another class of its Equity Interests or with proceeds from substantially
concurrent equity contributions or issuances of new Equity Interests; provided
that such new Equity Interests contain terms and provisions at least as
advantageous to the Lenders in all respects material to their interests as those
contained in the Equity Interests redeemed thereby; and
(xi)the Borrower may repurchase shares of its common stock in the open market or
in private transactions or pay cash dividends on its common stock; provided that
on the date of such repurchase or payment (i) no Default has occurred and is
continuing or would result therefrom, (ii) the Total Leverage Ratio shall not be
greater than 0.25 less than the Total Leverage Ratio in effect on the Effective
Date, and (iii) the Administrative Agent shall have received a certificate of a
Responsible Officer, in form and substance reasonably satisfactory to the
Administrative Agent, certifying and attaching calculations demonstrating
compliance with the requirements of clause (ii) above.

-68-

--------------------------------------------------------------------------------






(b)The Borrower will not, nor will it permit any other Subsidiary to, make or
pay, directly or indirectly, any payment or other distribution (whether in cash,
securities or other property) of or in respect of principal of or interest on
any Junior Financing, or any payment or other distribution (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Junior Financing, or any other payment (including any payment
under any Swap Agreement) that has a substantially similar effect to any of the
foregoing, except:
(i)payment of regularly scheduled or required interest and principal payments
as, in the form of payment and when due in respect of any Indebtedness to the
extent such payments in respect of any Junior Financing are permitted by the
subordination provisions thereof;
(ii)refinancings, refundings, renewals, modifications or exchanges of
Indebtedness to the extent permitted by Section 6.01;
(iii)the conversion of any Junior Financing to Equity Interests (other than
Disqualified Equity Interests) of the Borrower;
(iv)any conversion of convertible notes and any payment in respect of a
Permitted Bond Hedge Transaction and Permitted Warrant Transaction permitted by
clause (a)(vii)(2) of this Section 6.06; and
(v)the Borrower may make cash or common stock conversion payments to holders of
the Existing Notes, and pay the present value of accrued interest on the
Existing Notes in cash at the time of any such conversion thereof, in an
aggregate amount not to exceed $25,000,000, so long as no Default under Section
7.01(a) or (b) or Event of Default shall have occurred and be continuing.
Section 6.07    Transactions with Affiliates. The Borrower will not, nor will it
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (i) transactions between or among the Borrower or any of its
Subsidiaries (or an entity that becomes a Subsidiary of the Borrower as a result
of the transaction); (ii) on terms substantially as favorable to the Borrower or
such Subsidiary as would be obtainable by such Person at the time in a
comparable arm’s-length transaction with a Person other than an Affiliate; (iii)
the payment of fees and expenses related to the Transactions; (iv) issuances of
Equity Interests (and options and warrants therefor) of the Borrower to the
extent otherwise permitted by this Agreement; (v) employment, compensation and
severance arrangements between the Borrower and its Subsidiaries and their
respective officers, directors, consultants and employees in the ordinary course
of business or otherwise in connection with the Transactions (including loans
and advances pursuant to Sections 6.04(b) and 6.04(i)); (vi) the payment of
customary fees and reasonable out-of-pocket costs to, and indemnities provided
on behalf of, directors, officers and employees of the Borrower and its
Subsidiaries in the ordinary course of business to the extent attributable to
the ownership or operation of the Borrower and its Subsidiaries;
(vii) transactions pursuant to permitted agreements in existence or contemplated
on the Effective Date and set forth on Schedule 6.07 or any amendment thereto to
the extent such an amendment is not adverse to the Lenders in any material
respect; (viii) Restricted Payments permitted under Section 6.06 and guarantees
of the Indebtedness of the Borrower or any other Loan Party, or any of their
Subsidiaries, permitted by Sections 6.01 and 6.04; and

-69-

--------------------------------------------------------------------------------




(ix) Investments in the Borrower’s Subsidiaries and joint ventures (to the
extent any such Subsidiary is an Excluded Subsidiary or any such joint venture
is only an Affiliate as a result of Investments by the Borrower and its
Subsidiaries in such Subsidiary or joint venture) to the extent otherwise
permitted under Section 6.04.
Section 6.08    Restrictive Agreements. The Borrower will not, nor will it
permit any of its Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of the Borrower and its Subsidiary
Guarantors to create, incur or permit to exist any Lien upon any of its property
or assets to secure the Secured Obligations or (b) the ability of any Subsidiary
that is not a Loan Party to pay dividends or other distributions with respect to
any of its Equity Interests or to make or repay loans or advances to any
Subsidiary or to Guarantee Indebtedness of any Subsidiary; provided that the
foregoing clauses (a) and (b) shall not apply to any such restrictions
that (i)(x) exist on the date hereof and (to the extent not otherwise permitted
by this Section 6.08) are listed on Schedule 6.08 and (y) any renewal or
extension of a restriction permitted by clause (i)(x) or any agreement
evidencing such restriction so long as such renewal or extension does not expand
the scope of such restrictions, taken as a whole, in any material respect,
(ii)(x) are binding on a Subsidiary at the time such Subsidiary first becomes a
Subsidiary, so long as such restrictions were not entered into solely in
contemplation of such Person becoming a Subsidiary and (y) any renewal or
extension of a restriction permitted by clause (ii)(x) or any agreement
evidencing such restriction so long as such renewal or extension does not expand
the scope of such restrictions, taken as a whole, in any material respect, (iii)
are in connection with Indebtedness of a Subsidiary that is not a Loan Party
that is permitted by Section 6.01, provided that such restrictions will not
materially affect the Borrower’s ability to pay the Loan Documentation
Obligations as they become due, (iv) are customary restrictions that arise in
connection with any Disposition permitted by Section 6.05 applicable pending
such Disposition solely to the assets or, if applicable, the Subsidiary subject
to such Disposition, (v) are customary provisions in joint venture agreements
and other similar agreements applicable to joint ventures permitted under
Section 6.04, (vi) are negative pledges and restrictions on Liens in favor of
any holder of Indebtedness permitted under Section 6.01 but solely to the extent
any negative pledge relates to the property financed by or securing such
Indebtedness (and excluding in any event any Indebtedness constituting any
Junior Financing), (vii) are imposed by Requirements of Law, (viii) are
customary restrictions contained in leases, subleases, or licenses otherwise
permitted hereby so long as such restrictions relate only to the assets subject
thereto, (ix) are customary provisions restricting subletting or assignment of
any lease governing a leasehold interest of the Borrower and its Subsidiaries,
(xi) are customary provisions restricting assignment of any license, lease or
other agreement entered into in the ordinary course of business and otherwise
permitted hereunder or (xii) are customary net worth provisions contained in
real property leases or licenses of Intellectual Property entered into by the
Borrower or any of its Subsidiaries, so long as the Borrower has determined in
good faith that such net worth provisions could not reasonably be expected to
impair the ability of the Loan Parties and their subsidiaries to meet their
ongoing obligations.
Section 6.09    Amendment of Junior Financing and Organizational Documents. The
Borrower will not, nor will it permit any of its Subsidiaries to, amend, modify,
waive, terminate or release the documentation governing any Junior Financing or
any Organizational Document, in each case if the effect of such amendment,
modification, waiver, termination or release is materially adverse to the
Lenders.
Section 6.10    Debt Service Coverage Ratio. The Borrower will not permit the
Debt Service Coverage Ratio, in each case as of the last day of any fiscal
quarter, to be less than 1.25 to 1.00.

-70-

--------------------------------------------------------------------------------






Section 6.11    Total Leverage Ratio. The Borrower will not permit the Total
Leverage Ratio, as of the last day of any fiscal quarter, to exceed 2.00 to
1.00.
Section 6.12    Changes in Fiscal Periods. The Borrower will not make any change
in fiscal year.


Article VII
Events of Default


Section 7.01    Events of Default. If any of the following events (any such
event, an “Event of Default”) shall occur:
(a)any Loan Party shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;
(b)any Loan Party shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in paragraph (a) of this Section)
payable under any Loan Document, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of five
Business Days;
(c)any representation or warranty made by or on behalf of the Borrower or any of
its Subsidiaries in any Loan Document or any amendment or modification thereof
or waiver thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with any Loan Document or
any amendment or modification thereof or waiver thereunder, shall prove to have
been incorrect in any material respect when made;
(d)the Borrower or any of its Subsidiaries shall fail to observe or perform any
covenant, condition or agreement contained in Sections 5.01, 5.02(a), 5.04 (with
respect to the existence of the Borrower), 5.08, 5.10 or 5.11 or in Article VI;
(e)the Borrower or any of its Subsidiaries shall fail to observe or perform any
covenant, condition or agreement contained in any Loan Document (other than
those specified in paragraph (a), (b) or (d) of this Section), and such failure
shall continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent or the Required Lenders to the Borrower;
(f)the Borrower or any of its Subsidiaries shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable (after
giving effect to any applicable grace period);
(g)any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with
all applicable grace periods having expired) the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity,
provided that this paragraph (g) shall not apply to (i) secured Indebtedness
that becomes due as a result of the sale, transfer or other disposition
(including as a result of a casualty or condemnation event) of the property or
assets securing such

-71-

--------------------------------------------------------------------------------




Indebtedness (to the extent such sale, transfer or other disposition is not
prohibited under this Agreement) or (ii) termination events or similar events
occurring under any Swap Agreement that constitutes Material Indebtedness (it
being understood that paragraph (f) of this Section will apply to any failure to
make any payment required as a result of any such termination or similar event);
(h)an involuntary proceeding shall be commenced or an involuntary petition shall
be filed seeking (i) liquidation, court protection, reorganization or other
relief in respect the Borrower, any direct or indirect parent of the Borrower,
or any Material Subsidiary of the Borrower or its debts, or of a material part
of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, examiner, sequestrator, conservator or
similar official for the Borrower and its Material Subsidiaries or for a
material part of its assets, and, in any such case, such proceeding or petition
shall continue undismissed or unstayed for 60 days or an order or decree
approving or ordering any of the foregoing shall be entered;
(i)the Borrower or any of its Material Subsidiaries shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, court
protection, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in paragraph (h) of
this Section, (iii) apply for or consent to the appointment of a receiver,
trustee, examiner, custodian, sequestrator, conservator or similar official for
the Borrower and its Material Subsidiaries or any of them, or for a material
part of their respective assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding or (v) make a
general assignment for the benefit of creditors;
(j)one or more enforceable judgments for the payment of money in an aggregate
amount in excess of $25,000,000 (to the extent not covered by insurance as to
which the insurer has been notified of such judgment or order and has not denied
coverage) shall be rendered against the Borrower or any of its Subsidiaries or
any direct or indirect parent company of the Borrower or any combination thereof
and the same shall remain undischarged for a period of 60 consecutive days
during which execution shall not be effectively stayed, or any judgment creditor
shall legally attach or levy upon assets of such Loan Party that are material to
the businesses and operations of the Borrower and its Subsidiaries or such
parent company, taken as a whole, to enforce any such judgment;
(k)an ERISA Event occurs that has resulted or could reasonably be expected to
result in liability of a Loan Party in an aggregate amount that, individually or
in the aggregate, could reasonably be expected to result in a Material Adverse
Effect, or (ii) a Loan Party or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount that could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect;
(l)any Lien purported to be created under any Security Document shall cease to
be, or shall be asserted by any Loan Party not to be, a valid and perfected Lien
on

-72-

--------------------------------------------------------------------------------




any material portion of the Collateral, with the priority required by the
applicable Security Document;
(m)any Loan Document shall for any reason be asserted by any Loan Party not to
be a legal, valid and binding obligation of any Loan Party party thereto other
than as expressly permitted hereunder or thereunder;
(n)any of the Guarantees of the Loan Document Obligations by any Loan Party
pursuant to the Guarantee Agreement shall cease to be in full force and effect
(in each case, other than in accordance with the terms of the Loan Documents) or
any Guarantor shall so assert in writing;
(o)any of the Loan Document Obligations for any reason shall cease to be “Senior
Indebtedness” (or any comparable term) under, and as defined in, any
documentation relating to any subordinated Junior Financing, or the
subordination provisions set forth in any documentation relating to Junior
Financing shall cease to be effective or cease to be legally valid, binding and
enforceable against the holders of any Junior Financing, or in each case any
Loan Party shall assert any of the foregoing; or
(p)a Change in Control shall occur;
then, and in every such event (with respect to clauses (i) and (ii) below, other
than an event with respect to the Borrower described in paragraph (h) or (i) of
this Article), and at any time thereafter during the continuance of such event,
the Administrative Agent may, and at the request of the Required Lenders shall,
by notice to the Borrower, take any or all of the following actions, at the same
or different times: (i) declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in case of any event with respect to the Borrower described in
paragraph (h) or (i) of this Article, the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower and (iii) exercise any and all
rights and remedies available to it under the Loan Documents and applicable law.


Article VIII
Administrative Agent


Section 8.01    Appointment and Authority.
(a)Each of the Lenders hereby irrevocably appoints Royal Bank of Canada to act
on its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article are solely for the
benefit of the Administrative Agent and the Lenders, and the Borrower shall not
have rights as a third party beneficiary of, or any obligations under, any of
such provisions except for its consent rights set forth in Section 8.06.

-73-

--------------------------------------------------------------------------------






(b)The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders hereby irrevocably appoints and
authorizes the Administrative Agent to act as the agent of such Lender for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Secured Obligations,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Administrative Agent, as “collateral agent” and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to Section 8.05 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Security Documents, or
for exercising any rights and remedies thereunder at the direction of the
Administrative Agent, shall be entitled to the benefits of all provisions of
this Article VIII and Article IX (including Section 9.03 as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.
Section 8.02    Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
Section 8.03    Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
(a)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
(b)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law;
(c)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity;
(d)shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Section 9.02 and in the last paragraph of Section 7.01) or (ii) in
the absence of its own gross negligence or willful misconduct;

-74-

--------------------------------------------------------------------------------




provided that the Administrative Agent shall be deemed not to have knowledge of
any Default unless and until notice describing such Default is given to the
Administrative Agent by the Borrower or a Lender; and
(e)shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Security Documents, (v) the value or
the sufficiency of any Collateral, or (vi) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.
Section 8.04    Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan that by its terms must be fulfilled to the
satisfaction of a Lender , the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
Section 8.05    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
Section 8.06    Resignation of Administrative Agent. The Administrative Agent
may resign at any time upon 30 days’ notice to the Lenders and the Borrower,
subject to the appointment of a successor administrative agent in accordance
with this Section 8.06. If the Administrative Agent (or an Affiliate thereof)
becomes a Defaulting Lender and is not performing its role hereunder as
Administrative Agent, the Administrative Agent may be removed as the
Administrative Agent hereunder at the request of the Borrower or the Required
Lenders upon 10 days’ notice to the Administrative Agent, subject to the
appointment of a successor administrative agent in accordance with this Section
8.06. Upon receipt of any such notice of resignation or upon any such removal,
the Required Lenders shall have the right, with the Borrower’s consent (such
consent not to be

-75-

--------------------------------------------------------------------------------




unreasonably withheld or delayed) (provided that no consent of the Borrower
shall be required if an Event of Default under Section 7.01(a), (b), (h) or (i)
has occurred and is continuing), to appoint a successor. If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Administrative Agent gives
notice of its resignation, then the retiring Administrative Agent may on behalf
of the Lenders, appoint a successor Administrative Agent, which shall be an
Approved Bank with an office in the United States, or any Affiliate of any such
Approved Bank; provided that if the Administrative Agent shall notify the
Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring Administrative Agent may in its discretion continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (b) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 9.03
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.
Section 8.07    Non-Reliance on Administrative Agent and Other Lenders. Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
Section 8.08    No Other Duties, Etc. Anything herein to the contrary
notwithstanding, neither the Lead Arranger nor any person named on the cover
page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender hereunder.
Section 8.09    Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

-76-

--------------------------------------------------------------------------------






(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Secured Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.09 and 9.03) allowed in such judicial
proceeding; and
(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 9.03.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the Secured
Obligations or the rights of any to authorize the Administrative Agent to vote
in respect of the claim of any Lender or in any such proceeding.
Section 8.10    No Waiver; Cumulative Remedies; Enforcement. No failure by any
Lender or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder or under any
other Loan Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided,
and provided under each other Loan Document, are cumulative and not exclusive of
any rights, remedies, powers and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Article VII for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 9.08 (subject to the terms of Section
2.15), or (c) any Lender from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to any
Loan Party under any Debtor Relief Law; and provided, further, that if at any
time there is no Person acting as Administrative Agent hereunder and under the
other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Article VII and (ii)
in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.15, any Lender may, with the consent
of

-77-

--------------------------------------------------------------------------------




the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.
Section 8.11    Withholding Taxes. To the extent required by any applicable law,
the Administrative Agent may deduct or withhold from any payment to any Lender
an amount equivalent to any applicable withholding Tax. If the IRS or any other
authority of the United States or other jurisdiction asserts a claim that the
Administrative Agent did not properly withhold Tax from amounts paid to or for
the account of any Lender for any reason (including, without limitation, because
the appropriate form was not delivered or not property executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of withholding Tax ineffective,
or for any other reason), such Lender shall indemnify and hold harmless the
Administrative Agent (to the extent that the Administrative Agent has not
already been reimbursed by the Borrower pursuant to Section 2.13 to the extent
the Borrower is required to do so pursuant to such Section) fully for all
amounts paid, directly or indirectly, by the Administrative Agent as Taxes or
otherwise, together with all expenses incurred, including reasonable legal
expenses and any other out-of-pocket expenses, whether or not such Tax was
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due to the Administrative Agent under
this Article VIII. The agreements in this Article VIII shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender, the termination of this Agreement
and the repayment, satisfaction or discharge of all other obligations.


Article IX
Miscellaneous


Section 9.01    Notices.
(a)Except in the case of notices and other communications expressly permitted to
be given by telephone, all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax or other electronic
transmission, as follows:
(i)if to the Borrower, the Administrative Agent, to the address, fax number,
e-mail address or telephone number specified for such Person on Schedule 9.01;
and
(ii)if to any other Lender, to it at its address (or fax number, telephone
number or e-mail address) set forth in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications

-78-

--------------------------------------------------------------------------------




delivered through electronic communications to the extent provided in subsection
(b) below shall be effective as provided in such subsection (b).
(b)Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures reasonably
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and
non-appealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender or any other Person
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages).
(d)Change of Address, Etc. Each of the Borrower and the Administrative Agent may
change its address, electronic mail address, fax or telephone number for notices
and other communications or website hereunder by notice to the other parties
hereto. Each other Lender may change its address, fax or telephone number for
notices and other communications hereunder by notice to the Borrower and the
Administrative Agent. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number, fax
number and electronic mail address to which

-79-

--------------------------------------------------------------------------------




notices and other communications may be sent and (ii) accurate wire instructions
for such Lender.
(e)Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices purportedly given
by or on behalf of the Borrower even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. The Borrower shall
indemnify the Administrative Agent, each Lender and the Related Parties from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower in the
absence of gross negligence or willful misconduct as determined in a final and
non-appealable judgment by a court of competent jurisdiction. All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent and each of the parties hereto hereby
consents to such recording.
Section 9.02    Waivers; Amendments.
(a)No failure or delay by the Administrative Agent or any Lender in exercising
any right or power under this Agreement or any Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent and
the Lenders hereunder and under the other Loan Documents are cumulative and are
not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of this Agreement or any Loan Document or consent to any
departure by any Loan Party therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. Without limiting the generality of the foregoing, the making of
a Loan shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time. No notice or demand on the Borrower in any case shall
entitle the Borrower to any other or further notice or demand in similar or
other circumstances.
(b)Neither this Agreement, any Loan Document nor any provision hereof or thereof
may be waived, amended or modified except, in the case of this Agreement,
pursuant to an agreement or agreements in writing entered into by the Borrower
and the Required Lenders (or the Administrative Agent with the consent of the
Required Lenders) or, in the case of any other Loan Document, pursuant to an
agreement or agreements in writing entered into by the Administrative Agent and
the Loan Party or Loan Parties that are parties thereto, in each case with the
consent of the Required Lenders, provided that no such agreement shall
(i)increase the Term Commitment of any Lender without the written consent of
such Lender (it being understood that a waiver of any Default shall not
constitute an extension or increase of any Term Commitment of any Lender);
(ii)reduce the principal amount of any Loan or reduce the rate of interest
thereon, or reduce any fees payable hereunder, without the written consent of
each Lender directly and adversely affected thereby (it being understood that
any

-80-

--------------------------------------------------------------------------------




change to the definition of Total Leverage Ratio or in the component definitions
thereof shall not constitute a reduction of interest or fees), provided that
only the consent of the Required Lenders shall be necessary to waive any
obligation of the Borrower to pay default interest pursuant to Section 2.09(c);
(iii)postpone any date for the payment of principal, any interest or fees
payable hereunder, or reduce the amount of, waive or excuse any such payment
(including amortization payments), or postpone the scheduled date of expiration
of any Term Commitment, without the written consent of each Lender directly and
adversely affected thereby;
(iv)(A) change Sections 2.06(a), 2.07(a) and (b), 2.14(b) or 2.14(c) hereof in a
manner that would alter the pro rata sharing of payments required thereby, or
(B) change Section 4.02 of the Collateral Agreement in a manner that would alter
the manner in which payments or prepayments of principal, interest or other
amounts hereunder shall be applied as among the Lenders or Types of Loans, in
each case without the written consent of each Lender directly and adversely
affected thereby;
(v)change any of the provisions of this Section without the written consent of
each Lender directly and adversely affected thereby;
(vi)change the percentage set forth in the definition of “Required Lenders” or
any other provision of any Loan Document specifying the number or percentage of
Lenders required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender;
(vii)release any material value of the Guarantees under the Guarantee Agreement
(except as expressly permitted or provided for in the Loan Documents) without
the written consent of each Lender; or
(viii)release any material Collateral from the Liens of the Security Documents
(except as expressly permitted or provided for in the Loan Documents), without
the written consent of each Lender;
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent without the prior written
consent of the Administrative Agent.
Notwithstanding anything to the contrary contained in this Section 9.02 or
otherwise in this Agreement or any other Loan Document, (i) without the consent
of any Lender, the Borrower and the Administrative Agent or any other collateral
agent may enter into any amendment, supplement, waiver or modification of any
Loan Document, or enter into any new agreement or instrument, to effect the
granting, perfection, protection, expansion or enhancement of any security
interest of the Secured Parties in any Collateral or additional property to
become Collateral for the benefit of the Secured Parties or as required by local
law to give effect to, or protect any security interests for the benefit of the
Secured Parties, in any property or so that the security interests therein
comply with applicable law or this Agreement or in each case to otherwise
enhance the rights or benefits of any Lender under any Loan Document and (ii)
the Fee Letter may be amended or modified, or rights or privileges thereunder
waived, in a writing executed only by the parties thereto. The Administrative
Agent shall make available to the Lenders copies of each amendment or other
modification to this Agreement.

-81-

--------------------------------------------------------------------------------






(c)In connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all Lenders or all
directly and adversely affected Lenders, if the consent of the Required Lenders
to such Proposed Change is obtained, but the consent to such Proposed Change of
other Lenders whose consent is required is not obtained (any such Lender whose
consent is not obtained as described in paragraph (b) of this Section being
referred to as a “Non-Consenting Lender”), then, so long as the Lender that is
acting as Administrative Agent is not a Non-Consenting Lender, the Borrower may,
at its sole expense and effort, upon notice to such Non-Consenting Lender and
the Administrative Agent, require such Non-Consenting Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all its interests, rights and obligations under this
Agreement to an Eligible Assignee that shall assume such obligations (which
Eligible Assignee may be another Lender, if a Lender accepts such assignment),
provided that (a) the Borrower shall have received the prior written consent of
the Administrative Agent to the extent such consent would be required under
Section 9.04(b) for an assignment of Loans or Term Commitments, as applicable,
which consent shall not unreasonably be withheld, (b) such Non-Consenting Lender
shall have received payment of an amount equal to the outstanding par principal
amount of its Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder (including pursuant to Section 2.08(a)) from the
Eligible Assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts) and
(c) unless waived, the Borrower or such Eligible Assignee shall have paid to the
Administrative Agent the processing and recordation fee specified in Section
9.04(b).
(d)Notwithstanding anything in this Agreement or the other Loan Documents to the
contrary, any Lender that is at the time a Defaulting Lender shall not have any
voting or approval rights under the Loan Documents and shall be excluded in
determining whether all Lenders, all affected Lenders or Required Lenders have
taken or may take any action hereunder (including any consent to any amendment
or waiver pursuant to this Section 9.02); provided that (x) the Term Commitment
of any Defaulting Lender may not be increased or extended without the consent of
such Lender and (y) any waiver, amendment or modification requiring (i) the
consent of all Lenders or (ii) each affected Lender that affects any Defaulting
Lender more adversely than other affected Lenders, shall require the consent of
such Defaulting Lender.
Section 9.03    Expenses; Indemnity; Damage Waiver.
(a)The Borrower shall pay, if the Effective Date occurs, (i) all reasonable and
documented or invoiced out‑of‑pocket costs and expenses incurred by the
Administrative Agent and its Affiliates (without duplication) and the Lead
Arranger, including the reasonable fees, charges and disbursements of one
counsel to the Administrative Agent and the Lead Arranger, and to the extent
reasonably deemed necessary by the Administrative Agent, one local counsel in
each relevant jurisdiction and, in the case of any conflict of interest (as
reasonably determined by the Administrative Agent or Lead Arranger subject to
such conflict), one additional counsel in each relevant jurisdiction to each
group of affected persons similarly situated taken as a whole), in connection
with the syndication of the credit facilities provided for herein, and the
preparation, execution, delivery and administration of the Loan Documents or any
amendments, modifications or waivers of the provisions thereof and (ii) all
reasonable and documented or invoiced out-of-pocket expenses incurred by the
Administrative Agent, the Lead Arranger and each Lender, including the
reasonable fees, charges and disbursements of counsel for the Administrative

-82-

--------------------------------------------------------------------------------




Agent, the Lenders and the Lead Arranger in connection with the enforcement or
protection of any rights or remedies (A) in connection with the Loan Documents
(including all such reasonable costs and expenses incurred during any legal
proceeding, including any proceeding under any Debtor Relief Laws), including
its rights under this Section or (B) in connection with the Loans made
hereunder, including all such out-of-pocket costs and expenses incurred during
any workout, restructuring or negotiations in respect of such Loans; provided
that such counsel shall be limited to one lead counsel and such local counsel
(exclusive of any reasonably necessary special counsel) as may reasonably be
deemed necessary by the Administrative Agent in each relevant jurisdiction and,
in the case of an actual or reasonably perceived conflict of interest, one
additional counsel per affected party. For the avoidance of doubt, this
paragraph (a) shall not apply with respect to Indemnified Taxes, Other Taxes or
Excluded Taxes, which shall be governed solely by Section 2.13.
(b)The Borrower shall indemnify the Administrative Agent, each Lender, the Lead
Arranger and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities or penalties and
reasonable and documented or invoiced out-of-pocket fees and expenses of any one
counsel for any Indemnitee, incurred by or asserted against any Indemnitee by
any third party or by the Borrower or any of its Subsidiaries arising out of any
claims, actions, suits, inquiries, litigation, investigation or proceeding in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any Loan Document or any other agreement or instrument contemplated
hereby or thereby, the performance by the parties to the Loan Documents of their
respective obligations thereunder or the consummation of the Transactions or any
other transactions contemplated thereby, (ii) any Loan or the use of the
proceeds therefrom, or (iii) to the extent in any way arising from or relating
to any of the foregoing, any actual or alleged presence or Release of Hazardous
Materials on, at, to or from any property currently or formerly owned or
operated by the Borrower or any of its Subsidiaries, or any other Environmental
Liability related in any way to Borrower or any of its Subsidiaries, whether
based on contract, tort or any other theory, whether brought by a third party or
by the Borrower or any of its Subsidiaries and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities, costs or related expenses (x) resulted from the gross negligence,
bad faith or willful misconduct of such Indemnitee or its Related Parties (as
determined by a court of competent jurisdiction in a final and non-appealable
judgment), (y) resulted from a material breach of a funding or confidentiality
requirement hereunder or under the other Loan Documents by such Indemnitee or
its Related Parties (as determined by a court of competent jurisdiction in a
final and non-appealable judgment) or (z) arise from disputes between or among
Indemnitees that do not involve an act or omission by Borrower or any of its
Subsidiaries (provided that the Administrative Agent and the Lead Arranger shall
be indemnified in their capacities as such notwithstanding this clause (y)). For
the avoidance of doubt, this paragraph (b) shall not apply with respect to
Indemnified Taxes, Other Taxes or Excluded Taxes, which shall be governed solely
by Section 2.13.
(c)To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent under paragraph (a) or (b) of this Section,
each Lender severally agrees to pay to the Administrative Agent such Lender’s
pro rata share (determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss,

-83-

--------------------------------------------------------------------------------




claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent in its capacity as such.
(d)To the extent permitted by applicable law, the Borrower and the Guarantors
shall not assert, and each hereby waives, any claim against any Indemnitee (i)
for any direct or actual damages arising from the use by unintended recipients
of information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems (including the Internet) in connection with this Agreement
or the other Loan Documents or the transactions contemplated hereby or thereby;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such direct or actual damages are determined by a court of
competent jurisdiction by final, non-appealable judgment to have resulted from
the gross negligence or willful misconduct of, or a material breach of a funding
or confidentiality requirement hereunder or under the other the Loan Documents
by, such Indemnitee or its Related Parties or (ii) on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the Transactions, any Loan or the use of the proceeds
thereof. In addition, no Loan Party shall be liable to an Indemnitee for any
indirect, special, consequential or punitive damages except any such damages
incurred or paid by an Indemnitee to a third party.
(e)All amounts due under this Section shall be payable not later than ten (10)
Business Days after written demand therefor; provided, however, that any
Indemnitee shall promptly refund an indemnification payment received hereunder
to the extent that there is a final judicial determination that such Indemnitee
was not entitled to indemnification with respect to such payment pursuant to
this Section 9.03.
Section 9.04    Successors and Assigns.
(a)The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void), (ii) no assignment shall be made
to any Defaulting Lender or any of its Subsidiaries, or any Persons who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (ii) and (iii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants (to the extent provided in
paragraph (c) of this Section), the Indemnitees and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(b)(i)    Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Term Commitment and the Loans at the time owing to it) with the prior written
consent (such consent (except with respect to assignments to competitors of the
Borrower) not to be unreasonably withheld or

-84-

--------------------------------------------------------------------------------




delayed) of (A) the Borrower, provided that no consent of the Borrower shall be
required for an assignment by a Lender (x) to any other Lender or an Affiliate
of a Lender or an Approved Fund of a Lender or (y) if (1) an Event of Default or
(2) a Default under Section 7.01(a), (b), (h) or (i) has occurred and is
continuing; and provided further that during such period, assignments shall be
made in consultation with the Borrower, and (B) the Administrative Agent;
provided that no consent of the Administrative Agent shall be required for an
assignment by a Lender to any other Lender or an Affiliate of a Lender or an
Approved Fund of a Lender. Notwithstanding anything in this Section 9.04 to the
contrary, if the Borrower has not given the Administrative Agent written notice
of its objection to such assignment within five (5) Business Days after written
notice to the Borrower requesting such consent, the Borrower shall be deemed to
have consented to such assignment.
(ii)Assignments shall be subject to the following additional conditions:
(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Term Commitment or Loans, the amount of the Term Commitment
or Loans of the assigning Lender subject to each such assignment (determined as
of the trade date specified in the Assignment and Assumption with respect to
such assignment or, if no trade date is so specified, as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $3,000,000 (and integral multiples
thereof), unless the Borrower and the Administrative Agent otherwise consent
(such consent not to be unreasonably withheld or delayed); provided that no such
consent of the Borrower shall be required if an Event of Default or a Default
under Section 7.01(a), (b), (h), or (i) has occurred and is continuing, (B) each
partial assignment shall be made as an assignment of a proportionate part of all
the assigning Lender’s rights and obligations under this Agreement; provided
that this clause (B) shall not be construed to prohibit assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of Term Commitments or Loans, (C) the parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together (unless waived by the Administrative Agent) with a processing and
recordation fee of $3,500; provided that the Administrative Agent, in its sole
discretion, may elect to waive such processing and recordation fee; provided
further that assignments made pursuant to Section 9.02(c) shall not require the
signature of the assigning Lender to become effective and (D) the assignee, if
it is not a Lender at the time of the assignment, shall deliver to the
Administrative Agent and the Borrower any Tax forms required by Section 2.13(e)
and an Administrative Questionnaire in which the assignee designates one or more
credit contacts to whom all syndicate-level information (which may contain
material non-public information about the Borrower, the Loan Parties and their
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws;
provided that no such consent of the Borrower shall be required if an Event of
Default has occurred and is continuing.
(iii)Subject to acceptance and recording thereof pursuant to paragraph (b)(v) of
this Section, from and after the effective date specified in each Assignment and
Assumption, the assignee thereunder shall be a party hereto and, to the extent
of the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender

-85-

--------------------------------------------------------------------------------




thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of (and subject
to the obligations and limitations of) Sections 2.11, 2.12, 2.13, 2.14 and 9.03
and to any fees payable hereunder that have accrued for such Lender’s account
but have not yet been paid). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04(b)
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations, subject to the requirements of
paragraph (c) of this Section.
(iv)The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices, which it shall notify to
Borrower in writing, a copy of each Assignment and Assumption delivered to it
and a register for the recordation of the names and addresses of the Lenders,
and the Term Commitment of, and principal and interest amounts of the Loans
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender, hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. In addition, the Administrative Agent shall maintain on
the Register information regarding the designation, and revocation of
designation, of any Lender as a Defaulting Lender. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice. This Section 9.04(b) shall
be construed so that the Loans are at all times maintained in “registered form”
within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code.
(v)Upon its receipt of a duly completed Assignment and Assumption executed by an
assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire and any Tax forms required by Section 2.13(e) (unless the assignee
shall already be a Lender hereunder), the processing and recordation fee
referred to in paragraph (b) of this Section 9.04 and any written consent to
such assignment required by paragraph (b) of this Section 9.04, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register. No assignment shall be effective
for purposes of this Agreement until it has been recorded in the Register as
provided in this paragraph (v) and paragraph (iv) above.
(vi)The words “execution,” “signed,” “signature” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act or any other similar state laws based on the Uniform
Electronic Transactions Act.

-86-

--------------------------------------------------------------------------------






(c)(i) Any Lender may, without the consent of the Borrower or the Administrative
Agent, sell participations to one or more banks or other Persons other than a
natural person, a Defaulting Lender, the Borrower or any of its Subsidiaries or
any of their respective Affiliates (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Term Commitment and the Loans owing to it); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) the Borrower, the Administrative Agent
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and any other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement and any
other Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 9.02(b) that directly and adversely affects such Participant. Subject to
paragraph (c)(iii) of this Section, the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.12, 2.13 and 2.14 (subject to
the obligations and limitations of such Sections, including such Participant’s
compliance with Section 2.13(e)) to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (b) of this
Section. To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 9.08 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.14(c) as though it were a Lender.
(ii)Each Lender that sells a participation shall, acting solely for this purpose
as a non-fiduciary agent of the Borrower, maintain a register, complying with
the requirements of Sections 163(f), 871(h) and 881(c)(2) of the Code and the
Treasury regulations issued thereunder (or any other relevant or successor
provisions of the Code or of such Treasury regulations), on which it enters the
name and address of each Participant and the principal amounts (and related
interest amounts) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”). A Lender shall
not be obligated to disclose the Participant Register to any Person except to
the extent such disclosure is necessary to establish that any Loan or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury regulations or to comply with other requirements under applicable tax
law. The entries in the Participant Register shall be conclusive, absent
manifest error, and the Lenders, the Borrower and the Administrative Agent shall
treat each person whose name is recorded in the Participant Register as the
owner of such participation for all purposes of this Agreement notwithstanding
any notice to the contrary.
(iii)Notwithstanding anything to the contrary herein, a Participant shall not be
entitled to receive any greater payment under Section 2.11 or Section 2.13 than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent regarding the
requirement to make such greater payment.

-87-

--------------------------------------------------------------------------------






(d)Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank or
other “central” bank, and this Section shall not apply to any such pledge or
assignment of a security interest, provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.
Section 9.05    Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
any Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid and so long as the Term
Commitments have not expired or terminated. The provisions of Sections 2.11,
2.12, 2.13, 2.14 and 9.03 and Article VIII shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans and the Term Commitments or the termination
of this Agreement or any provision hereof. Except for any provisions hereof
which by their express terms or the terms of this Section 9.05 survive such
termination, this Agreement will terminate upon termination of the Term
Commitments and repayment of all outstanding Loan Document Obligations.
Section 9.06    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent or the syndication of the Loans and Term Commitments
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in Section
4.01, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic means shall be effective as delivery of a manually
executed counterpart of this Agreement.
Section 9.07    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction. Without limiting the foregoing provisions of this Section 9.07, if
and to the extent that the enforceability of any provisions in this Agreement
relating to Defaulting Lenders shall be limited by Debtor Relief Laws, as
determined in good faith by the Administrative Agent, then such provisions shall
be deemed to be in effect only to the extent not so limited.

-88-

--------------------------------------------------------------------------------






Section 9.08    Right of Setoff. If an Event of Default shall have occurred and
be continuing, the Administrative Agent, each Lender and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever currency)
at any time held and other obligations in whatever currency at any time owing by
the Administrative Agent, such Lender or any such Affiliate to or for the credit
or the account of the Borrower against any of and all the obligations of the
Borrower then due and owing under this Agreement held by the Administrative
Agent or such Lender, irrespective of whether or not the Administrative Agent or
such Lender shall have made any demand under this Agreement and although (i)
such obligations may be contingent or unmatured and (ii) such obligations are
owed to a branch or office of the Administrative Agent or such Lender different
from the branch or office holding such deposit or obligated on such
Indebtedness. The Administrative Agent and the applicable Lender shall notify
the Borrower and the Administrative Agent of such setoff and application;
provided that any failure to give or any delay in giving such notice shall not
affect the validity of any such setoff and application under this Section. The
rights of the Administrative Agent, each Lender and their respective Affiliates
under this Section are in addition to other rights and remedies (including other
rights of setoff) that the Administrative Agent, such Lender and their
respective Affiliates may have.
Section 9.09    Governing Law; Jurisdiction; Consent to Service of Process.
(a)This Agreement shall be construed in accordance with and governed by the laws
of the State of New York.
(b)Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to any Loan
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in any Loan
Document shall affect any right that the Administrative Agent or any Lender may
otherwise have to bring any action or proceeding relating to any Loan Document
against the Borrower or its properties in the courts of any jurisdiction.
(c)Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to any Loan Document in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
(d)Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in any Loan Document
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

-89-

--------------------------------------------------------------------------------






Section 9.10    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
Section 9.11    Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
Section 9.12    Confidentiality.
(a)Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (i) to its Affiliates and its and its Affiliates’ directors,
officers, employees, trustees and agents, including accountants, legal counsel
and other agents and advisors (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential and any failure
of such Persons acting on behalf of the Administrative Agent or the relevant
Lender to comply with this Section 9.12 shall constitute a breach of this
Section 9.12 by the Administrative Agent or the relevant Lender, as applicable),
(ii) to the extent requested by any regulatory authority or self-regulatory
authority, required by applicable law or by any subpoena or similar legal
process; provided, that solely to the extent permitted by law and other than in
connection with routine audits and review by regulatory and self-regulatory
authorities, each Lender and the Administrative Agent shall notify the Borrower
as promptly as practicable of any such requested or required disclosure in
connection with any legal or regulatory proceeding; provided, further that in no
event shall any Lender or the Administrative Agent be obligated or required to
return any materials furnished by the Borrower or any of its Subsidiaries,
(iii) to any other party to this Agreement, (iv) in connection with the exercise
of any remedies hereunder or any suit, action or proceeding relating to this
Agreement or any Loan Document or the enforcement of rights hereunder or
thereunder, (v) subject to an agreement containing confidentiality undertakings
substantially similar to those of this Section, to (A) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, (B) any actual or prospective
counterparty (or its advisors) to any Swap Agreement or derivative transaction
relating to any Loan Party or its Subsidiaries and its obligations under the
Loan Documents or (C) any pledgee referred to in Section 9.04(d), (vi) if
required by any rating agency; provided that prior to any such disclosure, such
rating agency shall have agreed in writing to maintain the confidentiality of
such Information or (vii) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower. For
the purposes hereof, “Information” means all information received from the
Borrower relating to the

-90-

--------------------------------------------------------------------------------




Borrower or any of its Subsidiaries or their business, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Borrower or any of its
Subsidiaries; it being understood that all information received from the
Borrower or any of its Subsidiaries after the date hereof shall be deemed
confidential unless such information is clearly identified at the time of
delivery as not being confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
(b)EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER, THE LOAN PARTIES AND THEIR RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.
(c)ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS FURNISHED BY
THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT, WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.
Section 9.13    USA Patriot Act. Each Lender that is subject to the USA Patriot
Act and the Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies the Borrower that pursuant to the requirements of the USA
Patriot Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the USA Patriot Act.
Section 9.14    Release of Liens and Guarantees.
(a)A Subsidiary Loan Party shall automatically be released from its obligations
under the Loan Documents, and all security interests created by the Security
Documents in Collateral owned by such Subsidiary Loan Party shall be
automatically released, upon the consummation of any transaction permitted by
this Agreement as a result of which such Subsidiary Loan Party ceases to be a
Subsidiary (including pursuant to a merger with a Subsidiary that is not a Loan
Party). Upon any sale or other transfer by any Loan Party (other than to the
Borrower or any Subsidiary Loan Party) of any Collateral in a

-91-

--------------------------------------------------------------------------------




transaction permitted under this Agreement, or upon the effectiveness of any
written consent to the release of the security interest created under any
Security Document in any Collateral or the release of any Subsidiary Loan Party
from its Guarantee under the Guarantee Agreement pursuant to Section 9.02, the
security interests in such Collateral created by the Security Documents or such
Guarantee shall be automatically released. Upon termination of the aggregate
Term Commitments and payment in full of all Secured Obligations (other than (x)
contingent indemnification obligations as to which no claim has been made and
(y) Secured Cash Management Obligations and Secured Swap Obligations (each as
defined in the Collateral Agreement) as to which arrangements reasonably
satisfactory to the applicable Secured Party have been made), all obligations
under the Loan Documents and all security interests created by the Security
Documents shall be automatically released. In connection with any termination or
release pursuant to this Section, the Administrative Agent shall execute and
deliver to any Loan Party, at such Loan Party’s expense, all documents that such
Loan Party shall reasonably request to evidence such termination or release so
long as the Borrower or applicable Loan Party shall have provided the
Administrative Agent such certifications or documents as the Administrative
Agent shall reasonably request in order to demonstrate compliance with this
Agreement.
(b)The Administrative Agent will, at the Borrower’s expense, execute and deliver
to the applicable Loan Party such documents as such Loan Party may reasonably
request to subordinate its Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 6.02(iii), (iv), (v), (vii), (xi), (xii)
or (xiii).
(c)Each of the Lenders irrevocably authorizes the Administrative Agent to
provide any release or evidence of release, termination or subordination
contemplated by this Section 9.14. Upon request by the Administrative Agent at
any time, the Required Lenders will confirm in writing the Administrative
Agent’s authority to release or subordinate its interest in particular types or
items of property, or to release any Loan Party from its obligations under any
Loan Document, in each case in accordance with the terms of the Loan Document
and this Section 9.14.
Section 9.15    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Lenders and the Lead Arranger are arm’s-length commercial transactions
between the Borrower and its Affiliates, on the one hand, and the Administrative
Agent, the Lenders and the Lead Arranger, on the other hand, (B) the Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) the Borrower is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Administrative Agent, the Lenders and the Lead Arranger is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not and will not be acting as an advisor, agent or
fiduciary for the Borrower its Affiliates or any other Person and (B) none of
the Administrative Agent, the Lenders or the Lead Arranger has any obligation to
the Borrower or its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Lenders and the Lead Arranger
and their respective Affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of the Borrower and its
Affiliates, and none of the Administrative Agent, the Lenders and the Lead

-92-

--------------------------------------------------------------------------------




Arranger has any obligation to disclose any of such interests to the Borrower or
any of its Affiliates. To the fullest extent permitted by law, the Borrower
hereby waives and releases any claims that it may have against the
Administrative Agent, the Lenders or the Lead Arranger with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.
Section 9.16    Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable law (the “Maximum Rate”). If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the Borrower. In determining
whether the interest contracted for, charged or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable law, (a) characterize any payment that is not principal
as an expense, fee or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the obligations hereunder.
[Remainder of Page Intentionally Blank]



-93-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.


PDL BIOPHARMA, INC.
By:    /s/ Peter S. Garcia    
Name: Peter S. Garcia
Title: VP & CFO




























































































[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------




ROYAL BANK OF CANADA, as Administrative Agent
By:    /s/ Rodica Dutka    
Name: Rodica Dutka
Title: Manager, Agency


ROYAL BANK OF CANADA, as a Lender
By:    /s/ Mustafa Topiwalla    
Name: Mustafa Topiwalla
Title: Authorized Signatory






















































































[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------




WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender
By:    /s/ Catherine Hill    
Name: Catherine Hill
Title: Assistant Vice President


































































































[Signature Page to Credit Agreement]





--------------------------------------------------------------------------------








SCHEDULE 1.01(a)
Existing Third Party Loans
Credit Agreement dated as of October 1, 2013 among Lensar, Inc. as the Borrower,
PDL BioPharma, Inc. as the Lender and PDL BioPharma, Inc. as the Agent.
$60,000,000 max commitment.
Amended and Restated Credit Agreement dated as of August 15, 2013 among Wellstat
Diagnostics, LLC as the Borrower, PDL BioPharma, Inc. as the Lender and PDL
BioPharma, Inc. as the Agent. $44,102,939.72 max commitment.
Credit Agreement dated as of April 18, 2013 among Avinger, Inc. as the Borrower,
PDL BioPharma, Inc. as the Lender and PDL BioPharma, Inc. as the Agent.
$40,000,000 max commitment.
Revenue Interests Purchase Agreement dated as of October 5, 2012 between AxoGen,
Inc. as the seller and PDL BioPharma, Inc. as the purchaser. $20,800,000
purchase price.



Page 1

--------------------------------------------------------------------------------




SCHEDULE 1.01(b)
Queen Patents


U.S.
Application Number
Filing Date
Patent Number
Issue Date
Expiration Date
08/474,040
6/7/1995
5,693,761
12/2/1997
12/2/2014





Foreign
TTC ID
Country
Drug
SPC Status
Underlying Patent No.


Underlying Patent Exp Date
SPC App. No.


SPC App Filing Date
SPC No.


SPC Grant Date
SPC Exp Date
011823-010400AT
Austria
ZENAPAX® (Daclizumab)
Granted
E133452


12/28/2009
SZ32/99


8/24/1999
SZ32/99


8/31/2001
3/3/2013
011823-010400AU
Australia
ZENAPAX® (Daclizumab)
Granted
647,383


12/28/2009
51532/90


12/3/1999
647,383


5/24/2000
9/16/2014
011823-010400BE
Belgium
ZENAPAX® (Daclizumab)
Granted
EP0451216


12/28/2009
099C0028


7/19/1999
099C0028


10/5/1999
3/3/2013
011823-010400DE
Germany
ZENAPAX® (Daclizumab)
Granted
68925536.5


12/29/2009
19975047.5


6/30/1999
19975047.00


1/8/2008
3/3/2013
011823-010400DK
Denmark
ZENAPAX® (Daclizumab)
Granted
PR174317


12/28/2009
CA 2003 00004


2/21/2003
CR 2003 00004


12/11/2006
3/3/2013
011823-010400ES
Spain
ZENAPAX® (Daclizumab)
Granted
2081974T3


12/28/2009
C9900028


8/19/1999
C9900028


7/30/2003
3/3/2013
011823-010400FI
Finland
ZENAPAX® (Daclizumab)
Granted
FI108797


12/28/2009
L 2002 0009


9/25/2002
209


3/5/2008
3/3/2013
011823-010400FR
France
ZENAPAX® (Daclizumab)
Granted
EP0451216


12/28/2009
99C0023


7/2/1999
99C0023


5/15/2000
3/3/2013
011823-010400GB
Great Britain
ZENAPAX® (Daclizumab)
Granted
GB0451216


12/28/2009
SPC/GB99/029


7/26/1999
SPC/GB99/029


6/20/2005
3/2/2013
011823-010400IE
Ireland
ZENAPAX® (Daclizumab)
Granted
82,755


12/28/2009
2003/007


4/25/2003
2003/007


2/13/2006
3/2/2013
011823-010400IT
Italy
ZENAPAX® (Daclizumab)
Granted
EP0451216


12/28/2009
TOF0702


8/5/1999
C-UB99CCP667


10/19/1999
3/6/2013


Page 1

--------------------------------------------------------------------------------




011823-010400LU
Luxembourg
ZENAPAX® (Daclizumab)
Granted
EP0451216


12/28/2009
90,411


7/2/1999
CCP90411


9/2/1999
3/3/2013
011823-010400NL
Netherlands
ZENAPAX® (Daclizumab)
Granted
EP0451216


12/28/2009
990020


7/14/1999
990020


9/2/1999
3/2/2013
011823-010400NO
Norway
ZENAPAX® (Daclizumab)
Granted
310,473


12/28/2009
SPC/NO2001026


12/27/2001
SPC/NO 2001 026


11/8/2006
3/3/2013
011823-010400PT
Portugal
ZENAPAX® (Daclizumab)
Granted
PT 92758


10/20/2010
47


7/21/1999
47


8/7/2000
12/25/2013
011823-010400SE
Sweden
ZENAPAX® (Daclizumab)
Granted
SE0451216


12/28/2009
9990022-7


7/1/1999
9990022-7


12/20/1999
3/3/2013
011823-010500ES
Spain
SYNAGIS® (Palivizumab)
Granted
2081974T3


12/28/2009
C200000004


2/11/2000
C200000004


3/27/2008
8/13/2014
011823-010500GB
Great Britain
SYNAGIS® (Palivizumab)
Granted
GB0451216


12/28/2009
SPC/GB00/007


2/11/2000
SPC/GB00/007


3/12/2002
8/12/2014
011823-010600AT
Austria
HERCEPTIN® (Trastuzumab)
Granted
E133452


12/28/2009
SZ36/2000


11/23/2000
SZ 36/2000


9/1/2008
7/29/2014
011823-010600BE
Belgium
HERCEPTIN® (Trastuzumab)
Granted
EP0451216


12/28/2009
2000C/026


10/31/2000
2000C/026


2/6/2001
7/29/2014
011823-010600DE
Germany
HERCEPTIN® (Trastuzumab)
Granted
68925536.5


12/29/2009
10075038.9


12/20/2000
10075038.9-43


2/10/2004
7/29/2014
011823-010600DK
Denmark
HERCEPTIN® (Trastuzumab)
Granted
PR174317


12/28/2009
CA 2003 00007


2/24/2003
CR 2003 00007


12/10/2007
7/29/2014
011823-010600ES
Spain
HERCEPTIN® (Trastuzumab)
Granted
2081974T3


12/28/2009
C200000026


10/26/2000
C200000026


8/14/2003
7/29/2014
011823-010600FI
Finland
HERCEPTIN® (Trastuzumab)
Granted
FI108797


12/28/2009
L2002 0008


9/25/2002
205


10/16/2007
7/28/2014
011823-010600FR
France
HERCEPTIN® (Trastuzumab)
Granted
EP0451216


12/28/2009
00C0035


11/8/2000
00C0035


4/12/2002
7/29/2014
011823-010600GB
Great Britain
HERCEPTIN® (Trastuzumab)
Granted
GB0451216


12/28/2009
SPC/GB00/032


11/29/2000
SPC/GB00/032


9/30/2005
7/28/2014
011823-010600GR
Greece
HERCEPTIN® (Trastuzumab)
Granted
1,001,050


1/9/2010
20000800025


11/23/2000
8000079


5/28/2003
1/10/2015
011823-010600IE
Ireland
HERCEPTIN® (Trastuzumab)
Granted
82,755


12/28/2009
2003/006


4/25/2003
2003/006


2/13/2006
7/28/2014
011823-010600IT
Italy
HERCEPTIN® (Trastuzumab)
Granted
EP0451216


12/28/2009
UB2000CCP708


10/27/2000
UB2000CCP708


12/28/2001
7/29/2014
011823-010600LU
Luxembourg
HERCEPTIN® (Trastuzumab)
Granted
EP0451216


12/28/2009
90,676


11/9/2000
CCP90676


2/5/2001
7/29/2014
011823-010600NL
Netherlands
HERCEPTIN® (Trastuzumab)
Granted
EP0451216


12/28/2009
300023


11/3/2000
300023


7/16/2001
7/28/2014
011823-010600NO
Norway
HERCEPTIN® (Trastuzumab)
Granted
310,473


12/28/2009
SPC/NO2001024


12/17/2001
SPC/NO 2001 024


12/16/2003
7/29/2014
011823-010600PT
Portugal
HERCEPTIN® (Trastuzumab)
Granted
PT 92758


10/20/2010
79


12/7/2000
79


2/25/2002
5/21/2015
011823-010600SE
Sweden
HERCEPTIN® (Trastuzumab)
Granted
SE0451216


12/28/2009
0090024-1


10/26/2000
0090024-1


9/10/2002
7/29/2014
011823-010800AT
Austria
XOLAIR® (Omalizumab)
Granted
E133452


12/28/2009
SZ42/2005


12/9/2005
SZ 42/2005


9/1/2008
12/28/2014
011823-010800BE
Belgium
XOLAIR® (Omalizumab)
Granted
EP0451216


12/28/2009
2005C/038


12/2/2005
2005C/038


10/2/2007
12/28/2014


Page 2

--------------------------------------------------------------------------------




011823-010800CH
Switzerland
XOLAIR® (Omalizumab)
Granted
EP0451216


12/28/2009
C00451216/04


11/22/2006
C00451216/04


3/31/2008
12/27/2014
011823-010800DE
Germany
XOLAIR® (Omalizumab)
Granted
68925536.5


12/29/2009
122005000057.40


12/9/2005
12 2005 000 057.4-43


7/18/2008
12/28/2014
011823-010800DK
Denmark
XOLAIR® (Omalizumab)
Granted
PR174317


12/28/2009
CA 2005 00051


12/8/2005
CR 2005 00051


12/11/2006
12/28/2014
011823-010800ES
Spain
XOLAIR® (Omalizumab)
Granted
2081974T3


12/28/2009
C200500046


12/7/2005
C200500046


9/3/2008
12/28/2014
011823-010800FI
Finland
XOLAIR® (Omalizumab)
Granted
FI108797


12/28/2009
L20050028


12/16/2005
216


5/15/2008
12/28/2014
011823-010800FR
France
XOLAIR® (Omalizumab)
Granted
EP0451216


12/28/2009
05C0046


12/8/2005
05C0046


1/23/2008
12/27/2014
011823-010800GB
Great Britain
XOLAIR® (Omalizumab)
Granted
GB0451216


12/28/2009
SPC/GB05/052


12/8/2005
SPC/GB05/052


8/14/2008
12/27/2014
011823-010800HU
Hungary
XOLAIR® (Omalizumab)
Granted
211,174


12/28/2009
S0500022


12/9/2005
S000064


7/23/2008
12/28/2014
011823-010800IE
Ireland
XOLAIR® (Omalizumab)
Granted
82,755


12/28/2009
2005/031


12/8/2005
2005/031


10/23/2006
12/27/2014
011823-010800IT
Italy
XOLAIR® (Omalizumab)
Granted
EP0451216


12/28/2009
UB2006CCP903


12/29/2005
CUB2006CCP903


5/31/2006
12/28/2014
011823-010800LU
Luxembourg
XOLAIR® (Omalizumab)
Granted
EP0451216


12/28/2009
91208


12/2/2005
91208


2/28/2006
12/28/2014
011823-010800NL
Netherlands
XOLAIR® (Omalizumab)
Granted
EP0451216


12/28/2009
300213


12/12/2005
300213


4/20/2006
12/27/2014
011823-010800NO
Norway
XOLAIR® (Omalizumab)
Granted
310,473


12/28/2009
SPC/NO2005026


12/7/2005
SPC/NO 2005 026


12/23/2008
12/28/2014
011823-010800PT
Portugal
XOLAIR® (Omalizumab)
Granted
PT 92758


10/20/2010
212


12/14/2005
212


3/21/2006
10/21/2015
011823-010800SE
Sweden
XOLAIR® (Omalizumab)
Granted
SE0451216


12/28/2009
0590038-6


12/13/2005
0590038-6


7/11/2006
12/28/2014
011823-010800SI
Slovenia
XOLAIR® (Omalizumab)
Granted
SI 8912489


12/28/2009
C-200640004


6/1/2005
200640004


4/3/2006
12/28/2014
011823-011000AT
Austria
AVASTIN® (Bevacizumab)
Granted
E133452


12/28/2009
SZ 6/2005


2/14/2005
SZ 6/2005


9/1/2008
12/28/2014
011823-011000BE
Belgium
AVASTIN® (Bevacizumab)
Granted
EP0451216


12/28/2009
2005C/004


2/11/2005
2005C/004


6/6/2006
12/28/2014
011823-011000CH
Switzerland
AVASTIN® (Bevacizumab)
Granted
EP0451216


12/28/2009
C00451216/03


3/14/2005
C00451216/03


1/31/2007
12/27/2014
011823-011000DE
Germany
AVASTIN® (Bevacizumab)
Granted
68,925,536.5


12/29/2009
12 2005 000 007.8


2/8/2005
12 2005 000 007 8-43


1/6/2009
12/28/2014
011823-011000DK
Denmark
AVASTIN® (Bevacizumab)
Granted
PR174317


12/28/2009
CA 2005 00006


2/17/2005
CR 2005 00006


12/18/2006
12/28/2014
011823-011000ES
Spain
AVASTIN® (Bevacizumab)
Granted
2081974T3


12/28/2009
C200500004


2/8/2005
C200500004


9/3/2008
12/28/2014
011823-011000FI
Finland
AVASTIN® (Bevacizumab)
Granted
FI108797


12/28/2009
L20050004


2/25/2005
215


5/15/2008
12/28/2014
011823-011000FR
France
AVASTIN® (Bevacizumab)
Granted
EP0451216


12/28/2009
05C0004


2/7/2005
05C0004


7/17/2007
12/27/2014
011823-011000GB
Great Britain
AVASTIN® (Bevacizumab)
Granted
GB0451216


12/28/2009
SPC/GB05/009


2/17/2005
SPC/GB05/009


8/9/2005
12/27/2014


Page 3

--------------------------------------------------------------------------------




011823-011000HU
Hungary
AVASTIN® (Bevacizumab)
Granted
211,174


12/28/2009
S0500005


2/11/2005
S000046


1/28/2008
12/28/2014
011823-011000IE
Ireland
AVASTIN® (Bevacizumab)
Granted
82,755


12/28/2009
2005/007


3/2/2005
2005/007


3/16/2006
12/27/2014
011823-011000IT
Italy
AVASTIN® (Bevacizumab)
Granted
EP0451216


12/28/2009
CU-B2005CCP865


2/21/2005
C-UB2005CCP865


8/29/2005
12/28/2014
011823-011000LU
Luxembourg
AVASTIN® (Bevacizumab)
Granted
EP0451216


12/28/2009
91 139


2/4/2005
CCP91139


8/31/2005
12/28/2014
011823-011000NL
Netherlands
AVASTIN® (Bevacizumab)
Granted
EP0451216


12/28/2009
300173


2/10/2005
300173


2/20/2006
12/27/2014
011823-011000NO
Norway
AVASTIN® (Bevacizumab)
Granted
310,473


12/28/2009
SPC/NO2005005


2/18/2005
SPC/NO 2005 005


12/1/2008
12/28/2014
011823-011000PT
Portugal
AVASTIN® (Bevacizumab)
Granted
PT 92758


10/20/2010
188


2/18/2005
188


3/11/2005
10/21/2015
011823-011000SE
Sweden
AVASTIN® (Bevacizumab)
Granted
SE0451216


12/28/2009
0590004-8


2/4/2005
0590004-8


1/10/2006
12/28/2014
011823-011000SI
Slovenia
AVASTIN® (Bevacizumab)
Granted
SI 8912489


12/28/2009
C-200540007


6/1/2005
200540007


2/6/2006
12/28/2014
011823-014800AT
Austria
TYSABRI® (natalizumab)
Granted
E133452


12/28/2009
SZ26/2006


8/7/2006
SZ 26/2006


11/30/2009
12/28/2014
011823-014800BE
Belgium
TYSABRI® (natalizumab)
Granted
EP0451216


12/28/2009
2006C/024


8/7/2006
2006C/024


6/5/2007
12/28/2014
011823-014800DE
Germany
TYSABRI® (natalizumab)
Pending
68,925,536.5


12/29/2009
122006000036.4


8/7/2006
NYA


NYA
NYA
011823-014800DK
Denmark
TYSABRI® (natalizumab)
Granted
PR174317


12/28/2009
CA 200600022


8/7/2006
CR 2006 00022


12/10/2007
12/28/2014
011823-014800ES
Spain
TYSABRI® (natalizumab)
Granted
2081974T3


12/28/2009
C200600026


8/7/2006
C200600026


6/3/2008
12/28/2014
011823-014800FI
Finland
TYSABRI® (natalizumab)
Granted
FI108797


12/28/2009
L20060010


8/7/2006
227


10/31/2008
12/28/2014
014800FR
France
TYSABRI® (natalizumab)
Granted
EP0451216


12/28/2009
06C0028


8/16/2006
09/47


11/20/2009
12/27/2014
011823-014800GB
Great Britain
TYSABRI® (natalizumab)
Granted
GB0451216


12/28/2009
SPC/GB/06/027


8/7/2006
SPC/GB06/027


2/12/2010
12/27/2014
011823-014800HU
Hungary
TYSABRI® (natalizumab)
Granted
211,174


12/28/2009
S0600007


8/7/2006
S000085


12/8/2009
12/28/2014
011823-014800IE
Ireland
TYSABRI® (natalizumab)
Granted
82,755


12/28/2009
2006/027


8/8/2006
2006/027


3/20/2008
12/27/2014
011823-014800IT
Italy
TYSABRI® (natalizumab)
Granted
EP0451216


12/28/2009
C-UB2006CCP929


8/7/2006
C-UB2006CCP929


12/20/2006
12/28/2014
011823-014800LU
Luxembourg
TYSABRI® (natalizumab)
Granted
EP0451216


12/28/2009
91272


8/7/2006
91272


10/9/2006
12/28/2014
011823-014800NL
Netherlands
TYSABRI® (natalizumab)
Granted
EP0451216


12/28/2009
300239


8/7/2006
300239


1/9/2007
12/27/2014
011823-014800NO
Norway
TYSABRI® (natalizumab)
Granted
310,473


12/28/2009
SPC/NO2006009


8/7/2006
SPC/NO 2006 009


10/22/2009
12/28/2014
011823-014800PT
Portugal
TYSABRI® (natalizumab)
Granted
PT 92758


10/20/2010
235


8/7/2006
235


12/18/2006
10/21/2015


Page 4

--------------------------------------------------------------------------------




011823-014800SE
Sweden
TYSABRI® (natalizumab)
Granted
SE0451216


12/28/2009
0690023-7


8/7/2006
0690023-7


3/18/2008
12/28/2014
011823-014800SI
Slovenia
TYSABRI® (natalizumab)
Granted
SI 8912489


12/28/2009
C-200640013


8/7/2006
200640013


11/3/2006
12/28/2014
NONE
Switzerland
TYSABRI® (natalizumab)
Granted
EP0451216


12/28/2009
C00451216/05


11/2/2007
C00451216/05


1/30/2009
12/27/2014
015600AT
Austria
LUCENTIS® (Ranibizumab)
Granted
E133452


12/28/2009
SZ36/2007


6/21/2007
SZ 36/2007


11/30/2009
12/28/2014
011823-015600BE
Belgium
LUCENTIS® (Ranibizumab)
Granted
EP0451216


12/28/2009
2007C/030


4/16/2007
2007C/030


2/3/2009
12/28/2014
011823-015600BG
Bulgaria
LUCENTIS® (Ranibizumab)
Granted
BG61095


12/28/2009
07/041


6/14/2007
SPC/BG 2007/0041


3/30/2009
12/28/2014
011823-015600DE
Germany
LUCENTIS® (Ranibizumab)
Pending
68,925,536.5


12/29/2009
122007000037.5


4/11/2007
NYA


NYA
NYA
011823-015600DK
Denmark
LUCENTIS® (Ranibizumab)
Granted
PR174317


12/28/2009
CA 2007 00029


4/19/2007
CR 2007 00029


12/10/2007
12/28/2014
011823-015600ES
Spain
LUCENTIS® (Ranibizumab)
Granted
2081974T3


12/28/2009
C200700020


4/13/2007
C200700020


6/3/2008
12/28/2014
011823-015600FI
Finland
LUCENTIS® (Ranibizumab)
Granted
FI108797


12/28/2009
L20070013


4/13/2007
228


10/31/2008
12/28/2014
011823-015600FR
France
LUCENTIS® (Ranibizumab)
Granted
EP0451216


12/28/2009
07C0029


4/13/2007
07C0029


4/1/2008
12/27/2014
011823-015600GB
Great Britain
LUCENTIS® (Ranibizumab)
Granted
GB0451216


12/28/2009
SPC/GB07/033


4/17/2007
SPC/GB07/033


10/4/2009
12/27/2014
011823-015600HU
Hungary
LUCENTIS® (Ranibizumab)
Granted
211174


12/28/2009
S070003


4/18/2007
S000072


6/25/2009
12/28/2014
011823-015600IE
Ireland
LUCENTIS® (Ranibizumab)
Granted
82,755


12/28/2009
2007/019


4/12/2007
2007/019


3/20/2008
12/27/2014
011823-015600IT
Italy
LUCENTIS® (Ranibizumab)
Granted
EP0451216


12/28/2009
UB2007CCP969


4/30/2007
C-UB2007CCP969


7/9/2007
12/28/2014
011823-015600LU
Luxembourg
LUCENTIS® (Ranibizumab)
Granted
EP0451216


12/28/2009
91,333


4/11/2007
CCP91333


6/11/2007
12/28/2014
011823-015600NL
Netherlands
LUCENTIS® (Ranibizumab)
Granted
EP0451216


12/28/2009
300279


4/18/2007
300279


8/14/2007
12/27/2014
011823-015600NO
Norway
LUCENTIS® (Ranibizumab)
Granted
310,473


12/28/2009
SPC/NO2007006


4/18/2007
SPC/NO 2007 006


10/23/2009
12/28/2014
011823-015600PT
Portugal
LUCENTIS® (Ranibizumab)
Pending
PT 92758


10/20/2010
269


4/16/2007
NYA


NYA
NYA
011823-015600SE
Sweden
LUCENTIS® (Ranibizumab)
Granted
SE0451216


12/28/2009
0790030-1


5/11/2007
0790030-1


3/18/2008
12/28/2014
011823-015600SI
Slovenia
LUCENTIS® (Ranibizumab)
Granted
SI 8912489


12/28/2009
C-200740008


5/10/2007
200740008


9/4/2007
12/28/2014

European Patent Application No. 98 204240.0, pending
European Patent Application No. 04 076439.1, pending
European Patent Application No. 04 076438.3, pending
European Patent Application No. 10185689



Page 5

--------------------------------------------------------------------------------




SCHEDULE 2.01
Term Commitments
Lender
Term Commitment
Applicable Percentage
Royal Bank of Canada
$37,500,000
50%
Wells Fargo Bank, N.A.
$37,500,000
50%






Page 1

--------------------------------------------------------------------------------






SCHEDULE 3.03
Government Approvals




None.



Page 1

--------------------------------------------------------------------------------




SCHEDULE 3.06
Litigation and Environmental Matters


None.



Page 1

--------------------------------------------------------------------------------




SCHEDULE 3.12
Subsidiaries


Subsidiary
Owner(s) and Percentage(s)
QHP Royalty Sub LLC
PDL BioPharma, Inc., 100%
BTI Acquisition I Corp.
PDL BioPharma, Inc., 100%
BioTransplant Incorporated
BTI Acquisition I Corp., 100%






Page 1

--------------------------------------------------------------------------------




SCHEDULE 3.13
Intellectual Property Claims


PDL BioPharma, Inc v. Genentech, Inc and F. Hoffmann-LaRoche Ltd, Second
Judicial District Court of Washoe County, Nevada, Case No. CV10-02578 and
related appeal Genentech and F. Hoffmann LaRoche Ltd vs The Second Judicial
District Court of the State of Nevada in and for the County of Washoe and PDL
BioPharma, Inc., Supreme Court of Nevada, Case No. 63283, described in PDL's SEC
filings including the Form 10-Q filed for the period ending June 30, 2013.


Arbitration before the American Arbitration Association between Genentech, Inc.
and PDL BioPharma described in PDL's SEC filings including the Form 10-Q filed
for the period ending June 30, 2013.


Letter received from Genentech on August 10, 2010 related to whether certain of
Genentech, Roche and Novartis' products are covered by PDL's Supplementary
Protection Certificates described in PDL's SEC filings including the Form 10-Q
filed for the period ending June 30, 2013.



Page 1

--------------------------------------------------------------------------------




SCHEDULE 5.13
Certain Post-Closing Obligations
(a)    On or before the date that is 45 days following the Effective Date (or
such later date as the Administrative Agent may agree in its sole discretion),
the Administrative Agent shall have received the deposit account control
agreements required to perfect the Administrative Agent’s security interest in
all accounts described in Section 2.01 of the Collateral Agreement (other than
Excluded Accounts) existing on the Effective Date.
(b)    On or before the date that is 5 days following the Effective Date (or
such later date as the Administrative Agent may agree in its sole discretion),
the Administrative Agent shall have received the certificates of insurance
described in Section 4.01(h) of the Credit Agreement.





--------------------------------------------------------------------------------






SCHEDULE 6.01
Existing Indebtedness


2.875% Series 2012 Convertible Senior Notes due February 15, 2015. $180,000,000
outstanding as of June 30, 2013.
3.75% Senior Convertible Notes due May 2015. $155,250,000 outstanding as of June
30, 2013.


Co-Tenancy Agreement with Facet Biotech Corporation dated December 18, 2008





--------------------------------------------------------------------------------






SCHEDULE 6.02
Existing Liens


None.



Page 1

--------------------------------------------------------------------------------






SCHEDULE 6.04(d)
Existing Investments


1,666,666 common shares of AxoGen Inc.
Investments in Subsidiaries listed on Schedule 3.12.



Page 1

--------------------------------------------------------------------------------






SCHEDULE 6.07
Existing Affiliate Transactions


Co-Tenancy Agreement with Facet Biotech Corporation dated December 18, 2008



Page 1

--------------------------------------------------------------------------------






SCHEDULE 6.08
Existing Restrictions


None



Page 1

--------------------------------------------------------------------------------






SCHEDULE 9.01
Notices
If to Borrower:
PDL Biopharma, Inc.
932 Southwood Boulevard
Incline Village, NV 89451
Attention: General Counsel
Telephone: (775) 832-8500
Facsimile: (775) 832-8501
Email: general.counsel@pdl.com
Website: www.pdl.com
If to Administrative Agent:
Royal Bank of Canada
20 King Street West, 4th Floor
Toronto, ON
M5H 1C4
Attention: Manager, Agency Services Group
Facsimile: (416) 842-4023



Page 1

--------------------------------------------------------------------------------








EXHIBIT A
Form of Assignment and Assumption
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor named below (the “Assignor”) and the Assignee named below (the
“Assignee”). It is understood and agreed that the rights and obligations of the
Assignor and the Assignee hereunder are several and not joint. Capitalized terms
used but not defined herein shall have the meanings given to them in the Credit
Agreement identified below (the “Credit Agreement”), receipt of a copy of which
is hereby acknowledged by the Assignee. The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, Guarantees included in such facilities) and
(ii) to the extent permitted to be assigned under applicable Requirements of
Law, all claims, suits, causes of action and any other right of the Assignor (in
its capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned by the Assignor to the Assignee pursuant to clause (i) above
(the rights and obligations sold and assigned pursuant to clauses (i) and (ii)
above being referred to herein collectively as, the “Assigned Interest”). Such
sale and assignment is without recourse to the Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by the Assignor.

A-1

--------------------------------------------------------------------------------




1. Assignor:
[Assignor Name]
2. Assignee:
[Assignee Name]
[and is an Affiliate/Approved Fund of [Lender Name]]


Assignees are Affiliates of Lenders: _______ (Y/N)
3. Borrower:
PDL BIOPHARMA, Inc.
4. Administrative Agent:
ROYAL BANK OF CANADA
5. Credit Agreement:
The Credit Agreement dated as of October 28, 2013, as amended, restated, amended
and restated, extended, supplemented or otherwise modified in writing from time
to time, among PDL BioPharma, Inc., a Delaware corporation, the Lenders party
thereto and Royal Bank of Canada, as Administrative Agent.
6. Assigned Interest:
Facility Assigned
Aggregate
amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
 
 
$
$
 
 
$
$
 
 
$
$
7. Effective Date:1
 





[Signature Page Follows]
1To be inserted by Administrative Agent and which shall be the effective date of
recordation of transfer in the Register.

A-2

--------------------------------------------------------------------------------








The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR:


[NAME OF ASSIGNOR]
By:         
Name:
Title:
ASSIGNEE:


[NAME OF ASSIGNEE]
By:         
Name:
Title:
[Consented to and] 2Accepted:
ROYAL BANK OF CANADA,
as Administrative Agent
By:         
Name:
Title:
[Consented to:3
By:         
Name:
Title:]






















_______________________________________________ 
2To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
3To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.



A-3

--------------------------------------------------------------------------------




ANNEX 1
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.


1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) it is not a Defaulting Lender,
(iv) the financial condition of the Borrower, any of its Affiliates or any of
the Subsidiaries or any other Person obligated in respect of any Loan Document
or (v) the performance or observance by the Borrower, any of its Affiliates or
any of the Subsidiaries or any other Person of any of their respective
obligations under any Loan Document.


1.2    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.01(a) or (b) thereof, as applicable, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, (vi) if it is a Lender that is not a United States person,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee
and (vii) if it is an Affiliate of a Lender, it has indicated its status as such
in the space provided on the first page of this Assignment and Assumption, and
it does not possess material non-public information with respect to Borrower and
its Subsidiaries or the securities of any of them that have not been disclosed
to the Lenders generally (other than Lenders who elect not to receive such
information); and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents and (ii) it will perform in accordance with

A-4

--------------------------------------------------------------------------------




their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.


2.    Payments. From and after the Effective Date referred to in this Assignment
and Assumption, the Administrative Agent shall make all payments in respect of
the Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to but excluding the
Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.


3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile or electronic transmission shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the laws
of the State of New York.



A-5

--------------------------------------------------------------------------------




EXHIBIT B


MASTER GUARANTEE AGREEMENT
dated as of
[ ], 20[ ],
among
THE GUARANTORS
FROM TIME TO TIME PARTY HERETO
and
ROYAL BANK OF CANADA,
as Administrative Agent







--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
 
 
 
 
 
Page


ARTICLE I
DEFINITIONS
SECTION 1.01.
 
Credit Agreement
1


SECTION 1.02.
 
Other Defined Terms
1


 
 
 
 
ARTICLE II
THE GUARANTEES
SECTION 2.01.
 
Guarantee
3


SECTION 2.02.
 
Guarantee of Payment; Continuing Guarantee
3


SECTION 2.03.
 
No Limitations
3


SECTION 2.04.
 
Reinstatement
5


SECTION 2.05.
 
Agreement to Pay; Subrogation
5


SECTION 2.06.
 
Information
6


SECTION 2.07.
 
Payments Free of Taxes
6


 
 
 
 
ARTICLE III
INDEMNITY, SUBROGATION AND SUBORDINATION
SECTION 3.01.
 
Indemnity and Subrogation
6


SECTION 3.02.
 
Contribution and Subrogation
6


SECTION 3.03.
 
Subordination
7


SECTION 3.04.
 
General Limitation on Guarantee Obligations
7


 
 
 
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES; COVANENTS
 
 
 
 
ARTICLE V
MISCELLANEOUS
SECTION 5.01.
 
Notices
8


SECTION 5.02.
 
Waivers; Amendment
8


SECTION 5.03.
 
Administrative Agent’s Fees and Expenses; Indemnification
8


SECTION 5.04.
 
Successors and Assigns
10


SECTION 5.05.
 
Survival of Agreement
10


SECTION 5.06.
 
Counterparts; Effectiveness; Several Agreement
10


SECTION 5.07.
 
Severability
11


SECTION 5.08.
 
Right of Set-Off
11




-i-

--------------------------------------------------------------------------------




SECTION 5.09.
 
Governing Law; Jurisdiction; Consent to Service of Process; Appointment of
Service of Process Agent
11


SECTION 5.10.
 
WAIVER OF JURY TRIAL
12


SECTION 5.11.
 
Headings
12


SECTION 5.12.
 
Termination or Release
13


SECTION 5.13.
 
Additional Guarantors
13






-ii-

--------------------------------------------------------------------------------




MASTER GUARANTEE AGREEMENT dated as of [ ], 20[ ] (this “Agreement”), among the
GUARANTORS from time to time party hereto and ROYAL BANK OF CANADA, as
Administrative Agent, on behalf of itself and the other Guaranteed Parties.
Reference is made to the Credit Agreement dated as of October 28, 2013 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among PDL Biopharma, Inc. (the
“Borrower”), the Lenders party thereto and Royal Bank of Canada, as
Administrative Agent. The Lenders have agreed to extend credit to the Borrower
subject to the terms and conditions set forth in the Credit Agreement. The
obligations of the Lenders to extend such credit are conditioned upon, among
other things, the execution and delivery of this Agreement. The Guarantors are
affiliates of the Borrower, will derive substantial benefits from the extension
of credit to the Borrower pursuant to the Credit Agreement and are willing to
execute and deliver this Agreement in order to induce the Lenders to continue to
extend such credit. Accordingly, the parties hereto agree as follows:


Article I


Definitions


SECTION 1.01.    Credit Agreement. (a) Capitalized terms used in this Agreement
(including in the introductory paragraph hereto) and not otherwise defined
herein have the meanings specified in the Credit Agreement.
(b)The rules of construction specified in Section 1.02 of the Credit Agreement
also apply to this Agreement, mutatis mutandis.
SECTION 1.02.    Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
“Agreement” has the meaning assigned to such term in the preamble to this
Agreement.
“Borrower” has the meaning assigned to such term in the preamble.
“Claiming Party” has the meaning assigned to such term in Section 3.02.
“Collateral Agreement” means that certain Collateral Agreement, dated as of
October 28, 2013, among the Borrower, the other grantors from time to time party
thereto and Royal Bank of Canada, as Administrative Agent.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Contributing Party” has the meaning assigned to such term in Section 3.02.
“Credit Agreement” has the meaning assigned to such term in the introductory
paragraph to this Agreement.

-1-

--------------------------------------------------------------------------------






“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.
“Guaranteed Cash Management Obligations” means all obligations of the Borrower
and the Subsidiaries in respect of any overdraft and related liabilities arising
from treasury, depository, credit card, purchasing card and cash management
services or any automated clearing house transfers of funds provided to the
Borrower and its Subsidiaries (whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor)) that are
designated in writing as Guaranteed Cash Management Obligations by the Borrower
and (a) are owed to the Administrative Agent or any of its Affiliates, (b) are
owed on the Effective Date to a Person that is a Lender or an Affiliate of a
Lender as of the Effective Date or (c) are owed to a Person that is a Lender or
an Affiliate of a Lender at the time such obligations are incurred; provided
that the aggregate amount of all Guaranteed Cash Management Obligations shall
not exceed $10,000,000 at any time.
“Guaranteed Obligations” means (a) the Loan Document Obligations, (b) the
Guaranteed Cash Management Obligations and (c) the Guaranteed Swap Obligations.
“Guaranteed Parties” means (a) each Lender, (b) the Administrative Agent,
(c) the Lead Arranger, (d) each Person to whom any Guaranteed Cash Management
Obligations are owed, (e) each counterparty to any Swap Agreement the
obligations under which constitute Guaranteed Swap Obligations, (f) the
beneficiaries of each indemnification obligation undertaken by any Loan Party
under any Loan Document and (g) the permitted successors, assigns and delegates
of each of the foregoing.
“Guaranteed Swap Obligations” means all Swap Obligations of the Borrower and the
Subsidiaries under each Swap Agreement that (a) is with a counterparty that is
the Administrative Agent or any of its Affiliates, (b) is in effect on the
Effective Date with a counterparty that is a Lender or an Affiliate of a Lender
as of the Effective Date, or (c) is entered into after the Effective Date with
any counterparty that is a Lender or an Affiliate of a Lender at the time such
Swap Agreement is entered into; provided, however, that Guaranteed Swap
Obligations shall not include any Excluded Swap Obligations.
“Guarantor” means each direct and indirect wholly-owned domestic Subsidiary
party to this Agreement as a Guarantor on the date hereof or that becomes a
party to this Agreement as a Guarantor after the date hereof pursuant to
Section 5.13; provided that if any

-2-

--------------------------------------------------------------------------------




such Subsidiary is released from its obligations as a Guarantor hereunder as
provided in Section 5.12(b), such Subsidiary shall cease to be a Guarantor
hereunder effective upon such release; provided, further, that notwithstanding
anything to the contrary herein, no Excluded Subsidiary shall be or become a
Guarantor.
“Loan Document Obligations” has the meaning assigned to such term in the
Collateral Agreement.
“Payment in Full of the Guaranteed Obligations” shall have occurred when (i) all
Guaranteed Obligations, but excluding (x) contingent obligations for
indemnification, expense reimbursement, Tax gross-up or yield protection as to
which no claim has been made and (y) Secured Cash Management Obligations (as
defined in the Collateral Agreement) and Secured Swap Obligations (as defined in
the Collateral Agreement) as to which arrangements reasonably satisfactory to
the applicable Secured Party (as defined in the Collateral Agreement) have been
made), have been paid in full in cash and (ii) all Commitments have terminated.
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Supplement” means an instrument substantially in the form of Exhibit A hereto,
or any other form approved by the Administrative Agent.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.


Article II


The Guarantees


SECTION 2.01.    Guarantee. Each Guarantor irrevocably and unconditionally
guarantees to each of the Guaranteed Parties, jointly with the other Guarantors
and severally, as a primary obligor and not merely as a surety, the due and
punctual payment and performance of the Guaranteed Obligations. Each Guarantor
further agrees that the Guaranteed Obligations may be extended or renewed, in
whole or in part, or amended or modified, without notice to or further assent
from it, and that it will remain bound upon its guarantee hereunder
notwithstanding any such extension or renewal, or amendment or modification, of
any of the Guaranteed Obligations. To the maximum extent permitted by applicable
law, each Guarantor waives presentment to, demand of payment from and protest to
the Borrower or any other Loan Party of any of the Guaranteed Obligations, and
also waives notice of acceptance of its guarantee and notice of protest for
nonpayment.

-3-

--------------------------------------------------------------------------------








SECTION 2.02.    Guarantee of Payment; Continuing Guarantee. Each Guarantor
further agrees that its guarantee hereunder constitutes a guarantee of payment
when due (whether or not any bankruptcy or similar proceeding shall have stayed
the accrual of collection of any of the Guaranteed Obligations or operated as a
discharge thereof) and not merely of collection, and waives any right to require
that any resort be had by the Administrative Agent or any other Guaranteed Party
to any security held for the payment of any of the Guaranteed Obligations or to
any balance of any deposit account or credit on the books of the Administrative
Agent or any other Guaranteed Party in favor of the Borrower, any other Loan
Party or any other Person. Each Guarantor agrees that its guarantee hereunder is
continuing in nature and applies to all of its Guaranteed Obligations, whether
currently existing or hereafter incurred.


SECTION 2.03.    No Limitations. (a) Except for the termination or release of a
Guarantor’s obligations hereunder as expressly provided in Section 5.12, the
obligations of each Guarantor hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, including any claim of
waiver, release, surrender, alteration or compromise of any of the Guaranteed
Obligations, and shall not be subject to any defense or set-off, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of any of the Guaranteed Obligations, any impossibility in the
performance of any of the Guaranteed Obligations or otherwise. Without limiting
the generality of the foregoing, except for the termination or release of its
obligations hereunder as expressly provided in Section 5.12, to the fullest
extent permitted by applicable law, the obligations of each Guarantor hereunder
shall not be discharged or impaired or otherwise affected by (and each Guarantor
hereby waives any defense based on or arising out of):
(i)the failure of any Guaranteed Party or any other Person to assert any claim
or demand or to enforce any right or remedy under the provisions of any Loan
Document or otherwise;
(ii)any rescission, waiver, amendment, restatement or modification of, or any
release from any of the terms or provisions of, any Loan Document or any other
agreement, including with respect to any other Guarantor under this Agreement;
(iii)the release of, or any impairment of or failure to perfect any Lien on, any
security held by any Guaranteed Party for any of the Guaranteed Obligations;
(iv)any default, failure or delay, willful or otherwise, in the performance of
any of the Guaranteed Obligations;
(v)any other act or omission that may or might in any manner or to any extent
vary the risk of any Guarantor or otherwise operate as a discharge of any
Guarantor as a matter of law or equity (other than the Payment in Full of the
Guaranteed Obligations);
(vi)any illegality, lack of validity or lack of enforceability of any of the
Guaranteed Obligations;
(vii)any change in the corporate existence, structure or ownership of any Loan
Party, or any insolvency, bankruptcy, reorganization or other similar proceeding
affecting



--------------------------------------------------------------------------------




any Loan Party or its assets or any resulting release or discharge of any of the
Guaranteed Obligations;
(viii)the existence of any claim, set-off or other rights that any Guarantor may
have at any time against the Borrower, the Administrative Agent, any other
Guaranteed Party or any other Person, whether in connection with the Credit
Agreement, the other Loan Documents or any unrelated transaction;
(ix)this Agreement having been determined (on whatsoever grounds) to be invalid,
non-binding or unenforceable against any other Guarantor ab initio or at any
time after the date hereof;
(x)the fact that any Person that, pursuant to the Loan Documents, was required
to become a party hereto may not have executed or is not effectually bound by
this Agreement, whether or not this fact is known to the Guaranteed Parties;
(xi)any action permitted or authorized hereunder; or
(xii)any other circumstance (including any statute of limitations), or any
existence of or reliance on any representation by the Administrative Agent, any
Guaranteed Party or any other Person, that might otherwise constitute a defense
to, or a legal or equitable discharge of, the Borrower, any Guarantor or any
other guarantor or surety (other than the Payment in Full of the Guaranteed
Obligations).
Each Guarantor expressly authorizes the Guaranteed Parties to take and hold
security in accordance with the terms of the Loan Documents for the payment and
performance of the Guaranteed Obligations, to exchange, waive or release any or
all such security (with or without consideration), to enforce or apply such
security and direct the order and manner of any sale thereof in their sole
discretion or to release or substitute any one or more other guarantors or
obligors upon or in respect of the Guaranteed Obligations, all without affecting
the obligations of any Guarantor hereunder.
(b)To the fullest extent permitted by applicable law, each Guarantor waives any
defense based on or arising out of any defense of the Borrower or any other Loan
Party or the unenforceability of the Guaranteed Obligations or any part thereof
from any cause, or the cessation from any cause of the liability of the Borrower
or any other Loan Party, other than the Payment in Full of the Guaranteed
Obligations. The Administrative Agent and the other Guaranteed Parties may, at
their election and in accordance with the terms of the Loan Documents, foreclose
on any security held by one or more of them by one or more judicial or
nonjudicial sales, accept an assignment of any such security in lieu of
foreclosure, compromise or adjust any part of the Guaranteed Obligations, make
any other accommodation with the Borrower or any other Loan Party or exercise
any other right or remedy available to them against the Borrower or any other
Loan Party, without affecting or impairing in any way the liability of any
Guarantor hereunder except to the extent the Payment in Full of the Guaranteed
Obligations shall have occurred. To the fullest extent permitted by applicable
law, each Guarantor waives any defense arising out of any such election even
though such election operates, pursuant to applicable law, to impair or to
extinguish any right of reimbursement or subrogation or other



--------------------------------------------------------------------------------




right or remedy of such Guarantor against the Borrower or any other Loan Party,
as the case may be, or any security.


SECTION 2.04.    Reinstatement. Each Guarantor agrees that, unless released
pursuant to Section 5.12(b), its guarantee hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any of the Guaranteed Obligations is rescinded or must
otherwise be restored by any Guaranteed Party upon the bankruptcy or
reorganization (or any analogous proceeding in any jurisdiction) of the
Borrower, any other Loan Party or otherwise.


SECTION 2.05.    Agreement to Pay; Subrogation. In furtherance of the foregoing
provisions of this Article II and not in limitation of any other right that the
Administrative Agent or any other Guaranteed Party has at law or in equity
against any Guarantor by virtue hereof, upon the failure of the Borrower or any
other Loan Party to pay any Guaranteed Obligation when and as the same shall
become due, whether at maturity, by acceleration, after notice of prepayment or
otherwise, each Guarantor hereby promises to and will forthwith pay, or cause to
be paid, to the Administrative Agent for distribution to the applicable
Guaranteed Parties in cash the amount of such unpaid Guaranteed Obligation. Upon
payment by any Guarantor of any sums to the Administrative Agent as provided
above, all rights of such Guarantor against the Borrower or any other Loan Party
arising as a result thereof by way of right of subrogation, contribution,
reimbursement, indemnity or otherwise shall in all respects be subject to
Article III.


SECTION 2.06.    Information. Each Guarantor assumes all responsibility for
being and keeping itself informed of the Borrower’s and each other Loan Party’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Guaranteed Obligations and the nature, scope and
extent of the risks that such Guarantor assumes and incurs hereunder, and agrees
that none of the Guaranteed Parties will have any duty to advise such Guarantor
of information known to it or any of them regarding such circumstances or risks.


SECTION 2.07    Payments Free of Taxes. Any and all payments by or on account of
any obligation of any Guarantor hereunder or under any other Loan Document shall
be made free and clear of and without deduction for any Indemnified Taxes or
Other Taxes on the same terms and to the same extent that payments by the
Borrower are required to be so made pursuant to the terms of Section 2.13 of the
Credit Agreement. The provisions of Section 2.13 of the Credit Agreement shall
apply to each Guarantor, mutatis mutandis.


Article III


Indemnity, Subrogation and Subordination


SECTION 3.01.    Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 3.03) in respect of any payment hereunder, the Borrower
agrees that (a) in the event a payment in respect of any obligation of the
Borrower shall be made by any Guarantor under this Agreement, the Borrower shall
indemnify such Guarantor for the full amount of such payment



--------------------------------------------------------------------------------




and such Guarantor shall be subrogated to the rights of the Person to whom such
payment shall have been made to the extent of such payment and (b) in the event
any assets of any Guarantor shall be sold pursuant to any Security Document to
satisfy in whole or in part any Guaranteed Obligations owed to any Guaranteed
Party, the Borrower shall indemnify such Guarantor in an amount equal to the
greater of the book value or the fair market value of the assets so sold.


SECTION 3.02.    Contribution and Subrogation. Each Guarantor (a “Contributing
Party”) agrees (subject to Sections 3.03 and 3.04) that, in the event a payment
shall be made by any other Guarantor hereunder in respect of any Guaranteed
Obligations or assets of any other Guarantor (other than the Borrower) shall be
sold pursuant to any Security Document to satisfy any Guaranteed Obligation owed
to any Guaranteed Party and such other Guarantor (the “Claiming Party”) shall
not have been fully indemnified as provided in Section 3.01, the Contributing
Party shall indemnify the Claiming Party in an amount equal to the amount of
such payment or the greater of the book value or the fair market value of such
assets, as the case may be, in each case multiplied by a fraction of which the
numerator shall be the net worth of the Contributing Party on the date hereof
(or, in the case of any Guarantor becoming a party hereto pursuant to
Section 5.13, the date of the Supplement executed and delivered by such
Guarantor) and the denominator shall be the aggregate net worth of all the
Guarantors on the date hereof (or, in the case of any Guarantor becoming a party
hereto pursuant to Section 5.13, such other date). Any Contributing Party making
any payment to a Claiming Party pursuant to this Section 3.02 shall be
subrogated to the rights of such Claiming Party under Section 3.01 to the extent
of such payment. Notwithstanding the foregoing, no Guarantor that is not an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder shall be required to make any contribution
hereunder to any other Guarantor with respect to any Excluded Swap Obligations.


SECTION 3.03.    Subordination. (a) Notwithstanding any provision of this
Agreement to the contrary, all rights of the Guarantors under Sections 3.01 and
3.02 and all other rights of the Guarantors of indemnity, contribution or
subrogation under applicable law or otherwise shall be fully subordinated to the
Payment in Full of the Guaranteed Obligations. No failure on the part of the
Borrower or any Guarantor to make the payments required by Sections 3.01 and
3.02 (or any other payments required under applicable law or otherwise) shall in
any respect limit the obligations and liabilities of any Guarantor with respect
to its obligations hereunder, and each Guarantor shall remain liable for the
full amount of the obligations of such Guarantor hereunder.


(b)Each Guarantor hereby agrees that upon the occurrence and during the
continuance of an Event of Default and after notice from the Administrative
Agent (provided that no such notice shall be required to be given in the case of
any Event of Default arising under Section 7.01(h) or 7.01(i) of the Credit
Agreement), all Indebtedness and other monetary obligations owed by it to, any
other Guarantor or any other Subsidiary shall be fully subordinated to the
Payment in Full of the Guaranteed Obligations.


SECTION 3.04.    General Limitation on Guarantee Obligations.    Each Guarantor,
and by its acceptance of this Agreement, the Administrative Agent and each other
Guaranteed Party, hereby confirms that it is the intention of all such Persons
that this Agreement and the Guaranteed Obligations of each Guarantor hereunder
not constitute a fraudulent transfer

-7-

--------------------------------------------------------------------------------




or conveyance for purposes of the Bankruptcy Code, the Uniform Fraudulent
Conveyance Act, the Uniform Fraudulent Transfer Act or any similar foreign,
federal or state law to the extent applicable to this Agreement and the
Guaranteed Obligations of each Guarantor hereunder. To effectuate the foregoing
intention, the Administrative Agent, on behalf of itself and the other
Guaranteed Parties, and the Guarantors hereby irrevocably agree that the
Guaranteed Obligations of each Guarantor under this Agreement at any time shall
be limited to the maximum amount as will result in the Guaranteed Obligations of
such Guarantor under this Agreement not constituting a fraudulent transfer or
conveyance. Each Guarantor further agrees to contribute, to the maximum extent
permitted by law, such amounts to each other Guarantor and each other guarantor
so as to maximize the aggregate amount paid to the Guaranteed Parties under or
in respect of the Loan Documents.


Article IV


Representations and Warranties; Covenants


Each Guarantor represents and warrants to the Administrative Agent and the other
Guaranteed Parties that (a) the execution, delivery and performance by such
Guarantor of this Agreement have been duly authorized by all necessary corporate
or other organizational action and, if required, action by the holders of such
Guarantor’s Equity Interests, and that this Agreement has been duly executed and
delivered by such Guarantor and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law,
and (b) all representations and warranties set forth in the Credit Agreement as
to such Guarantor are true and correct in all material respects; provided that,
to the extent such representations and warranties specifically refer to an
earlier date, they are true and correct in all material respects as of such
earlier date; provided, further that any representation and warranty that is
qualified as to “materiality,” “Material Adverse Effect” or similar language is
true and correct in all respects. Each Guarantor covenants and agrees that until
the Payment in Full of the Guaranteed Obligations shall have occurred, such
Guarantor will perform and observe, and will cause each of its Subsidiaries to
perform and observe, all of the terms, covenants and agreements set forth in the
Loan Documents on its or their part to be performed or observed or that the
Borrower has agreed to cause such Guarantor or such Subsidiaries to perform or
observe.
Article V


Miscellaneous


SECTION 5.01.    Notices. All communications and notices hereunder shall be in
writing and given as provided in Section 9.01 of the Credit Agreement.


SECTION 5.02.    Waivers; Amendment. (a) No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder or
under any other Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right

-8-

--------------------------------------------------------------------------------




or power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent and
the Lenders hereunder and under the other Loan Documents are cumulative and are
not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of this Agreement or consent to any departure by any
Loan Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section 5.02, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan
shall not be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time. No notice or demand on any Loan Party in any case shall
entitle any Loan Party to any other or further notice or demand in similar or
other circumstances.


(b)Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Administrative Agent and the Guarantor or Guarantors with respect to
which such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 9.02 of the Credit Agreement; provided that
the Administrative Agent may, without the consent of any Guaranteed Party,
consent to a departure by any Guarantor from any covenant of such Guarantor set
forth herein to the extent such departure is consistent with the authority of
the Administrative Agent set forth in the definition of the term “Collateral and
Guarantee Requirement” in the Credit Agreement or in Section 9.02 of the Credit
Agreement.


SECTION 5.03.    Administrative Agent’s Fees and Expenses; Indemnification. (a)
Each Guarantor, jointly with the other Guarantors and severally, agrees to
reimburse the Administrative Agent for its fees and expenses incurred hereunder
as provided in Section 9.03(a) of the Credit Agreement; provided that each
reference therein to the “Borrower” shall be deemed to be a reference to “each
Guarantor.”


(b)Each Guarantor, jointly with the other Guarantors and severally, agrees to
indemnify the Administrative Agent and the other Indemnitees against, and hold
each Indemnitee harmless from, any and all losses, claims, damages, liabilities
and reasonable and documented or invoiced out-of-pocket fees and expenses of any
counsel for any Indemnitee, incurred by or asserted against any Indemnitee by
any third party or by the Borrower or any Subsidiary arising out of, in
connection with, or as a result of, the execution, delivery or performance of
this Agreement or any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether brought by a third party or
by the Borrower or any Subsidiary and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities, costs or
related expenses (x) resulted from the gross negligence, bad faith or willful
misconduct of such Indemnitee or its Related Parties (as determined by a court
of competent jurisdiction in a final and non-appealable judgment), (y) resulted
from a material breach of the Loan Documents by such Indemnitee or its Related
Parties (as determined by a court of competent jurisdiction in a final and
non-appealable judgment) or (z) arise from disputes between or among Indemnitees
that do not involve an act or omission by the Borrower, any Guarantor or any
other Subsidiary (provided that the Administrative Agent and the Lead Arranger
shall be indemnified in their capacities as such notwithstanding this clause
(z)). For the

-9-

--------------------------------------------------------------------------------




avoidance of doubt, this paragraph (b) shall not apply with respect to Taxes,
which are the subject of, and which shall be governed by, Sections 2.11 and 2.13
of the Credit Agreement.


(c)To the fullest extent permitted by applicable law, no Guarantor shall assert,
and each Guarantor hereby waives, any claim against any Indemnitee (i) for any
direct or actual damages arising from the use by unintended recipients of
information or other materials distributed to such unintended recipients by such
Indemnitee through telecommunications, electronic or other information
transmission systems (including the Internet) in connection with this Agreement
or the other Loan Documents or the transactions contemplated hereby or thereby;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such direct or actual damages are determined by a court of
competent jurisdiction in a final and non‑appealable judgment to have resulted
from the gross negligence, bad faith or willful misconduct of, or a material
breach of the Loan Documents by, such Indemnitee or its Related Parties (as
determined by a court of competent jurisdiction in a final and non-appealable
judgment), or (ii) on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of this Agreement, any Loan
Document or any agreement or instrument contemplated hereby or thereby, the
Transactions, any Loan or the use of the proceeds thereof. In addition, no
Guarantor shall be liable to an Indemnitee for any indirect, special,
consequential or punitive damages, except any such damages incurred or paid by
an Indemnitee to a third party.


(d)The provisions of this Section 5.03 shall survive and remain in full force
and effect regardless of the termination of this Agreement or any other Loan
Document or any provision hereof or thereof, the consummation of the
transactions contemplated hereby or thereby, the repayment of the Loans, the
expiration or termination of the Commitments, the invalidity or unenforceability
of any term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of any Guaranteed Party. All amounts due
under this Section 5.03 shall be payable not later than 10 Business Days after
written demand therefor. Any such amounts payable as provided hereunder shall be
additional Guaranteed Obligations.


SECTION 5.04.    Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Guarantor or the Administrative Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.


SECTION 5.05.    Survival of Agreement. All covenants, agreements,
representations and warranties made by the Loan Parties in this Agreement or any
other Loan Document and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the Guaranteed Parties and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans, regardless of any investigation made by or on behalf of any Guaranteed
Party and notwithstanding that the Administrative Agent, any Lender or any other
Guaranteed Party may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended under the Credit
Agreement or any other Loan Document, and,

-10-

--------------------------------------------------------------------------------




subject to Section 5.12(b), shall continue in full force and effect until the
Payment in Full of the Guaranteed Obligations.


SECTION 5.06.    Counterparts; Effectiveness; Several Agreement. This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original but all of which when
taken together shall constitute a single contract. Delivery of an executed
signature page to this Agreement by facsimile or other electronic transmission
shall be effective as delivery of a manually signed counterpart of this
Agreement. This Agreement shall become effective as to any Guarantor when a
counterpart hereof executed on behalf of such Guarantor shall have been
delivered to the Administrative Agent and a counterpart hereof shall have been
executed on behalf of the Administrative Agent, and thereafter shall be binding
upon such Guarantor and the Administrative Agent and their respective permitted
successors and assigns, and shall inure to the benefit of such Guarantor, the
Administrative Agent and the other Guaranteed Parties and their respective
successors and assigns, except that no Guarantor shall have the right to assign
or transfer its rights or obligations hereunder or any interest herein (and any
such assignment or transfer shall be void) except as expressly provided in this
Agreement and the Credit Agreement. This Agreement shall be construed as a
separate agreement with respect to each Guarantor and may be amended, modified,
supplemented, waived or released with respect to any Guarantor without the
approval of any other Guarantor and without affecting the obligations of any
other Guarantor hereunder.


SECTION 5.07.    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.


SECTION 5.08.    Right of Set-Off. If an Event of Default shall have occurred
and be continuing, the Administrative Agent, each Lender and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever currency)
at any time held and other obligations (in whatever currency) at any time owing
by the Administrative Agent, such Lender or any such Affiliate to or for the
credit or the account of any Guarantor against any of and all the obligations of
such Guarantor then due and owing under this Agreement held by the
Administrative Agent or such Lender, irrespective of whether or not the
Administrative Agent or such Lender shall have made any demand under this
Agreement and although (i) such obligations may be contingent or unmatured and
(ii) such obligations are owed to a branch or office of the Administrative Agent
or such Lender different from the branch or office holding such deposit or
obligated on such Indebtedness; provided that in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.14 of the Credit Agreement and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative Agent
and the Lenders and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Guaranteed
Obligations owing to such Defaulting Lender as to which it exercised such right

-11-

--------------------------------------------------------------------------------




of setoff. The Administrative Agent and the applicable Lender shall notify the
Borrower (on behalf of the applicable Guarantor) and the Administrative Agent of
such setoff and application; provided that any failure to give or any delay in
giving such notice shall not affect the validity of any such setoff and
application under this Section. The rights of the Administrative Agent, each
Lender and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that the
Administrative Agent, such Lender and their respective Affiliates may have.


SECTION 5.09.    Governing Law; Jurisdiction; Consent to Service of Process;
Appointment of Service of Process Agent. (a) This Agreement shall be construed
in accordance with and governed by the laws of the State of New York.


(b)Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to any Loan
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in any Loan
Document shall affect any right that the Administrative Agent or any Lender may
otherwise have to bring any action or proceeding relating to any Loan Document
against any Guarantor or its properties in the courts of any jurisdiction.


(c)Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to any Loan Document in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.


(d)Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 5.01. Nothing in any Loan Document
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.


(e)Each Guarantor hereby irrevocably designates, appoints and empowers the
Borrower as its designee, appointee and agent to receive, accept and acknowledge
for and on its behalf, and in respect of its property, service of any and all
legal process, summons, notices and documents that may be served in any such
action or proceeding.


SECTION 5.10.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY (WHETHER

-12-

--------------------------------------------------------------------------------




BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


SECTION 5.11.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or to be taken into
consideration in interpreting, this Agreement.


SECTION 5.12.    Termination or Release. (a) Subject to Section 2.04, this
Agreement and the Guarantees made herein shall terminate upon the Payment in
Full of the Guaranteed Obligations.


(b)The guarantees made herein shall also terminate and be released at the time
or times and in the manner set forth in Section 9.15 of the Credit Agreement.


(c)In connection with any termination or release pursuant to paragraph (a) or
(b) of this Section, the Administrative Agent shall execute and deliver to any
Loan Party, at such Loan Party’s expense, all documents that such Loan Party
shall reasonably request to evidence such termination or release so long as the
applicable Loan Party shall have provided the Administrative Agent such
certifications or documents as the Administrative Agent shall reasonably request
in order to demonstrate compliance with this Section 5.12. Any execution and
delivery of documents by the Administrative Agent pursuant to this Section 5.12
shall be without recourse to or warranty by the Administrative Agent.


SECTION 5.13.    Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under this Agreement in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 5.13 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 5.13, or
otherwise under this Agreement, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section shall remain
in full force and effect until Payment in Full of the Guaranteed Obligations.
Each Qualified ECP Guarantor intends that this Section 5.13 constitute, and this
Section 5.13 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Loan Party for all purposes of Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.


SECTION 5.14.    Additional Guarantors. Pursuant to Section 5.11 of the Credit
Agreement, additional Subsidiaries may be required to become Guarantors after
the date hereof. Upon execution and delivery by the Administrative Agent and a
Subsidiary of a Supplement, any

-13-

--------------------------------------------------------------------------------




such Subsidiary shall become a Guarantor hereunder with the same force and
effect as if originally named as such herein. The execution and delivery of any
such instrument shall not require the consent of any other Guarantor hereunder.
The rights and obligations of each Guarantor hereunder shall remain in full
force and effect notwithstanding the addition of any Subsidiary as a party to
this Agreement.


[Signature Pages Follow]

-14-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed this Master Guarantee
Agreement as of the day and year first above written.
PDL BIOPHARMA, INC.
By:
______________________

Name:    
Title:    


[GUARANTOR]
By:
______________________

Name:    
Title:    


[GUARANTOR]
By:
______________________

Name:    
Title:    




















































[Signature Page to Master Guarantee Agreement]



--------------------------------------------------------------------------------




ROYAL BANK OF CANADA,
as Administrative Agent,


By:            
Name:


Title:


































































































[Signature Page to Master Guarantee Agreement]



--------------------------------------------------------------------------------




Exhibit A to the
the Master Guarantee Agreement
FORM OF SUPPLEMENT


SUPPLEMENT NO. __ dated as of [ ], 20[ ] to the Master Guarantee Agreement dated
as of [ ], 20[ ], among the GUARANTORS from time to time party thereto and ROYAL
BANK OF CANADA, as Administrative Agent, on behalf of itself and the other
Guaranteed Parties.
A.     Reference is made to the Credit Agreement dated as of October 28, 2013
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among PDL Biopharma, Inc. (the
“Borrower”), the Lenders party thereto and Royal Bank of Canada, as
Administrative Agent.
B.     Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Credit Agreement and the Guarantee
Agreement referred to therein, as applicable.
C.     The Guarantors have entered into the Guarantee Agreement dated as of [ ],
20[ ] in order to induce the Lenders to extend credit to the Borrower.
Section 5.14 of the Guarantee Agreement provides that additional Subsidiaries
may become Guarantors under the Guarantee Agreement by execution and delivery of
an instrument substantially in the form of this Supplement. The undersigned
Subsidiary (the “New Subsidiary”) is executing this Supplement to become a
Guarantor under the Guarantee Agreement in order to induce the Lenders to make
additional extensions of credit under the Credit Agreement and as consideration
for such extensions of credit previously issued.
Accordingly, the Administrative Agent and the New Subsidiary agree as follows:
SECTION 1.     In accordance with Section 5.14 of the Guarantee Agreement, the
New Subsidiary by its signature below becomes a Guarantor under the Guarantee
Agreement with the same force and effect as if originally named therein as a
Guarantor, and the New Subsidiary hereby agrees to all the terms and provisions
of the Guarantee Agreement applicable to it as a Guarantor thereunder. In
furtherance of the foregoing, and subject to Section 3.04 of the Guarantee
Agreement, the New Subsidiary irrevocably and unconditionally guarantees to each
of the Guaranteed Parties, jointly with the other Guarantors and severally, as a
primary obligor and not merely as a surety, by way of an independent payment
obligation, the due and punctual payment and performance of the Guaranteed
Obligations. The New Subsidiary further agrees that the Guaranteed Obligations
may be extended or renewed, in whole or in part, or amended or modified, without
notice to or further assent from it, and that it will remain bound upon its
guarantee hereunder notwithstanding any such extension or renewal, or amendment
or modification, of any of the Guaranteed Obligations. To the maximum extent
permitted by applicable law, the New Subsidiary waives presentment to, demand of
payment from and protest to the Borrower or any other Loan Party of any of the
Guaranteed Obligations, and also waives notice of acceptance of its guarantee
and notice of protest for nonpayment. Each reference to a “Guarantor” in the
Guarantee Agreement shall be deemed to include the New Subsidiary. The Guarantee
Agreement is hereby incorporated herein by reference.

Exh. A-1

--------------------------------------------------------------------------------






SECTION 2.     The New Subsidiary represents and warrants to the Administrative
Agent and the other Guaranteed Parties that (a) the execution, delivery and
performance by the New Subsidiary of this Supplement have been duly authorized
by all necessary corporate or other action and, if required, action by the
holders of such New Subsidiary’s Equity Interests, and that this Supplement has
been duly executed and delivered by the New Subsidiary and constitutes its
legal, valid and binding obligation, enforceable against it in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors’ rights generally and
subject to general principles of equity, regardless of whether considered in a
proceeding in equity or at law, and (b) all representations and warranties set
forth in the Credit Agreement as to the New Subsidiary are true and correct in
all material respects as of the date hereof; provided that, to the extent such
representations and warranties specifically refer to an earlier date, they are
true and correct in all material respects as of such earlier date; provided,
further, that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language is true and correct
in all respects.
The New Subsidiary covenants and agrees that until the Payment in Full of the
Guaranteed Obligations shall have occurred, subject to Section 5.12(b) of the
Guarantee Agreement, the New Subsidiary will perform and observe, and will cause
each of its Subsidiaries to perform and observe, all of the terms, covenants and
agreements set forth in the Loan Documents on its or their part to be performed
or observed or that the Borrower has agreed to cause the New Subsidiary or such
Subsidiaries to perform or observe.
SECTION 3.     This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original but all of which when taken together shall constitute a single
contract. Delivery of an executed signature page to this Supplement by facsimile
or other electronic transmission shall be effective as delivery of a manually
signed counterpart of this Supplement. This Supplement shall become effective as
to the New Subsidiary when a counterpart hereof executed on behalf of the New
Subsidiary shall have been delivered to the Administrative Agent and a
counterpart hereof shall have been executed on behalf of the Administrative
Agent, and thereafter shall be binding upon the New Subsidiary and the
Administrative Agent and their respective permitted successors and assigns, and
shall inure to the benefit of the New Subsidiary, the Administrative Agent and
the other Guaranteed Parties and their respective successors and assigns, except
that the New Subsidiary shall not have the right to assign or transfer its
rights or obligations hereunder or any interest herein (and any such assignment
or transfer shall be void) except as expressly provided in this Supplement, the
Guarantee Agreement and the Credit Agreement.
SECTION 4.     Except as expressly supplemented hereby, the Guarantee Agreement
shall remain in full force and effect.
SECTION 5.    
(a)This Supplement shall be construed in accordance with and governed by the
laws of the State of New York.


(b)Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New

Exh. A-2

--------------------------------------------------------------------------------




York sitting in New York County and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to any Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in any Loan Document shall affect
any right that the Administrative Agent or any Lender may otherwise have to
bring any action or proceeding relating to any Loan Document against any
Guarantor or its properties in the courts of any jurisdiction.


(c)Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to any Loan Document in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.


(d)Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 5.01 of the Guarantee Agreement.
Nothing in any Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.


(e)The New Subsidiary hereby irrevocably designates, appoints and empowers the
Borrower as its designee, appointee and agent to receive, accept and acknowledge
for and on its behalf, and in respect of its property, service of any and all
legal process, summons, notices and documents that may be served in any such
action or proceeding.


(f)EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.


SECTION 6.     Any provision of this Supplement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Exh. A-3

--------------------------------------------------------------------------------






SECTION 7.     All communications and notices hereunder shall be in writing and
given as provided in Section 5.01 of the Guarantee Agreement.
SECTION 8.     The New Subsidiary agrees to reimburse the Administrative Agent
for its fees and expenses incurred hereunder and under the Guarantee Agreement
as provided in Section 9.03(a) of the Credit Agreement; provided that each
reference therein to the “Borrower” shall be deemed to be a reference to “the
New Subsidiary.”
SECTION 9.     The New Subsidiary is a [company] duly [incorporated] under the
law of [name of relevant jurisdiction].



Exh. A-4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Master Guarantee Agreement as of the day and
year first above written.
[NAME OF NEW SUBSIDIARY],
By        
Name:
Title:
ROYAL BANK OF CANADA, as Administrative Agent, on behalf of itself and the other
Guaranteed Parties,
By        
Name:
Title:








































































SIGNATURE PAGE TO SUPPLEMENT TO THE MASTER GUARANTEE AGREEMENT



--------------------------------------------------------------------------------




EXHIBIT C






FORM OF PERFECTION CERTIFICATE
Reference is made to the Credit Agreement dated as of October 28, 2013, (the
“Credit Agreement”), among PDL BioPharma, Inc. (the “Borrower”), the Lenders
party thereto and Royal Bank of Canada, as Administrative Agent. Capitalized
terms used but not defined herein have the meanings assigned in the Credit
Agreement or the Collateral Agreement referred to therein, as applicable.
The undersigned, a Responsible Officer of the Borrower, hereby certifies to the
Administrative Agent and each other Secured Party on behalf of the Loan Parties
as follows, as of the Effective Date:
SECTION 1.    Names. (a) Set forth on Schedule 1(a) is (i) the exact legal name
of each Loan Party, as such name appears in its certificate of organization or
like document and (ii) each other legal name such Loan Party has had in the past
five years, together with the date of the relevant name change and each other
name used by each Loan Party on any filings with the Internal Revenue Service at
any time in the past five years.


(b)Except as set forth on Schedule 1(b) and pursuant to the Transactions, no
Loan Party has changed its identity or corporate structure or entered into a
similar reorganization in any way within the past five years. Changes in
identity or corporate structure would include mergers, consolidations and
acquisitions of all or substantially all of the assets of (or all or
substantially all the assets constituting a business unit, division, product
line or line of business of) a Person or other acquisitions of material assets
outside the ordinary course of business, as well as any change in the form,
nature or jurisdiction of organization. With respect to any such change that has
occurred within the past five years, Schedules 1 and 2 set forth the information
required by Sections 1(a) and 2 of this Perfection Certificate as to each
acquiree or constituent party to such merger, consolidation or acquisition.


(c)Set forth on Schedule 1(c) is (i) the exact legal name of each direct and
indirect Subsidiary of Borrower, as such name appears in its certificate of
organization or like document and (ii) each contractual agreement existing on
the date hereof that would restrict a Guarantee of the Secured Obligations by
any such Subsidiary that would otherwise be required to become a Guarantor
pursuant to the Credit Agreement.


SECTION 2.    Jurisdictions and Locations. Set forth on Schedule 2 is (i) the
jurisdiction of organization and the form of organization of each Loan Party,
(ii) the organizational identification number, if any, assigned by such
jurisdiction, (iii) the tax identification number of such Loan Party and
(iv) the address (including the county) of the chief executive office of such
Loan Party or the registered office of such Loan Party, if applicable.


SECTION 3.    Unusual Transactions. Except for Inventory or Accounts acquired
pursuant to mergers, consolidations or acquisitions listed on Schedule 1(b)
hereto, all Accounts have been originated by the Loan Parties in the ordinary
course of business.


SECTION 4.    Intellectual Property. (a) Set forth on Schedule 4 is a true and
correct list, with respect to each Loan Party, of all United States patents and
patent applications

-1-

--------------------------------------------------------------------------------




owned by such Loan Party that are part of the Queen Patents, including the name
of the owner, title, registration or application number of any registrations or
applications.


SECTION 5.    Deposit Accounts. Set forth on Schedule 5 is a true and correct
list of all material Deposit Accounts of the Loan Parties, including account
type, depositary bank and account number.


SECTION 6.    Securities Accounts. Set forth on Schedule 6 is a true and correct
list of all material Securities Accounts of the Loan Parties, including account
type, securities intermediary and account number.




[Signature appears on the following page]



-2-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has duly executed this certificate on the
date above first written.
PDL BIOPHARMA, INC.
By:            
Name:    
Title:






























































































[SIGNATURE PAGE TO PERFECTION CERTIFICATE]



--------------------------------------------------------------------------------




Schedule 1(a)
Names
Loan Party’s Exact Legal Name
Other Legal Names (including date of change)
 
 






--------------------------------------------------------------------------------




Schedule 1(b)
Changes in Identity/Corporate Structure





--------------------------------------------------------------------------------




Schedule 1(c)
Subsidiaries of Borrower
Subsidiary’s Legal Name
Contractual Agreements that would restrict a Guarantee
 
 
 
 
 
 






--------------------------------------------------------------------------------




Schedule 2
Jurisdictions and Locations
Name
Jurisdiction of Organization
Form of Organization
Organizational ID Number
Tax ID Number
Address of Chief Executive Office
 
 
 
 
 
 






--------------------------------------------------------------------------------




Schedule 4
Intellectual Property
Patents and Patent Applications


LOAN PARTY
PATENT TITLE
APPLICATION NUMBER
PATENT NUMBER
ISSUE DATE
 
 
 
 
 






--------------------------------------------------------------------------------




Schedule 5
Deposit Accounts
Loan Party
Depositary Bank
Account Type
Account Number
 
 
 
 
 
 
 
 
.
 
 
 






--------------------------------------------------------------------------------




Schedule 6
Securities Accounts
Loan Party
Securities Intermediary
Account Type
Account Number
 
 
 
 
 
 
 
 






--------------------------------------------------------------------------------




EXHIBIT D










COLLATERAL AGREEMENT
dated as of
October 28, 2013,
among
PDL BIOPHARMA, INC.,
THE OTHER GRANTORS PARTY HERETO FROM TIME TO TIME
and
ROYAL BANK OF CANADA,
as Administrative Agent





--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
 
 
ARTICLE I
DEFINITIONS
SECTION 1.01.
 
Defined Terms
1


SECTION 1.02.
 
Other Defined Terms
1


 
 
 
 
ARTICLE II
SECURITY INTEREST IN PERSONAL PROPERTY
SECTION 2.01.
 
Security Interest
5


SECTION 2.02.
 
Representations and Warranties
8


SECTION 2.03.
 
Covenants
10


SECTION 2.04.
 
Other Actions
11


SECTION 2.05.
 
Covenants Regarding Patent Collateral
12


 
 
 
 
ARTICLE III
REMEDIES
SECTION 3.01.
 
Remedies upon Default
12


SECTION 3.02.
 
Application of Proceeds
14


SECTION 3.03.
 
Grant of License to Use Intellectual Property
15


 
 
 
 
ARTICLE IV
MISCELLANEOUS
SECTION 4.01.
 
Notices
16


SECTION 4.02.
 
Waivers; Amendment
16


SECTION 4.03.
 
Administrative Agent’s Fees and Expenses; Indemnification
16


SECTION 4.04.
 
Successors and Assigns
18


SECTION 4.05.
 
Survival of Agreement
18


SECTION 4.06.
 
Counterparts; Effectiveness; Several Agreement
18


SECTION 4.07.
 
Severability
18


SECTION 4.08.
 
Right of Set-Off
19


SECTION 4.09.
 
Governing Law; Jurisdiction; Consent to Service of Process; Appointment of
Service of Process Agent
19


SECTION 4.10.
 
WAIVER OF JURY TRIAL
20


SECTION 4.11.
 
Headings
20


SECTION 4.12.
 
Security Interest Absolute
20


SECTION 4.13.
 
Termination or Release
21


SECTION 4.14.
 
Additional Subsidiaries
21


SECTION 4.15.
 
Administrative Agent’s Duties
21


SECTION 4.16.
 
Administrative Agent Appointed Attorney-in-Fact
22




-i-

--------------------------------------------------------------------------------




Schedules
Schedule I    Queen Patents


Exhibits
Exhibit I    Form of Supplement
Exhibit II    Form of Patent Security Agreement





-ii-

--------------------------------------------------------------------------------




COLLATERAL AGREEMENT dated as of October 28, 2013 (this “Agreement”), among PDL
BIOPHARMA, INC. (the “Borrower”), the other GRANTORS from time to time party
hereto and ROYAL BANK OF CANADA, as Administrative Agent.
Reference is made to the Credit Agreement dated as of the date hereof (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Borrower, the Lenders party
thereto and Royal Bank of Canada, as Administrative Agent. The Lenders have
agreed to extend credit to the Borrower subject to the terms and conditions set
forth in the Credit Agreement. The obligations of the Lenders to extend such
credit are conditioned upon, among other things, the execution and delivery of
this Agreement. The Grantors (other than the Borrower) are Affiliates of the
Borrower, will derive substantial benefits from the extension of credit to the
Borrower pursuant to the Credit Agreement and are willing to execute and deliver
a supplement to this Agreement in order to induce the Lenders to extend such
credit. Accordingly, the parties hereto agree as follows:
Article I


Definitions


SECTION 1.01.    Defined Terms. Each capitalized term used but not defined
herein shall have the meaning assigned thereto in the Credit Agreement; provided
that each term defined in the UCC (as defined herein) and not defined in this
Agreement (whether or not capitalized) shall have the meaning specified in the
UCC. The terms “general intangible” and “instrument” shall have the meaning
specified in Article 9 of the UCC.
(a)The rules of construction specified in Sections 1.02 and 1.03 of the Credit
Agreement also apply to this Agreement, mutatis mutandis.


SECTION 1.02.    Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:


“Account” means any “account,” as such term is defined in Section 9-102(a)(2) of
the UCC (or any other then applicable provision of the UCC) and, in any event,
shall include, without limitation, all accounts receivable, book debts and other
forms of obligations (other than forms of obligations evidenced by Chattel
Paper, Documents or Instruments) now owned or hereafter received or acquired by
or belonging or owing to any Grantor (including, without limitation, under any
trade name, style or division thereof) whether arising out of goods sold or
services rendered by such Grantor or from any other transaction, whether or not
the same involves the sale of goods or services by such Grantor (including,
without limitation, any such obligation which may be characterized as an account
or contract right under the UCC) and all of any Grantor’s rights in, to and
under all purchase orders or receipts now owned or hereafter acquired by it for
goods or services, and all of any Grantor’s rights to any goods represented by
any of the foregoing (including, without limitation, unpaid seller’s rights of
rescission, replevin, reclamation and stoppage in transit and rights to
returned, reclaimed or repossessed goods), and all monies due or to become due
to any Grantor under all purchase orders and contracts for the sale of goods or
the performance of services or both by any Grantor (whether or not yet earned

-1-

--------------------------------------------------------------------------------




by performance on the part of such Grantor or in connection with any other
transaction), now in existence or hereafter occurring, including, without
limitation, the right to receive the proceeds of said purchase orders and
contracts, and all collateral security and guarantees of any kind given by any
Person with respect to any of the foregoing.
“Account Collateral” has the meaning assigned to such term in Section 2.01.
“Account Debtor” means any Person that is or may become obligated to any Grantor
under, with respect to or on account of an Account.
“Agreement” has the meaning assigned to such term in the preamble to this
Agreement.
“Borrower” has the meaning assigned to such term in the preamble to this
Agreement.
“Collateral” has the meaning assigned to such term in Section 2.01.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Control Account” shall mean (i) a Deposit Account that is subject to a Deposit
Account Control Agreement and (ii) a Securities Account that is subject to a
Securities Account Control Agreement.
“Core Assets” shall mean (i) all of the Borrower’s right, title and interest in
the Acquired Royalty Payments, (ii) all right, title and interest of the
Borrower in and to the Acquisition Agreement and the other “Transaction
Documents” (as defined in the Acquisition Agreement), (iii) all of the
Borrower’s right, title and interest in the Patents and (iv) all right, title
and interest of the Borrower to receive payments in connection with the Patents.
“Credit Agreement” has the meaning assigned to such term in the introductory
paragraph of this Agreement.
“Deposit Account Control Agreement” means a deposit account control agreement,
in form and substance reasonably acceptable to the Administrative Agent,
executed by the applicable Grantor, the Administrative Agent and the relevant
financial institution.
“Excluded Accounts” means (1) deposit accounts or securities accounts specially
and exclusively used for payroll, payroll taxes, and other employee wage and
benefit payments to or for any Grantor’s employees and (2) the securities
account held in the name of Borrower with JMP Securities identified on Schedule
6 to the Perfection Certificate.
“Excluded Assets” has the meaning assigned to such term in Section 2.01(a).
“Excluded Swap Obligation” means, with respect to any Grantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Grantor of, or the grant by such Grantor of a security interest to secure, such
Swap Obligation (or any Guarantee

-2-

--------------------------------------------------------------------------------




thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Grantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the Guarantee of such Grantor or the grant of such
security interest becomes effective with respect to such Swap Obligation. If a
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee or security interest is or
becomes illegal.
“Grantors” means (a) the Borrower and (b) each Subsidiary of the Borrower that
becomes a party to this Agreement as a Grantor after the Effective Date. For the
avoidance of doubt, no Foreign Subsidiary shall become a Grantor.
“Intellectual Property” means all intellectual and similar property of every
kind and nature, including inventions, designs, trademarks, trade secrets, the
Patents and the Patent Licenses, domain names, confidential or proprietary
technical and business information, know-how or other data or information,
software and databases and all embodiments or fixations thereof.
“Loan Document Obligations” means (a) the due and punctual payment by the
Borrower of (i) the principal of and interest at the applicable rate or rates
provided in the Credit Agreement (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise and (ii) all other monetary
obligations of the Borrower under or pursuant to the Credit Agreement and each
of the other Loan Documents, including obligations to pay fees, expense
reimbursement obligations and indemnification obligations, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), (b) the due and punctual payment and performance
of all other obligations of the Borrower under or pursuant to each of the Loan
Documents and (c) the due and punctual payment and performance of all the
obligations of each other Loan Party under or pursuant to this Agreement and
each of the other Loan Documents (including monetary obligations incurred during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding).
“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.
“Patent License” means any agreement, now or hereafter in effect, granting to
any Person any right to make, use or sell any invention on which a Patent, now
or hereafter owned by any other Person or that any other Person now or hereafter
otherwise has the right to license, is in existence, and all rights of any such
Person under any such agreement.

-3-

--------------------------------------------------------------------------------






“Patent Security Agreement” means the Patent Security Agreement substantially in
the form of Exhibit II hereto.
“Patents” means the Queen Patents identified on Schedule I hereto and shall
include (a) all patents, patent applications, utility models and statutory
invention registrations anywhere in the world in respect thereof, and (b) all
reissues, continuations, divisions, continuations-in-part, renewals,
reexaminations, or extensions thereof, and the inventions disclosed or claimed
therein, including the right to make, use and/or sell the inventions disclosed
or claimed therein.
“Perfection Certificate” means the Perfection Certificate dated the Effective
Date delivered to the Administrative Agent pursuant to Section 4.01(g) of the
Credit Agreement, as updated or otherwise supplemented from time to time.
“Purchaser’s Account” means any account of the Borrower for which the Borrower
has instructed the Seller under the Acquisition Agreement to direct all payments
owed to the Borrower pertaining to the Core Assets.
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Secured Cash Management Obligations” means all obligations of the Borrower or
any Subsidiary Loan Party in respect of any overdraft and related liabilities
arising from treasury, depository, purchasing card and cash management services
or any automated clearing house transfers of funds provided to the Borrower or
any Subsidiary Loan Party (whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor)) that are
designated in writing as Secured Cash Management Obligations and (a) are owed to
the Administrative Agent or any of its Affiliates, (b) are owed on the Effective
Date to a Person that is a Lender or an Affiliate of a Lender as of the
Effective Date, (c) are owed to a Person that is a Lender or an Affiliate of a
Lender as of the date such Secured Cash Management Obligations were entered into
or (d) are owed to a Person that is a Lender or an Affiliate of a Lender at the
time such obligations are incurred; provided that the aggregate amount of all
Secured Cash Management Obligations shall not exceed $10,000,000 at any time.
“Secured Obligations” means (a) the Loan Document Obligations, (b) the Secured
Cash Management Obligations and (c) the Secured Swap Obligations.
“Secured Parties” means (a) each Lender, (b)  the Administrative Agent, (c) the
Lead Arranger, (d) each Person to whom any Secured Cash Management Obligations
are owed, (e) each counterparty to any Swap Agreement the obligations under
which constitute Secured Swap Obligations, (f) the beneficiaries of each
indemnification obligation undertaken by any

-4-

--------------------------------------------------------------------------------




Loan Party under any Loan Document and (g) the permitted successors, assigns and
delegates of each of the foregoing.
“Secured Swap Obligations” means all obligations of the Borrower and the
Subsidiaries under each Swap Agreement that (a) is with a counterparty that is
the Administrative Agent or any of its Affiliates, (b) is in effect on the
Effective Date with a counterparty that is a Lender or an Affiliate of a Lender
as of the Effective Date, (c) is with a counterparty that was a Lender or an
Affiliate of a Lender as of the date such Secured Swap Obligations were entered
into or (d) is entered into with any counterparty that is a Lender or an
Affiliate of a Lender, provided that such Swap Agreement designates the
obligations owed thereunder as Secured Swap Obligations hereunder; provided,
further, that Secured Swap Obligations shall not include any Excluded Swap
Obligations.
“Securities Account Control Agreement” means a securities account control
agreement, in form and substance reasonably acceptable to the Administrative
Agent, executed by the applicable Grantor, the Administrative Agent and the
relevant securities intermediary.
“Security Interest” has the meaning assigned to such term in Section 3.01(a).
“Supplement” means an instrument in the form of Exhibit I hereto, or any other
form approved by the Administrative Agent.
“Swap Obligation” means, with respect to any Grantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
“UCC” shall mean the New York UCC; provided, however, that, at any time, if by
reason of mandatory provisions of law, any or all of the perfection or priority
of the Administrative Agent’s security interest in any item or portion of the
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, the term “UCC” shall mean the
Uniform Commercial Code as in effect, at such time, in such other jurisdiction
for purposes of the provisions hereof relating to such perfection or priority
and for purposes of definitions relating to such provisions.


Article II


Security Interests in Personal Property


SECTION 2.01.    Security Interest. As security for the payment or performance,
as the case may be, in full of the Secured Obligations, each Grantor hereby
grants to the Administrative Agent, its successors and assigns, for the benefit
of the Secured Parties, a security interest (the “Security Interest”) in all of
such Grantor’s right, title and interest in, to and under any and all of the
following assets now owned or at any time hereafter acquired by such Grantor or
in which such Grantor now has or at any time in the future may acquire any
right, title or interest (collectively, the “Collateral”):


(i)the following (collectively, the “Account Collateral”):

-5-

--------------------------------------------------------------------------------








(a)    all deposit accounts and all funds and financial assets from time to time
credited thereto (including, without limitation, all cash equivalents), and all
certificates and instruments, if any, from time to time representing or
evidencing any such accounts;
(b)    all promissory notes, certificates of deposit, checks and other
instruments from time to time delivered to or otherwise possessed by the
Administrative Agent for or on behalf of such Grantor in substitution for or in
addition to any or all of the then existing Account Collateral; and
(c)    all interest, dividends, distributions, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the then existing Account
Collateral;
(ii)the Core Assets;


(iii)all Accounts, including, without limitation, any such interests arising
with respect to the Core Assets, and all rights now or hereafter existing in and
to all supporting obligations;


(iv)each of the agreements to which such Grantor is now or may hereafter become
a party relating to or arising out of the Core Assets, in each case as such
agreements may be amended, amended and restated, supplemented or otherwise
modified from time to time (collectively, the “Assigned Agreements”), including,
without limitation, (i) all rights of such Grantor to receive moneys due and to
become due thereunder or pursuant thereto, (ii) all rights of such Grantor to
receive proceeds of any insurance, indemnity, warranty or guaranty with respect
thereto, (iii) claims of such Grantor for damages arising out of or for breach
of or default thereunder and (iv) the right of such Grantor to terminate such
agreements, to perform thereunder and to compel performance and otherwise
exercise all remedies thereunder (all such Collateral being the “Agreement
Collateral”);


(v)all (A) security entitlements, (B) securities accounts, (C) commodity
contracts and (D) commodity accounts in which such Grantor has now, or acquires
from time to time hereafter, any right, title or interest in any manner, and the
certificates or instruments, if any, representing or evidencing any investment
property held in such accounts, and all dividends, distributions, return of
capital, interest, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such investment property and all warrants, rights or options
issued thereon or with respect thereto;


(vi)all books and records (including, without limitation, customer lists, credit
files, printouts and other computer output materials and records) of such
Grantor relating to any of the Collateral;


(vii)all general intangibles relating to or arising out of the Core Assets; and

-6-

--------------------------------------------------------------------------------






(viii)all proceeds of, collateral for, income, royalties and other payments now
or hereafter due and payable with respect to, and supporting obligations
relating to, any and all of the Collateral (including, without limitation,
proceeds, collateral and Supporting Obligations that constitute property of the
types described in clauses (i) through (vi) of this Section 2.01(a)) and, to the
extent not otherwise included, all (A) payments under insurance (whether or not
the Administrative Agent is the loss payee thereof), or any indemnity, warranty
or guaranty, payable by reason of loss or damage to or otherwise, in each case,
with respect to any of the foregoing Collateral, and (B) cash;


provided that in no event shall the Security Interest attach to the following
assets or property, each being “Excluded Assets”: (A) the assets of a Foreign
Subsidiary that is a controlled foreign corporation; (B) any asset owned by any
Grantor that the Administrative Agent shall reasonably determine to exclude from
being Collateral on account of the cost of creating a security interest in such
asset hereunder being excessive in view of the benefits to be obtained by the
Secured Parties therefrom; (C) any asset owned by any Grantor that is subject to
a Lien of the type permitted by Section 6.02(iv) of the Credit Agreement if, to
the extent and for so long as the grant of a Lien thereon hereunder to secure
the Secured Obligations constitutes a breach of or a default under, or to the
extent otherwise prohibited or restricted thereby (including any requirement to
obtain the consent of any governmental authority or third party), or creates a
right of termination in favor of any party (other than any Loan Party) to, any
agreement pursuant to which such Lien has been created; provided that the
Security Interest shall attach immediately to any such asset (x) at the time the
provision of such agreement containing such restriction ceases to be in effect
and (y) to the extent any such breach, restriction or default is not rendered
ineffective by, or is otherwise unenforceable pursuant to the UCC or any other
applicable Requirement of Law; (D) any asset owned by any Grantor if, to the
extent and for so long as the grant of such security interest in such asset
shall be prohibited by any applicable Requirements of Law or contractual
restriction entered into in good faith (and not for the purpose of circumventing
this grant of security) or to the extent otherwise restricted thereby (including
any requirement to obtain the consent of any governmental authority other than
any filings, recordings or registrations in order to perfect such security
interest) (other than to the extent that any such prohibition or restriction
would be rendered ineffective pursuant to the UCC or any other applicable
Requirements of Law); provided that the Security Interest shall attach
immediately to such asset at such time as such prohibition or restriction ceases
to be in effect; (E) any Excluded Account; and (F) any Equity Interests in any
Subsidiary (it being understood that, to the extent the Security Interest shall
not have attached to any such asset as a result of clauses (A) through (F)
above, the term “Collateral” shall not include any such asset); provided,
however, that “Collateral” shall include all Proceeds, substitutions or
replacements of any and all of the foregoing (unless such Proceeds,
substitutions or replacements would constitute property referred to in
clauses (A) through (F)).
(b)Each Grantor hereby irrevocably authorizes the Administrative Agent for the
benefit of the Secured Parties at any time and from time to time to file in any
relevant jurisdiction any financing statements with respect to the Collateral or
any part thereof and amendments thereto that (i) describe the collateral covered
thereby in any manner that the Administrative Agent reasonably determines is
necessary or advisable to ensure the perfection of the security interest in the
Collateral granted under this Agreement, including indicating the Collateral as
“all assets of the debtor, whether now owned or existing or hereafter acquired
or

-7-

--------------------------------------------------------------------------------




arising”, “all personal property of the debtor, whether now owned or existing or
hereafter acquired or arising” or words of similar effect and (ii) contain the
information required by Article 9 of the UCC or the analogous legislation of
each applicable jurisdiction for the filing of any financing statement or
amendment, including whether such Grantor is an organization, the type of
organization and any organizational identification number issued to such
Grantor. Each Grantor agrees to provide such information to the Administrative
Agent promptly upon request.


The Administrative Agent is further authorized to file with the United States
Patent and Trademark Office (or any successor office), such documents
(substantially in the form of Exhibit II) as may be reasonably necessary or
advisable for the purpose of perfecting, confirming, continuing, enforcing or
protecting the Security Interest in Collateral consisting of Patents granted by
the Borrower and naming the Borrower as debtor and the Administrative Agent as
secured party.
(c)The Security Interest and the security interest granted pursuant to
Article II are granted as security only and shall not subject the Administrative
Agent or any other Secured Party to, or in any way alter or modify, any
obligation or liability of any Grantor with respect to or arising out of the
Collateral.


SECTION 2.02.    Representations and Warranties. The Grantors jointly and
severally represent and warrant to the Administrative Agent, for the benefit of
the Secured Parties, that:


(a)Each Grantor has good and valid rights in and title to the Collateral with
respect to which it has purported to grant a Security Interest hereunder, except
for minor defects in title that do not interfere with its ability to conduct its
business as currently conducted or as proposed to be conducted or to utilize
such properties for their intended purposes and has full power and authority to
grant to the Administrative Agent, for the benefit of the Secured Parties, the
Security Interest in such Collateral pursuant hereto and to execute, deliver and
perform its obligations in accordance with the terms of this Agreement, without
the consent or approval of any other Person other than any consent or approval
that has been obtained.


(b)The UCC financing statements or other appropriate filings, recordings or
registrations prepared by the Administrative Agent based upon the information
provided to the Administrative Agent in the Perfection Certificate for filing in
each governmental, municipal or other office specified in Schedule 2 to the
Perfection Certificate (or specified by notice from the Borrower to the
Administrative Agent after the Effective Date in the case of filings, recordings
or registrations required by Section 5.03 or 5.12 of the Credit Agreement), are
all the filings, recordings and registrations (other than filings required to be
made in the United States Patent and Trademark Office in order to perfect the
Security Interest in Collateral consisting of United States Patents) that are
necessary to establish a legal, valid and perfected security interest in favor
of the Administrative Agent, for the benefit of the Secured Parties, in respect
of all Collateral in which the Security Interest may be perfected by filing,
recording or registration in the United States, and no further or subsequent
filing, refiling, recording, rerecording, registration or reregistration in the
United States is necessary, except as provided under applicable Requirements of
Law with respect to the filing of continuation statements (other than such
actions as are necessary to perfect the Security Interest with respect to any
Collateral

-8-

--------------------------------------------------------------------------------




consisting of registered or applied for Patents acquired or developed by the
Borrower after the date hereof).


(c)The Perfection Certificate has been duly prepared, completed and executed and
the information set forth therein, including the exact legal name and
jurisdiction of organization of each Grantor, is correct and complete in all
material respects as of the Effective Date and each date of delivery of a
Perfection Certificate supplement pursuant to Section 5.03 of the Credit
Agreement. The Security Interest constitutes (i) a legal and valid security
interest in all the Collateral securing the payment and performance of the
Secured Obligations and (ii) subject to the filings described in paragraph (b)
of this Section 2.02, a perfected security interest in all Collateral in which a
security interest may be perfected by filing, recording or registering a
financing statement or analogous document in the United States pursuant to the
UCC. The Security Interest is and shall be prior to any other Lien on any of the
Collateral, other than Liens expressly permitted pursuant to Section 6.02 of the
Credit Agreement.


(d)The Collateral is owned by the Grantors free and clear of any Lien, except
for Liens expressly permitted pursuant to Section 6.02 of the Credit Agreement.
None of the Grantors has filed or consented to the filing of (i) any financing
statement or analogous document under the Uniform Commercial Code or any other
applicable Requirements of Law covering any Collateral other than precautionary
filings in favor of a lessor or licensee or (ii) any assignment in which any
Grantor assigns any Collateral or any security agreement or similar instrument
covering any Collateral with the United States Patent and Trademark Office,
except, in each case, for Liens expressly permitted pursuant to Section 6.02 of
the Credit Agreement.


(e)Solely with respect to any Intellectual Property constituting Core Assets:


(i)such Grantor is the exclusive owner of all right, title and interest in and
to such Intellectual Property, and is entitled to use all such Intellectual
Property subject only to the terms of the Patent Licenses;


(ii)except to the extent permitted by the Credit Agreement, such Grantor has
paid all required fees and Taxes to maintain and protect its interest in each
and every item of Intellectual Property in full force and effect, and to protect
and maintain its interest therein including, without limitation, recordations of
any of its interests in such Patents with the U.S. Patent and Trademark Office
and in corresponding national and international patent offices.


(f)    The Assigned Agreements are in full force and effect and binding upon and
enforceable against all parties thereto in accordance with their terms. To the
Grantor’s knowledge, there exists no default under the Assigned Agreements.
(g)    such Grantor does not maintain (i) any Deposit Accounts other than the
accounts listed in Schedule 5 of the Perfection Certificate and (ii) any
Securities Accounts other than those listed in Schedule 6 of the Perfection
Certificate.
SECTION 2.03.    Covenants. Each Grantor shall, at its own expense, take any and
all commercially reasonable actions necessary to defend title to the Collateral
against all Persons, except with respect to Collateral that such Grantor
determines in its reasonable business

-9-

--------------------------------------------------------------------------------




judgment is no longer necessary or beneficial to the conduct of such Grantor’s
business and except in the case of any Lien permitted under Section 6.02 of the
Credit Agreement, and to defend the Security Interest of the Administrative
Agent in the Collateral and the priority thereof against any Lien not permitted
pursuant to Section 6.02 of the Credit Agreement, subject to the rights of such
Grantor under Section 9.14 of the Credit Agreement and corresponding provisions
of the Security Documents to obtain a release of the Liens created under the
Security Documents.


(a)Subject to the limitations and exceptions set forth herein and in the other
Loan Documents, each Grantor agrees, at its own expense, to execute,
acknowledge, deliver and cause to be duly filed all such further instruments and
documents and take all such actions as the Administrative Agent may from time to
time reasonably request to better assure, preserve, protect and perfect the
Security Interest and the rights and remedies created hereby to the extent
required as described in the definition of “Collateral and Guarantee
Requirements” in Section 1.01 of the Credit Agreement, including the payment of
any fees and Taxes required in connection with the execution and delivery of
this Agreement, the granting of the Security Interest and the filing of any
financing statements or other documents in connection herewith or therewith.


(b)At its option, at any time when a Default has occurred and is continuing, the
Administrative Agent may discharge past due Taxes, assessments, charges, fees,
Liens, security interests or other encumbrances at any time levied or placed on
the Collateral and not permitted pursuant to Section 6.02 of the Credit
Agreement, and may pay for the maintenance and preservation of the Collateral to
the extent any Grantor fails to do so as required by the Credit Agreement, this
Agreement or any other Loan Document and within a reasonable period of time
after the Administrative Agent has requested that it do so, and each Grantor
jointly and severally agrees to reimburse the Administrative Agent, promptly
(but in any event within 10 Business Days) after written demand, for any
reasonable payment made or any reasonable expense incurred by the Administrative
Agent pursuant to the foregoing authorization; provided that nothing in this
paragraph shall be interpreted as excusing any Grantor from the performance of,
or imposing any obligation on the Administrative Agent or any Secured Party to
cure or perform, any covenants or other promises of any Grantor with respect to
Taxes, assessments, charges, fees, Liens, security interests or other
encumbrances and maintenance as set forth herein or in the other Loan Documents.


(c)Each Grantor shall remain liable, as between such Grantor and the relevant
counterparty under each contract, agreement or instrument relating to the
Collateral, to observe and perform all the conditions and obligations to be
observed and performed by it under such contract, agreement or instrument, all
in accordance with the terms and conditions thereof, and each Grantor jointly
and severally agrees to indemnify and hold harmless the Administrative Agent and
the other Secured Parties from and against any and all liability for such
performance.


(d)Each Grantor irrevocably makes, constitutes and appoints the Administrative
Agent (and all officers, employees or agents designated by the Administrative
Agent) as such Grantor’s true and lawful agent (and attorney-in-fact) for the
purpose of making, settling and adjusting claims in respect of Collateral under
policies of insurance, endorsing the name of such Grantor on any check, draft,
instrument or other item of payment for the proceeds of such policies of
insurance and for making all determinations and decisions with respect

-10-

--------------------------------------------------------------------------------




thereto; provided, however, that the Administrative Agent shall not take any of
the foregoing actions unless an Event of Default has occurred and is continuing.
In the event that any Grantor at any time or times shall fail to obtain or
maintain any of the policies of insurance required pursuant to the Credit
Agreement or to pay any premium in whole or part relating thereto, the
Administrative Agent may, without waiving or releasing any obligation or
liability of the Grantors hereunder or any Default or Event of Default, in its
sole discretion, obtain and maintain such policies of insurance and pay such
premium and take any other actions with respect thereto as the Administrative
Agent reasonably deems advisable. All sums disbursed by the Administrative Agent
in connection with this paragraph, including reasonable out-of-pocket attorneys’
fees, court costs, expenses and other charges relating thereto, shall be
payable, promptly (but in any event, within 10 Business Days) upon receipt of
written demand (or on such later date as the Administrative Agent shall
reasonably agree), by the Grantors to the Administrative Agent and shall be
additional Secured Obligations secured hereby.


SECTION 2.04.    Other Actions. In order to further insure the attachment,
perfection and priority of, and the ability of the Administrative Agent to
enforce, the Security Interest, each Grantor agrees, in each case at such
Grantor’s own expense, to take the following actions with respect to the
following Collateral:


(a)Control Accounts; Investment Property. (i) The Borrower shall have caused
each of its deposit accounts and securities accounts to be a Control Account,
but excluding any Excluded Accounts. The Borrower agrees that all payments due
or to become due under or in connection with such Assigned Agreements will be
made directly to a Control Account.


(ii)    As between the Administrative Agent and the Grantors, the Grantors shall
bear the investment risk with respect to the investment property, and the risk
of loss of, damage to or the destruction of the investment property, whether in
the possession of, or maintained as a security entitlement or deposit by, or
subject to the control of, the Administrative Agent, a securities intermediary,
a commodity intermediary, any Grantor or any other Person; provided, however,
that nothing contained in this Section 2.04(a)(ii) shall release or relieve any
securities intermediary or commodity intermediary of its duties and obligations
to the Grantors or any other Person under any control agreement or under
applicable law.
(b)    Assigned Agreements. The Borrower will at its expense:
(i)    perform and observe all terms and provisions of the Assigned Agreements
to be performed or observed by it, maintain the Assigned Agreements in full
force and effect and enforce the Assigned Agreements in accordance with the
terms thereof, subject to such Grantor’s good faith exercise of reasonable
business judgment; and
(ii)    furnish to the Administrative Agent promptly upon receipt thereof copies
of all material notices, requests and other documents received by the Borrower
under or pursuant to the Assigned Agreements, and from time to time (A) furnish
to the Administrative Agent such information and reports regarding the Assigned
Agreements as the Administrative Agent may reasonably request and (B) upon the
request of the

-11-

--------------------------------------------------------------------------------




Administrative Agent, make to each other party to any Assigned Agreement such
demands and requests for information and reports or for action as the Borrower
is entitled to make thereunder.
(c)    The Borrower agrees that it will not (i) cancel or terminate any Assigned
Agreements or consent to or accept any cancellation or termination thereof; (ii)
amend, amend and restate, supplement or otherwise modify any such Assigned
Agreements or give any consent, waiver or approval thereunder; (iii) waive any
default under or breach of any such Assigned Agreements; or (iv) take any other
action in connection with such Assigned Agreements, in each case of clauses (i)
through (iv) above, that would materially impair the value of the interests or
rights of the Borrower thereunder or that would materially impair the interests
or rights of any Secured Party.
SECTION 2.05.    Covenants Regarding Patent Collateral. Except as permitted by
the Credit Agreement, with respect to registration or pending application of
each item of its Intellectual Property constituting Collateral for which such
Grantor has standing to do so, each Grantor agrees (i) to maintain the validity
and enforceability of any registered Intellectual Property (or applications
therefor) constituting Collateral and to maintain such registrations and
applications of Intellectual Property constituting Collateral in full force and
effect and (ii) to pursue the registration and maintenance of each Patent,
including the payment of required fees and Taxes, the filing of responses to
office actions issued by the U.S. Patent and Trademark Office, or other
governmental authorities, the filing of applications for renewal or extension,
the filing of affidavits under Sections 8 and 15 of the U.S. Trademark Act, the
filing of divisional, continuation, continuation-in-part, reissue and renewal
applications or extensions, the payment of maintenance fees and the
participation in interference, reissue, review, reexamination, opposition,
cancellation, infringement and misappropriation proceedings.


(a)Except as permitted by the Credit Agreement, no Grantor shall do or permit
any act or knowingly omit to do any act whereby any of its Intellectual Property
constituting Collateral may lapse, be terminated, or become invalid or
unenforceable or placed in the public domain (or in case of a trade secret, lose
its competitive value).


(b)Except as permitted by the Credit Agreement, each Grantor shall use
commercially reasonable efforts to preserve and protect each item of its
Intellectual Property constituting Collateral.


Article III


Remedies


Section 3.01.    Remedies upon Default. Upon the occurrence and during the
continuance of an Event of Default, each Grantor agrees to deliver, on demand,
each item of Collateral to the Administrative Agent or any Person designated by
the Administrative Agent, and it is agreed that the Administrative Agent shall
have the right to take any of or all the following actions at the same or
different times: (a) with respect to any Collateral consisting of Intellectual
Property, on demand, to cause the Security Interest to become an assignment,
transfer and conveyance of any of or all such Collateral by the applicable
Grantors to the

-12-

--------------------------------------------------------------------------------




Administrative Agent, for the benefit of the Secured Parties, or to license or
sublicense, whether on an exclusive or nonexclusive basis, any such Collateral
throughout the world on such terms and conditions and in such manner as the
Administrative Agent shall determine (other than in violation of any
then-existing Intellectual Property license agreements or other arrangements
relating primarily to Intellectual Property to the extent that waivers cannot be
obtained), (b) with or without legal process and with or without prior notice or
demand for performance, to take possession of the Collateral and without
liability for trespass to enter any premises where the Collateral may be located
for the purpose of taking possession of or removing the Collateral and (c)
generally, to exercise any and all rights afforded to a secured party under the
Uniform Commercial Code or other applicable Requirements of Law, including,
without limitation, (A) any and all rights of such Grantor to demand or
otherwise require payment of any amount under, or performance of any provision
of, the Assigned Agreements, the Accounts and the other Collateral, (B)
withdraw, or cause Grantor to direct the withdrawal, of all funds with respect
to the Account Collateral and (C) exercise all other rights and remedies with
respect to the Assigned Agreements, the Accounts and the other Collateral.
Without limiting the generality of the foregoing, each Grantor agrees that the
Administrative Agent shall have the right, subject to the mandatory requirements
of applicable Requirements of Law and the notice requirements described below,
to sell or otherwise dispose of all or any part of the Collateral at a public or
private sale or at any broker’s board or on any securities exchange, for cash,
upon credit or for future delivery as the Administrative Agent shall deem
appropriate. The Administrative Agent shall be authorized at any such sale of
securities (if it deems it advisable to do so) to restrict the prospective
bidders or purchasers to Persons who will represent and agree that they are
purchasing the Collateral for their own account for investment and not with a
view to the distribution or sale thereof, and upon consummation of any such sale
the Administrative Agent shall have the right to assign, transfer and deliver to
the purchaser or purchasers thereof the Collateral so sold. Each such purchaser
at any sale of Collateral shall hold the property sold absolutely free from any
claim or right on the part of any Grantor, and each Grantor hereby waives (to
the extent permitted by law) all rights of redemption, stay and appraisal that
such Grantor now has or may at any time in the future have under any rule of law
or statute now existing or hereafter enacted.


The Administrative Agent shall give the applicable Grantors no less than 10
days’ written notice (which each Grantor agrees is reasonable notice within the
meaning of Section 9‑611 of the New York UCC or its equivalent in other
jurisdictions) of the Administrative Agent’s intention to make any sale of
Collateral. Such notice, in the case of a public sale, shall state the time and
place for such sale and, in the case of a sale at a broker’s board or on a
securities exchange, shall state the board or exchange at which such sale is to
be made and the day on which the Collateral or portion thereof, will first be
offered for sale at such board or exchange. Any such public sale shall be held
at such time or times within ordinary business hours and at such place or places
as the Administrative Agent may fix and state in the notice (if any) of such
sale. At any such sale, the Collateral, or portion thereof, to be sold may be
sold in one lot as an entirety or in separate parcels, as the Administrative
Agent may (in its sole and absolute discretion) determine. The Administrative
Agent shall not be obligated to make any sale of any Collateral if it shall
determine not to do so, regardless of the fact that notice of sale of such
Collateral shall have been given. The Administrative Agent may, without notice
or publication, adjourn any public or private sale or cause the same to be
adjourned from time to

-13-

--------------------------------------------------------------------------------




time by announcement at the time and place fixed for sale, and such sale may,
without further notice, be made at the time and place to which the same was so
adjourned. In case any sale of all or any part of the Collateral is made on
credit or for future delivery, the Collateral so sold may be retained by the
Administrative Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Administrative Agent and the other Secured Parties shall not
incur any liability in case any such purchaser or purchasers shall fail to take
up and pay for the Collateral so sold and, in case of any such failure, such
Collateral may be sold again upon like notice. At any public (or, to the extent
permitted by law, private) sale made pursuant to this Agreement, any Secured
Party may bid for or purchase, free (to the extent permitted by law) from any
right of redemption, stay, valuation or appraisal on the part of any Grantor
(all said rights being also hereby waived and released to the extent permitted
by law), the Collateral or any part thereof offered for sale and may make
payment on account thereof by using any claim then due and payable to such
Secured Party from any Grantor as a credit against the purchase price, and such
Secured Party may, upon compliance with the terms of sale, hold, retain and
dispose of such property without further accountability to any Grantor therefor.
For purposes hereof, a written agreement to purchase the Collateral or any
portion thereof shall be treated as a sale thereof; the Administrative Agent
shall be free to carry out such sale pursuant to such agreement; and no Grantor
shall be entitled to the return of the Collateral or any portion thereof subject
thereto, notwithstanding the fact that after the Administrative Agent shall have
entered into such an agreement all Events of Default shall have been remedied
and the Secured Obligations paid in full. As an alternative to exercising the
power of sale herein conferred upon it, the Administrative Agent may proceed by
a suit or suits at law or in equity to foreclose this Agreement and to sell the
Collateral or any portion thereof pursuant to a judgment or decree of a court or
courts having competent jurisdiction or pursuant to a proceeding by a
court-appointed receiver. Any sale pursuant to the provisions of this
Section 3.01 shall be deemed to conform to the commercially reasonable standards
as provided in Section 9-610(b) of the New York UCC or its equivalent in other
jurisdictions.
SECTION 3.02.    Application of Proceeds. The Administrative Agent shall apply
the proceeds of any collection or sale of Collateral, including any Collateral
consisting of cash, as follows:


FIRST, to the payment of all costs and expenses incurred by the Administrative
Agent in connection with such collection or sale or otherwise in connection with
this Agreement, any other Loan Document or any of the Secured Obligations,
including all court costs and the reasonable fees and expenses of its agents and
legal counsel, the repayment of all advances made by the Administrative Agent
hereunder or under any other Loan Document on behalf of any Grantor and any
other costs or expenses incurred in connection with the exercise of any right or
remedy hereunder or under any other Loan Document;
SECOND, to payment of that portion of the Secured Obligations constituting
indemnities and other amounts (other than principal, interest and fees) due and
payable to the Lenders (including fees, charges and disbursements of counsel to
the respective Lenders), ratably among them in proportion to the respective
amounts described in this clause SECOND payable to them;

-14-

--------------------------------------------------------------------------------






THIRD, to payment of that portion of the Secured Obligations constituting
accrued and unpaid fees and interest on the Loans and other Secured Obligations,
ratably among the Lenders in proportion to the respective amounts described in
this clause THIRD payable to them;
FOURTH, ratably to payment of that portion of the Secured Obligations
constituting of unpaid principal of the Loans and Secured Obligations then owing
under Secured Swap Obligations and Secured Cash Management Obligations, ratably
among the Lenders and the holders of such Secured Swap Obligations and Secured
Cash Management in proportion to the respective amounts described in this clause
FOURTH held by them; and
FIFTH, to the Grantors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.
Notwithstanding the foregoing, no amounts received from any Grantor shall be
applied to Excluded Swap Obligations of such Grantor.
The Administrative Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Administrative Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Administrative Agent or of the officer making the sale shall
be a sufficient discharge to the purchaser or purchasers of the Collateral so
sold and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Administrative
Agent or such officer or be answerable in any way for the misapplication
thereof. The Administrative Agent shall have no liability to any of the Secured
Parties for actions taken in reliance on information supplied to it as to the
amounts of unpaid principal and interest and other amounts outstanding with
respect to the Secured Obligations.
SECTION 3.03.    Grant of License to Use Intellectual Property. For the purpose
of enabling the Administrative Agent to exercise rights and remedies under this
Agreement upon the occurrence and during the continuance of an Event of Default,
each Grantor hereby grants to the Administrative Agent an irrevocable (unless
and until the Term Commitments have expired or been terminated and the principal
of and interest on each Loan and all fees, expenses and other amounts payable
(other than contingent indemnification obligations as to which no claim has been
made) under any Loan Document have been paid in full) nonexclusive license
(exercisable without payment of royalty or other compensation to the Grantors)
to use, license or sublicense any of the Intellectual Property now owned or
hereafter acquired by such Grantor, and wherever the same may be located, and
including in such license reasonable access to all media in which any of the
licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof to the extent that such
non-exclusive license (a) does not violate the express terms of any agreement
between a Grantor and a third party governing the applicable Grantor’s use of
such Collateral consisting of Intellectual Property, or gives such third party
any right of acceleration, modification or cancellation therein and (b) is not
prohibited by any Requirements of Law. The use of such license by the
Administrative Agent may only be exercised upon and during the continuation of
an Event of Default; provided, further, that any

-15-

--------------------------------------------------------------------------------




license, sublicense or other transaction entered into by the Administrative
Agent in accordance herewith shall be binding upon the Grantors notwithstanding
any subsequent cure of an Event of Default.


Article IV


Miscellaneous


SECTION 4.01.    Notices. All communications and notices hereunder shall be in
writing and given as provided in Section 9.01 of the Credit Agreement.


SECTION 4.02.    Waivers; Amendment. No failure or delay by the Administrative
Agent or any Lender in exercising any right or power hereunder or under any
other Loan Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section 4.02, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent or any
Lender may have had notice or knowledge of such Default at the time. No notice
or demand on any Loan Party in any case shall entitle any Loan Party to any
other or further notice or demand in similar or other circumstances.


(a)Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Administrative Agent and the Grantor or Grantors with respect to which
such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 9.02 of the Credit Agreement; provided that
the Administrative Agent may, without the consent of any Secured Party, consent
to a departure by any Grantor from any covenant of such Grantor set forth herein
to the extent such departure is consistent with the authority of the
Administrative Agent set forth in the definition of the term “Collateral and
Guarantee Requirement” in the Credit Agreement or Section 9.02 of the Credit
Agreement.


SECTION 4.03.    Administrative Agent’s Fees and Expenses; Indemnification. Each
Grantor, jointly with the other Grantors and severally, agrees to reimburse the
Administrative Agent for its fees and expenses incurred hereunder as provided in
Section 9.03(a) of the Credit Agreement; provided that each reference therein to
the “Borrower” shall be deemed to be a reference to “each Grantor.”


(a)Without limitation of its indemnification obligations under the other Loan
Documents, each Grantor, jointly with the other Grantors and severally, agrees
to indemnify the Administrative Agent and the other Indemnitees against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and reasonable and documented or invoiced

-16-

--------------------------------------------------------------------------------




out-of-pocket fees and expenses of any one counsel for any Indemnitee, incurred
by or asserted against any Indemnitee by any third party or by the Borrower or
any Subsidiary arising out of, in connection with, or as a result of, the
execution, delivery or performance of this Agreement or any claims, actions,
suits, inquiries, litigation, investigation or proceeding relating to any of the
foregoing, whether brought by a third party or by the Borrower, any Intermediate
Parent, Holdings or any Subsidiary and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities, costs or
related expenses (x) resulted from the gross negligence, bad faith or willful
misconduct of such Indemnitee or its Related Parties (as determined by a court
of competent jurisdiction in a final and non-appealable judgment), (y) resulted
from a material breach of the Loan Documents by such Indemnitee or its Related
Parties (as determined by a court of competent jurisdiction in a final and
non-appealable judgment) or (z) arise from disputes between or among Indemnitees
that do not involve an act or omission by any Grantor or any of its Subsidiaries
(provided that the Administrative Agent and the Lead Arranger shall be
indemnified in their capacities as such notwithstanding this clause (z)). For
the avoidance of doubt, this paragraph (b) shall not apply with respect to
Taxes, which are the subject of, and which shall be governed by, Section 2.13 of
the Credit Agreement.


(b)To the fullest extent permitted by applicable Requirements of Law, no Grantor
shall assert, and each Grantor hereby waives, any claim against any Indemnitee
(i) for any direct or actual damages arising from the use by unintended
recipients of information or other materials distributed to such unintended
recipients by such Indemnitee through telecommunications, electronic or other
information transmission systems (including the Internet) in connection with
this Agreement or the other Loan Documents or the transactions contemplated
hereby or thereby; provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such actual or direct damages are determined by
a court of competent jurisdiction in a final and non‑appealable judgment to have
resulted from the gross negligence, bad faith or willful misconduct of, or a
material breach of the Loan Documents by such Indemnitee or its Related Parties
(as determined by a court of competent jurisdiction in a final and
non‑appealable judgment) or (ii) on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement
or any Loan Document or any agreement or instrument contemplated hereby or
thereby, the Transactions, any Loan or the use of the proceeds thereof. In
addition, no Grantor shall be liable to an Indemnitee for any indirect, special,
consequential or punitive damages, except any such damages incurred or paid by
an Indemnitee to a third party.


(c)The provisions of this Section 4.03 shall remain operative and in full force
and effect regardless of the termination of this Agreement or any other Loan
Document, the consummation of the transactions contemplated hereby or thereby,
the repayment of any of the Secured Obligations, the invalidity or
unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of any Secured Party. All
amounts due under this Section shall be payable not later than 10 Business Days
after written demand therefor. Any such amounts payable as provided hereunder
shall be additional Secured Obligations.

-17-

--------------------------------------------------------------------------------








SECTION 4.04.    Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Grantor or the Administrative Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.


SECTION 4.05.    Survival of Agreement. All covenants, agreements,
representations and warranties made by the Loan Parties in this Agreement or any
other Loan Document and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the Secured Parties and shall survive
the execution and delivery of the Loan Documents and the making of any Loans,
regardless of any investigation made by or on behalf of any Secured Party and
notwithstanding that the Administrative Agent, any Lender or any other Secured
Party may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended under the Credit
Agreement or any other Loan Document and, subject to Section 4.13(b), shall
continue in full force and effect until such time as (a) all the Secured
Obligations, but excluding (x) contingent obligations for indemnification,
expense reimbursement, Tax gross-up or yield protection as to which no claim has
been made and (y) Secured Cash Management Obligations and Secured Swap
Obligations as to which arrangements reasonably satisfactory to the applicable
Secured Party have been made), have been paid in full in cash and (b) all Term
Commitments have terminated.


SECTION 4.06.    Counterparts; Effectiveness; Several Agreement. This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original but all of which when
taken together shall constitute a single contract. Delivery of an executed
signature page to this Agreement by facsimile or other electronic transmission
shall be effective as delivery of a manually signed counterpart of this
Agreement. This Agreement shall become effective as to any Grantor when a
counterpart hereof executed on behalf of such Grantor shall have been delivered
to the Administrative Agent and a counterpart hereof shall have been executed on
behalf of the Administrative Agent, and thereafter shall be binding upon such
Grantor and the Administrative Agent and their respective permitted successors
and assigns, and shall inure to the benefit of such Grantor, the Administrative
Agent and the other Secured Parties and their respective successors and assigns,
except that no Grantor shall have the right to assign or transfer its rights or
obligations hereunder or any interest herein (and any such assignment or
transfer shall be void) except as expressly provided in this Agreement and the
Credit Agreement. This Agreement shall be construed as a separate agreement with
respect to each Grantor and may be amended, modified, supplemented, waived or
released with respect to any Grantor without the approval of any other Grantor
and without affecting the obligations of any other Grantor hereunder.


SECTION 4.07.    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

-18-

--------------------------------------------------------------------------------








SECTION 4.08.    Right of Set-Off. If an Event of Default shall have occurred
and be continuing, the Administrative Agent, each Lender and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever currency)
at any time held and other obligations (in whatever currency) at any time owing
by the Administrative Agent, such Lender or any such Affiliate to or for the
credit or the account of any Grantor against any of and all the obligations of
such Grantor then due and owing under this Agreement held by the Administrative
Agent or such Lender, irrespective of whether or not the Administrative Agent or
such Lender shall have made any demand under this Agreement and although (i)
such obligations may be contingent or unmatured and (ii) such obligations are
owed to a branch or office of the Administrative Agent such Lender different
from the branch or office holding such deposit or obligated on such
Indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.14 of the Credit Agreement and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the Lenders
and (y) the Defaulting Lender shall provide promptly to the Administrative Agent
a statement describing in reasonable detail the Secured Obligations owing to
such Defaulting Lender as to which it exercised such right of setoff. The
Administrative Agent and the applicable Lender shall notify the Borrower (on
behalf of the applicable Grantor) and the Administrative Agent of such setoff
and application; provided that any failure to give or any delay in giving such
notice shall not affect the validity of any such setoff and application under
this Section. The rights of the Administrative Agent, each Lender and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that the Administrative Agent, such
Lender and their respective Affiliates may have.


SECTION 4.09.    Governing Law; Jurisdiction; Consent to Service of Process;
Appointment of Service of Process Agent. This Agreement shall be construed in
accordance with and governed by the laws of the State of New York.


(a)Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to any Loan
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in any Loan Document
shall affect any right that the Administrative Agent or any Lender may otherwise
have to bring any action or proceeding relating to any Loan Document against any
Grantor or its properties in the courts of any jurisdiction.


(b)Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have

-19-

--------------------------------------------------------------------------------




to the laying of venue of any suit, action or proceeding arising out of or
relating to any Loan Document in any court referred to in paragraph (b) of this
Section. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.


(c)Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 4.01. Nothing in any Loan Document
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.


(d)Each Grantor hereby irrevocably designates, appoints and empowers the
Borrower as its designee, appointee and agent to receive, accept and acknowledge
for and on its behalf, and in respect of its property, service of any and all
legal process, summons, notices and documents that may be served in any such
action or proceeding.


SECTION 4.10.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE REQUIREMENTS OF LAW , ANY RIGHT IT MAY
HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING
OUT OF OR RELATING TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.


SECTION 4.11.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or to be taken into
consideration in interpreting, this Agreement.


SECTION 4.12.    Security Interest Absolute. All rights of the Administrative
Agent hereunder, the Security Interest and all obligations of each Grantor
hereunder shall be absolute and unconditional irrespective of (a) any lack of
validity or enforceability of the Credit Agreement, any other Loan Document, any
agreement with respect to any of the Secured Obligations or any other agreement
or instrument relating to any of the foregoing, (b) any change in the time,
manner or place of payment of, or in any other term of, all or any of the
Secured Obligations, or any other amendment or waiver of or any consent to any
departure from the Credit Agreement, any other Loan Document or any other
agreement or instrument, (c) any exchange, release or non-perfection of any Lien
on other collateral, or any release or amendment or waiver of or consent under
or departure from any guarantee securing or guaranteeing all or any of the
Secured Obligations or (d) subject only to termination of a Grantor’s
obligations hereunder in accordance with the terms of Section 9.14 of the Credit
Agreement and Section 4.13 hereof, any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Grantor in respect of
the Secured Obligations or this Agreement.

-20-

--------------------------------------------------------------------------------






SECTION 4.13.    Termination or Release. (a) This Agreement, the Security
Interest and all other security interests granted hereby shall terminate when
(i) all the Secured Obligations (but excluding (x) contingent obligations for
indemnification, expense reimbursement, Tax gross-up or yield protection as to
which no claim has been made and (y) Secured Cash Management Obligations and
Secured Swap Obligations as to which arrangements reasonably satisfactory to the
applicable Secured Party have been made), have been paid in full in cash and
(ii) all Term Commitments have terminated.


(b)The Security Interest and all other security interests granted hereby shall
also terminate and be released at the time or times and in the manner set forth
in Section 9.14 of the Credit Agreement.


(c)In connection with any termination or release pursuant to paragraph (a) or
(b) of this Section, the Administrative Agent shall execute and deliver to any
Loan Party, at such Loan Party’s expense, all documents that such Loan Party
shall reasonably request to evidence such termination or release so long as the
applicable Loan Party shall have provided the Administrative Agent such
certifications or documents as the Administrative Agent shall reasonably request
in order to demonstrate compliance with this Section 4.13. Any execution and
delivery of documents by the Administrative Agent pursuant to this Section
4.13 shall be without recourse to or warranty by the Administrative Agent.


SECTION 4.14.    Additional Subsidiaries. The Borrower shall cause each
additional Subsidiary which, from time to time, after the date hereof shall be
required to pledge any assets to the Administrative Agent for the benefit of the
Secured Parties pursuant to Section 5.11 of the Credit Agreement to (a) execute
and deliver to the Administrative Agent a Supplement and (ii) a Perfection
Certificate, in each case, within the time frame allotted for in Section 5.11 of
the Credit Agreement. Upon execution and delivery by the Administrative Agent
and a Subsidiary of a Supplement, any such Subsidiary shall become a Grantor
hereunder with the same force and effect as if originally named as such herein.
The execution and delivery of any such instrument shall not require the consent
of any other Grantor hereunder. The rights and obligations of each Grantor
hereunder shall remain in full force and effect notwithstanding the addition of
any Subsidiary as a party to this Agreement.


SECTION 4.15.     Administrative Agent’s Duties.     Except for the safe custody
of any Collateral in its possession and the accounting for moneys actually
received by it hereunder, the Administrative Agent shall have no duty as to any
Collateral, as to ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relative to any
Collateral, whether or not any Secured Party has or is deemed to have knowledge
of such matters, or as to the taking of any necessary steps to preserve rights
against any parties or any other rights pertaining to any Collateral. The
Administrative Agent shall be deemed to have exercised reasonable care in the
custody and preservation of any Collateral in its possession if such Collateral
is accorded treatment substantially equal to that which it accords its own
property.


SECTION 4.16.    Administrative Agent Appointed Attorney-in-Fact. Each Grantor
hereby appoints the Administrative Agent the attorney-in-fact of such Grantor
for the purpose of carrying out the provisions of this Agreement and taking any
action and executing

-21-

--------------------------------------------------------------------------------




any instrument that the Administrative Agent may reasonably deem necessary or
advisable to accomplish the purposes hereof at any time after the occurrence and
during the continuance of an Event of Default, which appointment is irrevocable
and coupled with an interest. Without limiting the generality of the foregoing,
the Administrative Agent shall have the right, but only upon the occurrence and
during the continuance of an Event of Default and notice by the Administrative
Agent to the Borrower of its intent to exercise such rights, with full power of
substitution either in the Administrative Agent’s name or in the name of such
Grantor (a) to receive, endorse, assign and/or deliver any and all notes,
acceptances, checks, drafts, money orders or other evidences of payment relating
to the Collateral or any part thereof; (b) to demand, collect, receive payment
of, give receipt for and give discharges and releases of all or any of the
Collateral; (c) to sign the name of any Grantor on any invoice or bill of lading
relating to any of the Collateral; (d) to send verifications of Accounts
Receivable to any Account Debtor; (e) to commence and prosecute any and all
suits, actions or proceedings at law or in equity in any court of competent
jurisdiction to collect or otherwise realize on all or any of the Collateral or
to enforce any rights in respect of any Collateral; (f) to settle, compromise,
compound, adjust or defend any actions, suits or proceedings relating to all or
any of the Collateral; (g) to notify, or to require any Grantor to notify,
Account Debtors to make payment directly to the Administrative Agent; and (h) to
use, sell, assign, transfer, pledge, make any agreement with respect to or
otherwise deal with all or any of the Collateral, and to do all other acts and
things necessary to carry out the purposes of this Agreement, as fully and
completely as though the Administrative Agent were the absolute owner of the
Collateral for all purposes; provided that nothing herein contained shall be
construed as requiring or obligating the Administrative Agent to make any
commitment or to make any inquiry as to the nature or sufficiency of any payment
received by the Administrative Agent, or to present or file any claim or notice,
or to take any action with respect to the Collateral or any part thereof or the
moneys due or to become due in respect thereof or any property covered thereby.
The Administrative Agent and the other Secured Parties shall be accountable only
for amounts actually received as a result of the exercise of the powers granted
to them herein, and neither they nor their officers, directors, employees or
agents shall be responsible to any Grantor for any act or failure to act
hereunder, except for their own gross negligence, bad faith or willful
misconduct or that of any of their Related Parties.


[Signature Pages Follow]

-22-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
PDL BIOPHARMA, INC.
By:
______________________

Name:    
Title:    


























































































[SIGNATURE PAGE TO COLLATERAL AGREEMENT]



--------------------------------------------------------------------------------




ROYAL BANK OF CANADA,
as Administrative Agent,
By:            
Name:


Title:    


























































































[SIGNATURE PAGE TO COLLATERAL AGREEMENT]



--------------------------------------------------------------------------------




Schedule I to the
Collateral Agreement


QUEEN PATENTS
LOAN PARTY
PATENT TITLE
APPLICATION NUMBER
PATENT NUMBER
ISSUE DATE
Borrower
Polynucleotides encoding improved humanized immunoglobulins
08/474,040
5,693,761
12/2/1997






--------------------------------------------------------------------------------




Exhibit I to the
Collateral Agreement


Form of Supplement
SUPPLEMENT NO. __ dated as of ______, 20__ (this “Supplement”), to the
Collateral Agreement dated as of October 28, 2013 (the “Collateral Agreement”),
among CUBIST PHARMACEUTICALS, INC. (the “Borrower”), the other GRANTORS from
time to time party thereto and ROYAL BANK OF CANADA, as administrative agent (in
such capacity, the “Administrative Agent”).
A.    Reference is made to (a) the Credit Agreement dated as of October 28, 2013
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among the Borrower, the Lenders
party thereto and Royal Bank of Canada, as Administrative Agent and (b) the
Collateral Agreement.
B.    Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Credit Agreement and the Collateral
Agreement, as applicable.
C.    The Grantors have entered into the Collateral Agreement in order to induce
the Lenders to make Loans. Section 4.14 of the Collateral Agreement provides
that additional Subsidiaries may become Grantors under the Collateral Agreement
by execution and delivery of an instrument in the form of this Supplement. The
undersigned Subsidiary (the “New Subsidiary”) is executing this Supplement in
accordance with the requirements of the Credit Agreement to become a Grantor
under the Collateral Agreement as consideration for Loans previously made.
Accordingly, the Administrative Agent and the New Subsidiary agree as follows:
SECTION 1.    In accordance with Section 4.14 of the Collateral Agreement, the
New Subsidiary by its signature below becomes a Grantor under the Collateral
Agreement with the same force and effect as if originally named therein as a
Grantor, and the New Subsidiary hereby (a) agrees to all the terms and
provisions of the Collateral Agreement applicable to it as a Grantor thereunder
and (b) represents and warrants that the representations and warranties made by
it as a Grantor thereunder are true and correct on and as of the date hereof. In
furtherance of the foregoing, the New Subsidiary, as security for the payment
and performance in full of the Secured Obligations (as defined in the Collateral
Agreement), does hereby create and grant to the Administrative Agent, its
successors and assigns, for the benefit of the Secured Parties, a security
interest in and lien on all of the New Subsidiary’s right, title and interest
in, to and under the Collateral (as each such term is defined in the Collateral
Agreement) to secure the payment and performance of the Secured Obligations.
Each reference to a “Grantor” in the Collateral Agreement shall be deemed to
include the New Subsidiary. The Collateral Agreement is hereby incorporated
herein by reference.
SECTION 2.    The New Subsidiary represents and warrants to the Administrative
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in

-1-

--------------------------------------------------------------------------------




accordance with its terms, except to the extent that enforceability of such
obligations may be limited by applicable bankruptcy, insolvency and other
similar laws affecting creditors’ rights generally.
SECTION 3.    This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original but all of which when taken together shall constitute a single
contract. Delivery of an executed signature page to this Supplement by facsimile
or other electronic transmission shall be effective as delivery of a manually
signed counterpart of this Supplement. This Supplement shall become effective as
to the New Subsidiary when a counterpart hereof executed on behalf of the New
Subsidiary shall have been delivered to the Administrative Agent and a
counterpart hereof shall have been executed on behalf of the Administrative
Agent, and thereafter shall be binding upon the New Subsidiary and the
Administrative Agent and their respective permitted successors and assigns, and
shall inure to the benefit of the New Subsidiary, the Administrative Agent and
the other Secured Parties and their respective successors and assigns, except
that the New Subsidiary shall not have the right to assign or transfer its
rights or obligations hereunder or any interest herein (and any such assignment
or transfer shall be void) except as expressly provided in this Supplement, the
Collateral Agreement and the Credit Agreement.
SECTION 4.    The New Subsidiary hereby represents and warrants, in each case,
as of the date hereof, that (a) set forth on Schedule I attached hereto is a
supplemental schedule to Schedule I of the Collateral Agreement with the true
and correct legal name of the New Subsidiary, its jurisdiction of formation and
the location of its chief executive office, (b) attached hereto as Schedule II
is a supplement to the Perfection Certificate setting forth the information
required therein.
SECTION 5. Pursuant to any applicable Requirements of Law, the New Subsidiary
authorizes the Administrative Agent to file or record financing statements and
other filing or recording documents or instruments with respect to the
Collateral without the signature of such New Subsidiary in such form and in such
offices as the Administrative Agent determines appropriate to perfect the
security interests of the Administrative Agent under the Collateral Agreement.
The New Subsidiary hereby ratifies and authorizes the filing by the
Administrative Agent of any financing statement with respect to the Collateral
made prior to the date hereof.
SECTION 6.    (a)    This Supplement shall be construed in accordance with and
governed by the laws of the State of New York.
(b)    Each party hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Supplement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Supplement

-2-

--------------------------------------------------------------------------------




shall affect any right that the Administrative Agent or any Lender may otherwise
have to bring any action or proceeding relating to this Supplement against the
New Subsidiary or its properties in the courts of any jurisdiction.
(c)    Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to any Loan Document in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
(d)    Each party to this Supplement irrevocably consents to service of process
in the manner provided for notices in Section 4.01 of the Collateral Agreement.
Nothing in any Loan Document will affect the right of any party to this
Supplement to serve process in any other manner permitted by law.
(e)    The New Subsidiary hereby irrevocably designates, appoints and empowers
the Borrower as its designee, appointee and agent to receive, accept and
acknowledge for and on its behalf, and in respect of its property, service of
any and all legal process, summons, notices and documents that may be served in
any such action or proceeding.
(f)    EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE REQUIREMENTS OF LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO ANY LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS SUPPLEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 7.    This Supplement shall be construed in accordance with and governed
by the laws of the State of New York.
SECTION 8.    Any provision of this Supplement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
SECTION 9.    All communications and notices hereunder shall be in writing and
given as provided in Section 4.01 of the Collateral Agreement.
SECTION 10.    The New Subsidiary agrees to reimburse the Administrative Agent
for its fees and expenses incurred hereunder and under the Collateral Agreement
as provided

-3-

--------------------------------------------------------------------------------




in Section 9.03(a) of the Credit Agreement; provided that each reference therein
to the “Borrower” shall be deemed to be a reference to “the New Subsidiary.”



-4-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Collateral Agreement as of the day and year
first above written.
[Name of New Subsidiary],
By:            
Name:
Title:




ROYAL BANK OF CANADA,
as Administrative Agent


By:            
Name:
Title:



-5-

--------------------------------------------------------------------------------




Exhibit II to the
Collateral Agreement


PATENT SECURITY AGREEMENT
This PATENT SECURITY AGREEMENT dated as of October 28, 2013 (as may be amended,
restated, supplemented or otherwise modified from time to time, this
“Agreement”), is made by and among PDL BioPharma, Inc. (the “Borrower”), the
other grantors from time to time party hereto (together with the Borrower, the
“Grantors”) and Royal Bank of Canada, as administrative agent (in such capacity,
the “Administrative Agent”).
Reference is made to (a) the Credit Agreement dated as of the date hereof (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Borrower, the lenders from time
to time party thereto (the “Lenders”) and the Administrative Agent and (b) the
Collateral Agreement dated as of the date hereof (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the
“Collateral Agreement”), among the Borrower, the other grantors from time to
time party thereto and the Administrative Agent. The Lenders have agreed to
extend credit to the Borrower subject to the terms and conditions set forth in
the Credit Agreement. The Grantors are Affiliates of the Borrower and are
willing to execute and deliver this Agreement in order to induce the Lenders to
make Loans. Accordingly, the parties hereto agree as follows:
SECTION 1.    Terms. Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings specified in the Collateral Agreement or the
Credit Agreement, as applicable. The rules of construction specified in
Section 1.01(b) of the Collateral Agreement also apply to this Agreement.
SECTION 2.    Grant of Security Interest. As security for the payment or
performance, as the case may be, in full of the Secured Obligations, each
Grantor hereby grants to the Administrative Agent, its successors and assigns,
for the benefit of the Secured Parties, a security interest (the “Security
Interest”) in all of such Grantor’s right, title and interest in, to and under
any Patents now owned or at any time hereafter acquired by such Grantor,
including those registered or applied for Patents listed on Schedule I (the
“Patent Collateral”). The Grantors authorize and request that the Commissioner
for Patents record this Agreement.
SECTION 3.    Authorization to Supplement. If any Grantor shall obtain rights to
any new Patents, the provisions of this Agreement shall automatically apply
thereto. The Grantors shall give prompt notice in writing to Administrative
Agent with respect to any such new Patents or renewal or extension of any Patent
registration. Without limiting the Grantors’ obligations under this Section 3,
the Grantors hereby authorize the Administrative Agent to unilaterally modify
this Agreement by amending Schedule I to include any such new Patent rights of
each Grantor. Notwithstanding the foregoing, no failure to so modify this
Agreement or amend Schedule I shall in any way affect, invalidate or detract
from the Administrative Agent’s continuing security interest in all Collateral,
whether or not listed on Schedule I.
SECTION 4.    Collateral Agreement. The Security Interest granted to the
Administrative Agent herein is granted in furtherance, and not in limitation, of
the security interests granted to the Administrative Agent pursuant to the
Collateral Agreement. Each Grantor hereby acknowledges and affirms that the
rights and remedies of the Administrative Agent with respect to the Patent
Collateral are more fully set forth in the Collateral Agreement,

-1-

--------------------------------------------------------------------------------




the terms and provisions of which are hereby incorporated herein by reference as
if fully set forth herein. In the event of any conflict between the terms of
this Agreement and the Collateral Agreement, the terms of the Collateral
Agreement shall govern.
SECTION 5.    Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually signed counterpart of this Agreement.
[Remainder of this page intentionally left blank]

-2-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.


PDL BIOPHARMA, INC.,
By:            
Name:    
Title:



--------------------------------------------------------------------------------




ROYAL BANK OF CANADA,
as Administrative Agent,


By            
Name:
Title:





--------------------------------------------------------------------------------






Schedule I to Patent Security Agreement


PATENTS AND PATENT APPLICATIONS
LOAN PARTY
PATENT TITLE
APPLICATION NUMBER
PATENT NUMBER
ISSUE DATE
Borrower
Polynucleotides encoding improved humanized immunoglobulins
08/474,040
5,693,761
12/2/1997






--------------------------------------------------------------------------------




EXHIBIT E-1
Form of Closing Certificate




OFFICER’S CERTIFICATE
OF
PDL BioPharma, Inc.


October 28, 2013


This Certificate is being executed and delivered pursuant to Sections 4.01(d)
and 4.01(e) of the Credit Agreement dated as of the date hereof, among PDL
BioPharma, Inc., a Delaware corporation (the “Company”), the Lenders (as defined
therein) party thereto from time to time, Royal Bank of Canada, as
Administrative Agent and the other agents party thereto (the “Credit
Agreement”). Capitalized terms used herein and not otherwise defined shall have
the meaning ascribed to them in the Credit Agreement.
I, [ ], hereby certify that I am the duly elected and qualified [ ] of the
Company, and that as such, I am authorized to execute and deliver this
Certificate on behalf of the Company, and further certify, in my capacity as [ ]
of the Company, as follows:
1.Attached hereto as Exhibit A is a true, correct and complete copy of the
certificate of incorporation of the Company and all amendments thereto, as in
full force and effect on the date hereof, and no actions have been taken to
amend or supplement the same as of the date hereof.


2.Attached hereto as Exhibit B is a true, correct and complete copy of the
by-laws of the Company and all amendments thereto, as in full force and effect
on the date hereof (the “By-Laws”) and no proceeding for the amendment of the
By-Laws has been taken and no such proceedings are proposed or pending.


3.Attached hereto as Exhibit C is a true, correct and complete copy of the
resolutions approved and duly adopted by the directors of the Company
authorizing the execution, delivery and performance of the Loan Documents, the
Collateral Agreement and each other document, instrument or agreement in
connection therewith to which the Company is a party. Such resolutions have not
been modified, amended or rescinded and are in full force and effect as of the
date hereof.


4.Attached hereto as Exhibit D are, as of the date hereof, true and genuine
signatures (or facsimile or .pdf thereof) of authorized signatories of the
Company, each person being a duly elected or appointed, qualified and acting
officer of the Company and holds the office of the Company as indicated next to
his or her name.


5.Attached hereto as Exhibit E is a true, correct and complete copy of the
certificate of good standing of the Company, certified as of a recent date by
the Secretary of State of



--------------------------------------------------------------------------------




Delaware. No change has occurred in the legal existence and good standing of the
Company since the date of the foregoing certificate.




[Signature Page Follows]





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, I have hereunto signed my name as of the date first set
forth above.




______________________________________
By:
Title:


    


I, [ ], hereby certify that I am the duly elected and qualified [ ] of the
Company and that [ ] is the duly elected, qualified and acting [ ] of the
Company, and that the signature appearing above is his true and genuine
signature.


IN WITNESS WHEREOF, I have hereunto signed my name as of the date first set
forth above.




______________________________________
By:
Title:





--------------------------------------------------------------------------------




EXHIBIT A


Certificate of Incorporation





--------------------------------------------------------------------------------




EXHIBIT B


By-Laws





--------------------------------------------------------------------------------




EXHIBIT C


Board Resolutions





--------------------------------------------------------------------------------




EXHIBIT D


Incumbency Certificate


    
Name                Office                Signature






                    ____________________




                    ____________________
                    







--------------------------------------------------------------------------------




EXHIBIT E


Certificate of Good Standing





--------------------------------------------------------------------------------




EXHIBIT E-2
Form of Solvency Certificate
October 28, 2013




This Solvency Certificate is delivered pursuant to Section 4.01(l) of the Credit
Agreement (as amended, restated, amended and restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”), dated
as of October 28, 2013, among PDL BioPharma, Inc., a Delaware corporation (the
“Borrower”), the Lenders party thereto and Royal Bank of Canada, as
Administrative Agent. Capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Credit Agreement.
The undersigned, [________], Chief Financial Officer of the Borrower, is
familiar with the properties, businesses, assets and liabilities of the Borrower
and its Subsidiaries and is duly authorized to execute this certificate (this
“Solvency Certificate”) on behalf of the Borrower.
1.    The undersigned certifies, on behalf of the Borrower and not in his
individual capacity, that he has made such investigation and inquiries as to the
financial condition of the Borrower as the undersigned deems necessary and
prudent for the purposes of providing this Solvency Certificate. The undersigned
acknowledges that the Lenders are relying on the truth and accuracy of this
Solvency Certificate in connection with the making of Loans under the Credit
Agreement.
2.    The undersigned certifies, on behalf of the Borrower and not in his
individual capacity, that (a) the financial information, projections and
assumptions which underlie and form the basis for the representations made in
this Solvency Certificate were made in good faith and were based on assumptions
believed by the Borrower to be reasonable in light of the circumstances existing
at the time made and as of the date hereof and (b) for purposes of providing
this Solvency Certificate, the amount of contingent liabilities has been
computed as the amount that, in the light of all the facts and circumstances
existing as of the time of such computation, represents the amount that the
Borrower believes can reasonably be expected to become an actual or matured
liability.
BASED ON THE FOREGOING, the undersigned certifies, on behalf of the Borrower and
not in his individual capacity, that, on the date hereof, both before and after
giving effect to the Transactions (and the Loans made or to be made and other
obligations incurred or to be incurred on the Effective Date), (a) the fair
value of the assets of the Borrower and its Subsidiaries, on a consolidated
basis, exceeds their debts and liabilities, subordinated, contingent or
otherwise, (b) the present fair saleable value of the property of the Borrower
and its Subsidiaries, on a consolidated basis, is greater than the amount that
will be required to pay the probable liability, on a consolidated basis, of
their debts and other liabilities, subordinated, contingent or otherwise, as
such debts and other liabilities become absolute and matured, (c) the Borrower
and its Subsidiaries, on a consolidated basis, are able to pay their debts and
liabilities, subordinated, contingent or otherwise, as such liabilities become
absolute and matured, and (d) the Borrower

E-2-1

--------------------------------------------------------------------------------




and its Subsidiaries are not engaged in, and are not about to engage in,
business for which they have unreasonably small capital on a consolidated basis.


[Signature Page Follows]



E-2-2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate on
the date first above written.


By:
________________________

Name:    
Title: Chief Financial Officer



E-2-3

--------------------------------------------------------------------------------




EXHIBIT F
FORM OF
UNITED STATES TAX COMPLIANCE CERTIFICATE




(For Non‑U.S. Lenders That Are Not Partnerships or Pass-Thru Entities For U.S.
Federal Income Tax Purposes)


Reference is made to that certain Credit Agreement (as amended, restated,
amended and restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”) dated as of October 28, 2013, among
PDL BioPharma, Inc., a Delaware corporation (the “Borrower”), the Lenders from
time to time party thereto and Royal Bank of Canada, as Administrative Agent.
Capitalized terms used herein but not otherwise defined shall have the meaning
given to such term in the Credit Agreement.
Pursuant to the provisions of Section 2.13(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, (iv) it is not a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code and (v) no payments in connection with any Loan
Document are effectively connected with a United States trade or business
conducted by the undersigned.
The undersigned has furnished the Administrative Agent and the Borrower with two
properly completed and duly executed original certifications of its non‑U.S.
person status on Internal Revenue Service Form W‑8BEN. The undersigned shall,
whenever a lapse in time or change in circumstances renders this certificate
expired, obsolete or inaccurate in any respect, deliver promptly to the Borrower
and the Administrative Agent updated or other appropriate documentation
(including any new documentation reasonably requested by the applicable
withholding agent) or promptly notify the Borrower and the Administrative Agent
of its inability to do so.
[Signature Page Follows]



F-1-1

--------------------------------------------------------------------------------




[Lender]
By:         
Name:
Title:


[Address]
Dated: ______________________, 20[  ]



F-1-2

--------------------------------------------------------------------------------




FORM OF
UNITED STATES TAX COMPLIANCE CERTIFICATE


(For Non‑U.S. Lenders That Are Partnerships or Pass-Thru Entities For U.S.
Federal Income Tax Purposes)
Reference is made to that certain Credit Agreement (as amended, restated,
amended and restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”) dated as of October 28, 2013, among
PDL BioPharma, Inc., a Delaware corporation (the “Borrower”), the Lenders from
time to time party thereto and Royal Bank of Canada, as Administrative Agent.
Capitalized terms used herein but not otherwise defined shall have the meaning
given to such term in the Credit Agreement.
Pursuant to the provisions of Section 2.13(e) of the Credit Agreement, the
undersigned hereby certifies, on behalf of itself and its direct or indirect
partners/members (as applicable), that (i) it is the sole record owner of the
Loan(s) (as well as any note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any note(s) evidencing
such Loan(s)), (iii) neither the undersigned nor any of its direct or indirect
partners/members is a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, (iv) none of its direct or indirect partners/members is a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, (v) none of its direct or indirect partners/members is a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code and (vi) no
payments in connection with any Loan Document are effectively connected with the
a United States trade or business conducted by the undersigned or its direct or
indirect partners/members.
The undersigned has furnished the Administrative Agent and the Borrower with
Internal Revenue Service (“IRS”) Form W‑8IMY accompanied by one of the following
from each of its direct or indirect partners/members claiming the portfolio
interest exemption: (i) and IRS Form W-8BEN or (ii) an IRS Form W-8IMY
accompanied by an IRS W-8BEN; provided that, for the avoidance of doubt, the
foregoing shall not limit the obligation of the Lender to provide, in the case
of a direct or indirect partner/member not claiming the portfolio interest
exemption, an IRS Form W‑8ECI, IRS Form W‑9 or IRS Form W‑8IMY (including
appropriate underlying certificates from each interest holder of such
partner/member), in each case establishing such partner/member’s available
exemption from U.S. federal withholding tax. The undersigned shall, whenever a
lapse in time or change in circumstances renders this certificate expired,
obsolete or inaccurate in any respect, deliver promptly to the Borrower and the
Administrative Agent updated or other appropriate documentation (including any
new documentation reasonably requested by the applicable withholding agent) or
promptly notify the Borrower and the Administrative Agent of its inability to do
so.
[Signature Page Follows]



F-2-1

--------------------------------------------------------------------------------




[Lender]
By:         
Name:
Title:


[Address]
Dated: ______________________, 20[  ]



F-2-2

--------------------------------------------------------------------------------




FORM OF
UNITED STATES TAX COMPLIANCE CERTIFICATE


(For Non‑U.S. Participants That Are Not Partnerships or Pass-Thru Entities For
U.S. Federal Income Tax Purposes)
Reference is made to that certain Credit Agreement (as amended, restated,
amended and restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”) dated as of October 28, 2013, among
PDL BioPharma, Inc., a Delaware corporation (the “Borrower”), the Lenders from
time to time party thereto and Royal Bank of Canada, as Administrative Agent.
Capitalized terms used herein but not otherwise defined shall have the meaning
given to such term in the Credit Agreement.
Pursuant to the provisions of Section 2.13(e) and Section 9.04(c) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the participation in respect of which it is providing this
certificate, (ii) it is not a “bank” within the meaning of Section 881(c)(3)(A)
of the Code, (iii) it is not a “10 percent shareholder” of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code, (iv) it is not a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code and (v) no
payments in connection with any Loan Document are effectively connected with a
United States trade or business conducted by the undersigned.
The undersigned has furnished its participating Lender with a certificate of its
non‑U.S. person status on Internal Revenue Service Form W‑8BEN. The undersigned
shall, whenever a lapse in time or change in circumstances renders this
certificate expired, obsolete or inaccurate in any respect, deliver promptly to
such Lender updated or other appropriate documentation (including any new
documentation reasonably requested by the applicable withholding agent) or
promptly notify such Lender its inability to do so.
[Signature Page Follows]



F-3-1

--------------------------------------------------------------------------------




[Participant]
By:         
Name:
Title:


[Address]


Dated: ______________________, 20[  ]



F-3-2

--------------------------------------------------------------------------------




FORM OF
UNITED STATES TAX COMPLIANCE CERTIFICATE


(For Non‑U.S. Participants That Are Partnerships or Pass-Thru Entities For U.S.
Federal Income Tax Purposes)
Reference is made to that certain Credit Agreement (as amended, restated,
amended and restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”) dated as of October 28, 2013, among
PDL BioPharma, Inc., a Delaware corporation (the “Borrower”), the Lenders from
time to time party thereto and Royal Bank of Canada, as Administrative Agent.
Capitalized terms used herein but not otherwise defined shall have the meaning
given to such term in the Credit Agreement.
Pursuant to the provisions of Section 2.13(e) and Section 9.04(c) of the Credit
Agreement, the undersigned hereby certifies, on behalf of itself and its direct
or indirect partners/members (as applicable), that (i) it is the sole record
owner of the participation in respect of which it is providing this certificate,
(ii) its direct or indirect partners/members are the sole beneficial owners of
such participation, (iii) neither the undersigned nor any of its direct or
indirect partners/members is a “bank” within the meaning of Section 881(c)(3)(A)
of the Code, (iv) none of its direct or indirect partners/members is a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, (v) none of its direct or indirect partners/members is a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (vi) no payments in connection with any Loan Document are effectively
connected with a United States trade or business conducted by the undersigned or
its direct or indirect partners/members.
The undersigned has furnished its participating Lender with Internal Revenue
Service Form W‑8IMY accompanied by one of the following forms from each of its
direct or indirect partners/ members claiming the portfolio interest exemption:
(i) an Internal Revenue Service (“IRS”) Form W-8BEN or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN; provided that, for the avoidance of doubt,
the foregoing shall not limit the obligation of the undersigned to provide, in
the case of a direct or indirect partner/member not claiming the portfolio
interest exemption, an IRS Form W‑8ECI, IRS Form W‑9 or IRS Form W‑8IMY
(including appropriate underlying certificates from each interest holder of such
partner/member), in each case establishing such partner/member’s available
exemption from U.S. federal withholding tax. The undersigned shall, whenever a
lapse in time or change in circumstances renders this certificate expired,
obsolete or inaccurate in any respect, deliver promptly to such Lender updated
or other appropriate documentation (including any new documentation reasonably
requested by the applicable withholding agent) or promptly notify such Lender of
its inability to do so.
[Signature Page Follows]



F-4-1

--------------------------------------------------------------------------------




[Participant]
By:         
Name:
Title:


[Address]


Dated: ______________________, 20[  ]



F-4-2

--------------------------------------------------------------------------------




EXHIBIT G
FORM OF BORROWING REQUEST
Date: [DATE]
To:    Royal Bank of Canada, as Administrative Agent
Ladies and Gentlemen:
Reference is made to the Credit Agreement dated as of October 28, 2013 (as
amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among PDL
BioPharma, Inc., a Delaware corporation, the Lenders party thereto and Royal
Bank of Canada, as Administrative Agent. Capitalized terms used but not defined
herein have the meanings given to such terms in the Credit Agreement.
Pursuant to Section 2.03 of the Credit Agreement, the undersigned, a Responsible
Officer of the Borrower, hereby requests:
The Borrowing
A conversion of a Borrowing from one Type to another
A continuation of Eurodollar Borrowing



1.
_____________________________________________ (a Business Day).

2.    In the aggregate principal amount of $ ________________________.
3.    With a rate of interest determined by reference to the [ABR/Eurodollar
Rate]
4.
For Eurodollar Rate Borrowings: with an Interest Period of ____ months (such
Interest Period to comply with the provisions of the definition of “Interest
Period”).



[The undersigned hereby further certifies that as of the date of the Borrowing,
the conditions set forth in Article IV of the Credit Agreement are satisfied.]
1 
[Signature Page Follows]
















___________________________
1 To be provided only on the Effective Date. Remove if submitting request for a
conversion or continuation.



H-1

--------------------------------------------------------------------------------












PDL Biopharma, INC.
By:     _____________________________
Name:
Title:



H-2

--------------------------------------------------------------------------------






EXHIBIT H
FORM OF PREPAYMENT NOTICE


Date: [DATE] 1 
To:    Royal Bank of Canada, as Administrative Agent
Re:
Credit Agreement (as amended, modified, supplemented, increased and extended
from time to time, the “Credit Agreement”) dated as of October 28, 2013 among
PDL BioPharma, Inc., a Delaware corporation (the “Borrower”), the Guarantors
identified therein, the Lenders identified therein and Royal Bank of Canada, as
Administrative Agent.

Ladies and Gentlemen:
Capitalized terms used herein and not defined herein shall have the meanings
assigned to such terms in the Credit Agreement.
This notice constitutes a notice of prepayment under Section 2.07(b) of the
Credit Agreement, and the Borrower hereby irrevocably notifies the
Administrative Agent of the following information with respect to the Borrowing
to be prepaid as provided hereby:
(A)    Principal amount of Loans to be prepaid:    ____________________
(B)    Type of Loans to be prepaid:            ____________________
(C)    Date of prepayment Date2:            ____________________






PDL BIOPHARMA, INC., a Delaware corporation




By:    
Name:
Title:






















____________________________________
1 At least three Business Days prior notice of such prepayment on a Eurodollar
Borrowing or at least one Business Day prior notice of such prepayment on an ABR
Borrowing.
2 Date of prepayment must be a Business Day.

I-1